Exhibit 10.6

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AS INDICATED BY [REDACTED] AND SEPARATELY FILED WITH THE
COMMISSION.

 

LOGO [g215366gmlogo.jpg]       Page 1 of 8

May 31, 2011

Mr. Michael Schmidt

Avis Budget Car Rental, LLC

6 Sylvan Way

Parsippany, N.J. 07054

Dear Mr. Schmidt:

This letter will confirm the agreement (“Agreement”) between Avis Budget Car
Rental, LLC (“ABG”) and General Motors, LLC (“GM”) regarding ABG’s purchase or
lease of GM 2012 model year vehicles under i) the 2012 MY Daily Rental Purchase
Program, ii) the 2012 MY National Fleet Purchase Program, and iii) other
incentive programs available to ABG.

The terms and conditions of this Agreement are as follows:

2012 MY Daily Rental Purchase Program (VN9)

 

1. General Terms and Conditions:

 

  a. GM shall make available 2012 model year vehicles under the terms and
conditions of GM’s 2012 Model Year Daily Rental Purchase Program. (Refer to
Attachment 1.)

 

  b. ABG agrees to purchase or lease these GM vehicles from GM dealers in a mix
which includes mostly GM’s higher priced models. (Refer to Attachment 3.)

 

  c. GM or its subsidiaries shall purchase tendered 2012 model year vehicles
from ABG that qualify for purchase under the terms and conditions of GM’s 2012
MY Daily Rental Purchase Program. (Refer to Attachment 1 and 1C.)

 

2. YT2 Flat Rate Program:

 

  a. GM shall make available the YT2 Flat Rate program for the vehicles noted in
Attachment 3.

 

  b. YT2 volume must not exceed the volume and mix detailed in Attachment 3.

 

  c. All program parameters and rates for the YT2 Flat Rate program are detailed
in Attachment 1D.

 

  d. This program is subject to the terms and conditions in Section 1.

 

3. YT6 Flat Rate Program:

 

  a. GM shall make available the YT6 Flat Rate program for the vehicles noted in
Attachment 3.

 

  b. YT6 volume must not exceed the volume and mix detailed in Attachment 3.

 

  c. All program parameters and rates for the YT6 Flat Rate program are detailed
in Attachment 1D.

LOGO [g215366ex10_6pg1-8.jpg]

GM Global Headquarters at the Renaissance Center ~ Detroit, MI 48265-1000 ~
313-665-1137

Friday, July 29, 2011



--------------------------------------------------------------------------------

 

LOGO [g215366gmlogo.jpg]          Page 2 of 8

 

  d. [REDACTED] units ordered with YT6 will receive an invoice credit as
detailed in Attachment 1D. The credit, which will be visible on the invoice,
will reduce the invoiced amount.

 

  e. ABG agrees that no more than [REDACTED]% of the total YT6 volume by model
will be returned (as measured by the acceptance date in RIMS) between October 1
and December 31 in any given calendar year. ABG will reimburse GM at a rate of
$[REDACTED] per unit on all returned units in excess of the [REDACTED]% limit.

 

  f. This program is subject to the terms and conditions in Section 1.

 

4. Daily Rental Purchase Program Matrix Incentives:

 

  a. As long as ABG is compliant with its obligations under this Agreement to
purchase, promote, and service the number of 2012 model year vehicles and in a
vehicle mix, as described in Attachment 3, GM will provide ABG with a matrix
incentive of $[REDACTED] per unit in addition to any incentives due under the
terms and conditions of GM’s 2012 Model Year Daily Rental Purchase Program
(Attachment 1).

 

  b. Payment of this incentive will be made upon submission of such vehicles in
accordance with Attachment 4.

 

5. ABG will provide to GM, at the beginning of each month, a four month schedule
of anticipated vehicle returns. The schedule will breakout the vehicle returns
by site for the current month, as well as the subsequent three months. Receipt
of the information described in this section is a condition to pay incentives
discussed in this Agreement.

 

6. [REDACTED] Program:

 

  a. GM shall offer ABG a 2012 model year [REDACTED] Program. (Refer to
Attachment 1R).

 

  b. ABG must submit [REDACTED]% of its total 2012 model year daily rental
vehicle purchases (excluding any type of rejected turn-back vehicles) before GM
will [REDACTED].

 

  i. This [REDACTED] requirement does not apply to the 2012 MY YT6 [REDACTED]

 

  ii. The [REDACTED] calculation will exclude all YT6 volume.

 

  c. GM agrees to provide [REDACTED] detailed in Attachment 2A in addition to
[REDACTED] under the terms and conditions of GM’s 2012 Model Year Daily Rental
Purchase Program.

 

  d. The payment will be made on a quarterly basis in the months of March, June,
September and December in accordance with the terms set forth in Attachment 4.

2012 MY National Fleet Risk Purchase Program (VX7)

 

7. General Terms and Conditions:

 

  a. GM agrees to offer ABG the availability of 2012 model year vehicles under
the terms and conditions of GM’s 2012 M Y National Fleet Risk Purchase Program.
(Refer to Attachment 2.)

 

  b. ABG will purchase or lease from GM dealers a minimum quantity of 2012 model
year vehicles at the agreed upon mix. (Refer to Attachment 2A and 3.)

 

8. National Fleet Risk Purchase Program Risk Incentives:

 

  a.

As long as ABG is compliant with its obligations under this Agreement to
purchase the number of units and in a mix described in Attachment 2A and 3, GM
will provide ABG

 

LOGO [g215366ex10_6pg1-8.jpg]

GM Global Headquarters at the Renaissance Center ~ Detroit, MI 48265-1000 ~
313-665-1137

Friday, July 29, 2011



--------------------------------------------------------------------------------

 

LOGO [g215366gmlogo.jpg]       Page 3 of 8

 

  with Risk incentives as detailed in Attachment 2A, in addition to any
incentives due under the terms and conditions of GM’s 2012 MY National Fleet
Risk Purchase Program (Attachment 2). These Risk incentives are in lieu of other
retail sales and fleet incentives.

 

  b. All uplevel minimum equipment incentives will be paid in September 2012
after purchase requirements have been verified by GM. (Refer to Attachment 2A.)

 

  c. Payment of these incentives will be made upon submission of such vehicles
in accordance Attachment 4.

Provisions Applicable to Both Programs

 

9. 2012 Model Year Bonus:

 

  a. GM shall offer ABG a Model Year volume bonus for all 2012 model year units
acquired under GM’s 2012 MY Daily Rental Purchase Program (Attachment 1) and
GM’s 2012 MY National Fleet Risk Program (Attachment 2).

 

  b. GM will pay ABG the 2012 Model Year bonus amounts detailed in Attachment 3.

 

  c. This bonus is payable in September 2012 per the terms set forth in
Attachment 4 excluding the electronic vin submission to RIMS.

 

  d. The total agreed upon volume as detailed in Attachment 3 must be entered
into VOMS no later than April 20, 2012.

 

  e. All vehicle minimum equipment requirements must be met by carline and by
program (VN9 or VX7) per the terms of the Minimum Equipment Attachments
(Attachment 1A and 2A). If minimum equipment requirements are not met for the
carline, the entire model year bonus for such carline will be forfeited for all
volume purchased under that program. As an example, if minimum equipment
requirements are not met for Impala then the bonus for all Impala models sold
under the VN9 program will be forfeited, provided that GM can build the vehicles
with the required minimum.

 

10. In the event ABG chooses to cancel any order placed by ABG through GM
dealers, at event code 3000 or greater, GM will assess a fee of $[REDACTED] per
vehicle to be paid to GM upon demand. This fee will be waived if the current
production week has been delayed more than three weeks from the original
scheduled production week. Further, this fee will not apply if ABG chooses to
redirect the shipment of any vehicles in event code 3000.

 

11. All volume and mix requirements are subject to reasonable minor adjustments
based upon mutual agreement between the parties. The mutually agreed upon
production timing is detailed in Attachment 3A by month, by brand and by
program.

 

  a. If either party cannot fulfill any terms of this Agreement due to events
beyond its control, such as acts of God, labor disputes, and severe economic
downturns, the party affected by the event shall promptly notify the other party
and the parties will enter negotiations with the intent of minimizing the impact
of the event on the business contemplated under this Agreement.

 

12.

ABG will place orders no more than [REDACTED]% or less than [REDACTED]% of a
month’s production in any week provided GM can make such a production
commitment. After two weeks of moving orders to event code 3000 for a given
production period the orders will be deemed to comply with the limitation
indicated above. All vehicle minimum equipment requirements will be placed for
production on a monthly basis. Any vehicles

 

LOGO [g215366ex10_6pg10-14.jpg]

GM Global Headquarters at the Renaissance Center ~ Detroit, MI 48265-1000 ~
313-665-1137

Friday, July 29, 2011



--------------------------------------------------------------------------------

 

LOGO [g215366gmlogo.jpg]       Page 4 of 8

 

  which do not meet the minimum equipment requirements will not be paid the
Model Year Bonus as provided in Section 9(e).

 

13. ABG agrees that in all advertising and promotional materials, developed for
its Avis brand during the 2012 Model Year (September 1, 2011 through August 31,
2012), Avis advertising will feature only GM products where any vehicle is
featured or promoted. It is understood that vehicles will be moved between Rent
A Car brands owned by ABG (i.e. “Avis” and “Budget”). When Avis advertising or
promotional materials feature or promote a vehicle, a GM product shall be
featured and promoted provided GM manufactures a vehicle in the advertised
segment with a tag line substantially similar to the following:

“We feature (Trade name GM vehicle) and other fine GM vehicles”

This commitment will not apply to activities that are internet based. Refer to
Attachment 5 for further guidelines relative to advertising and promotional
materials. If GM is not represented in a given segment, or is represented but
either GM chooses not to sell or ABG chooses not to purchase vehicles in that
segment, ABG is free to promote a non-GM vehicle in that rental segment.

 

14. If ABG purchases an existing Avis Licensee or substantially all of the
assets of an existing Avis Licensee during the 2012 model year, and such
existing Avis Licensee is a participating Avis Licensee under the terms of the
Agreement between the Avis Licensee Association and GM for the 2012 Model Year
(“ALA Agreement”), then GM agrees to accept an assignment to ABG of the purchase
volume, mix, and monies identified in the Participation Form executed by the
Participating Avis Licensee under the ALA Agreement, as long as the agreement is
signed by the existing Avis Licensee, the Avis Licensee Association, if
applicable, and ABG, and is in a form acceptable to GM.

 

15. If ABG purchases an existing Budget Licensee or substantially all of the
assets of an existing licensee during the 2012 model year, and such existing
Budget Licensee is a participating Budget Licensee under the terms of the
Agreement between the Car Rental Licensee Association and GM for the 2012 Model
Year, then GM agrees to accept an assignment to ABG of the purchase volume, mix,
and monies identified in the Participation Form executed by the Participating
Budget Licensee under the Car Rental Licensee Association Agreement, as long as
an agreement is signed by the existing Budget Licensee, the Car Rental Licensee
Association, if applicable, and ABG, and is in a form acceptable to GM.

 

16. ABG shall retain any documents or records relevant to vehicles purchased
under this Agreement or any GM program and/or claims submitted for payment under
this Agreement or any other GM program for two years after the close of the
program. ABG agrees to permit any designated representative of GM to examine,
audit, and take copies of any accounts and records ABG is to maintain under this
Agreement. ABG agrees to make such accounts and records readily available at its
facilities during regular business hours. GM agrees to furnish ABG with a list
of any reproduced records.

 

17.

Part of the consideration for ABG’s entry into this Agreement is GM or its
subsidiary’s continuing obligation to purchase vehicles from ABG in accordance
with the terms of GM or its subsidiary’s 2011 Model Year Daily Rental Purchase
Programs. Accordingly, it shall be a

 

LOGO [g215366ex10_6pg10-14.jpg]

GM Global Headquarters at the Renaissance Center ~ Detroit, MI 48265-1000 ~
313-665-1137

Friday, July 29, 2011



--------------------------------------------------------------------------------

 

LOGO [g215366gmlogo.jpg]       Page 5 of 8

 

  condition to ABG’s obligations to purchase vehicles under this 2012 Model Year
Daily Rental Purchase Program Agreement at any time that GM or its subsidiary
has performed its vehicle purchase obligations in all material respects with
respect to eligible vehicles tendered by ABG under the terms of GM or its
subsidiary’s 2011 model year Purchase Programs.

 

18. GM shall make available to ABG a daily rental purchase program for the 2013
through 2015 Model Years. Refer to Attachment 7 for the Long Term Supply
Agreement.

 

19. ABG agrees that it shall hold harmless GM, its subsidiaries, affiliates, or
agents from any and all liabilities arising from making available auctions which
it may sponsor, promote, organize, or otherwise create as a facility for sale of
vehicles by an authorized auctioneer for the benefit of ABG, except for the
gross negligence or intentional misconduct by any of the indemnified parties.

 

20. GM is hereby notified that ABG and its subsidiaries, AESOP Leasing L.P.
(“AESOP Leasing”), Avis Rent A Car System, LLC. (“Avis”) and Budget Rent A Car
System, Inc. (“Budget”), have engaged AESOP Exchange Corporation as a qualified
intermediary (“QI”) for the purpose of facilitating a like kind exchange program
under Section 1031 of the Internal Revenue Code of 1986, as amended. As such,
ABG, AESOP Leasing, Avis and Budget have assigned to AESOP Exchange Corporation,
acting in its capacity as QI, all of their rights, but not their obligations, in
any existing manufacturer purchase agreements they may have with GM either for
the purchase of replacement vehicles or after a qualifier term of use for the
purchase of relinquished vehicles. This notification will apply to either all
future purchases of replacement vehicles or the purchases of relinquished
vehicles unless specifically excluded in writing.

 

21. This Agreement is confidential between the Parties (ABG and GM) and is
intended for the sole use of ABG and GM. This Agreement may not be disclosed to
any person, other than a party’s parent, subsidiaries, AESOP Leasing, and their
respective outside counsel and accountants and interested financial institutions
and the SEC, except as required by legal process without the consent of the
other Party. In the event of legal process, the Party served shall notify the
other Party to allow them sufficient time to interpose legal objections to
disclosure.

 

22. Selected GM vehicles are equipped with OnStar. For details regarding
notification of OnStar equipment and services, please refer to Attachment 6.

This Agreement shall in all respects be interpreted, enforced and governed under
the laws of the State of Michigan, without regard to the conflicts of law and
principles thereof.

This letter represents the sole agreement, regarding the subjects herein,
between ABG and GM and can be modified only in a writing executed by an
authorized representative of each of the Parties.

 

LOGO [g215366ex10_6pg10-14.jpg]

GM Global Headquarters at the Renaissance Center ~ Detroit, MI 48265-1000 ~
313-665-1137

Friday, July 29, 2011



--------------------------------------------------------------------------------

 

LOGO [g215366gmlogo.jpg]       Page 6 of 8

 

On behalf of General Motors, I would like to express my appreciation for your
business and hope this Agreement will continue to strengthen our business
relationship.

Please return a copy of this letter acknowledging your agreement to the above.

Very truly yours,

 

/s/ Brian J. Small

    Date:  

5/31/11

  Brian J. Small         General Motors         General Manager, Fleet and
Commercial Operations/NAIPC  

/s/ Donald R. Johnson

    Date:  

6/11/11

  Donald R. Johnson         General Motors         Vice President, U.S. Sales
Operations  

/s/ Edward J. Toporzycki

    Date:  

6/9/11

  Edward J. Toporzycki         General Motors         Executive Director,
Finance, U.S. Sales Operations  

 

LOGO [g215366ex10_6pg10-14.jpg]

GM Global Headquarters at the Renaissance Center ~ Detroit, MI 48265-1000 ~
313-665-1137

Friday, July 29, 2011



--------------------------------------------------------------------------------

 

LOGO [g215366gmlogo.jpg]       Page 7 of 8

 

/s/ Michael Schmidt

    Date:  

6/17/11

  Michael Schmidt         Avis Budget Group, LLC         Senior Vice President –
Fleet Services  

 

LOGO [g215366ex10_6pg10-14.jpg]

GM Global Headquarters at the Renaissance Center ~ Detroit, MI 48265-1000 ~
313-665-1137

Friday, July 29, 2011



--------------------------------------------------------------------------------

 

LOGO [g215366gmlogo.jpg]          Page 8 of 8

 

Attachments Key

 

Attachment 1    2012 MY Daily Rental Purchase Program Guidelines (VN9)
Attachment 1A   

2012 MY VN9 Minimum Equipment Guidelines

Attachment 1B   

2011 CY Turn-In Standards and Procedures

Attachment 1C   

2012 MY VN9 Tier Program – Guidelines, Rates and Parameters

Attachment 1D   

2012 MY YT2 Flat Rate Program – Guidelines, Rates and Parameters

Attachment 1E   

2012 MY YT6 Flat Rate Program – Guidelines, Rates and Parameters

Attachment 1R   

2012 MY [REDACTED] Program Guidelines

Attachment 1T   

True Up Payments Calendar 2011 CY and 2012CY

Attachment 2    2012 MY National Fleet Risk Purchase Program Guidelines (VX7)
Attachment 2A   

VX7 Minimum Equipment Requirements and Incentives

Attachment 3    2012 MY VN9 and VX7 Volume and Incentives Attachment 3A   

2012 MY Production Schedule

Attachment 4    Rental Incentives Payment Terms and Calendar Attachment 5   
Advertising and Promotion Attachment 6    Onstar Attachment 7    Long Term
Supply Agreement for Model Years 2013 through 2015

 

LOGO [g215366ex10_6pg10-14.jpg]

GM Global Headquarters at the Renaissance Center ~ Detroit, MI 48265-1000 ~
313-665-1137

Friday, July 29, 2011



--------------------------------------------------------------------------------

 

LOGO [g215366gmlogo.jpg]    Page 1 of 5    Attachment 1 (GRP)

 

GENERAL MOTORS

2012MY DAILY RENTAL GUARANTEE RESIDUAL PROGRAM GUIDELINES

 

1. PROGRAM NAME AND NUMBER:

2012 Model Year Daily Rental Guaranteed Residual Program Guidelines for Daily
Rental Customers (GRP)

Program Code: VN9

Program No. 01-12VN9GRP0-1

 

2. PROGRAM DESCRIPTION:

This program makes available to General Motors dealers and qualified daily
rental customers purchase information on selected 2012 model year passenger cars
and light duty trucks sold and delivered by GM dealers to qualified daily rental
customers and eligible for purchase by General Motors in accordance with these
guidelines.

The following are not eligible for this program:

 

  •  

Preferred Equipment Group (P.E.G.)/Option package discounts

 

  •  

Van Conversions (including Hi-Cube and Step-Van) & Full Size Cargo Vans

 

  •  

Vehicles delivered from dealer inventory

A qualified daily rental fleet customer must have a General Motors Fleet Account
Number (GM FAN) to be eligible for any GM fleet incentive.

 

3. PROGRAM START DATE/PROGRAM END DATE/IN SERVICE PERIOD:

 

Program Start Date:    Opening of 2012 model year ordering system Program End
Date:    When Dealers are notified that 2012 model year fleet orders are no
longer being accepted by General Motors

In Service Period:

The In Service date is the Expiration in Transit date on the invoice plus five
(5) days. Refer to Tier Program Parameters (Attachment 1C) and Flat Rate Program
Parameters (Attachment 1D) for minimum and maximum in-service periods applicable
to individual programs. All units to be purchased by General Motors under this
program must be returned and accepted by July 31, 2014. Non-returned vehicles
must remain in service a minimum of six (6) months (180 days) from in-service
date. GM reserves the right to audit the daily rental customer to ensure
compliance with the minimum six (6) month in-service requirement. Frame, fire,
stolen, embezzled and/or water damaged vehicles which are ineligible for
repurchase have no minimum in-service period. Documentation on these vehicles
must be retained on file for audit purposes.

IMPORTANT - Acceptance of an order on any vehicle line does not constitute a
commitment to build or to build within a specific time frame.

All vehicles including non-returned vehicles supplied by GM under this agreement
are subject to the export control laws and regulations of the United Sates
(U.S.) and the daily rental customers and dealers shall comply with such laws
and regulations.

 

4. ELIGIBLE MODELS/REQUIRED OPTIONS FOR ORDER AND DELIVERY:

Eligible Models:

All new and unused 2012 GM models with the required minimum factory installed
equipment levels specified in the Attachment 1A - Minimum Equipment Guidelines
“MEG”, and processing options ordered for qualified daily rental customers for
use as daily rental vehicles and delivered by GM dealers are eligible for this
program.

Required Options for Order and Delivery:

All orders must contain the fleet processing option VN9 and the rental customer
code to be enrolled in the Tier Program. Flat Rate programs will require an
additional processing option. Refer to the Flat Rate Program Guidelines, Rates
and Parameters (Attachment 1D) found in the rental customer’s contract for
additional processing options. Vehicles must be ordered with minimum option
requirements specified in the Minimum Equipment Guidelines (Attachment 1A -
“MEG”). Processing Option VN9 will provide a net invoice - less holdback. Units
ordered with option VN9 receive order date price protection (PRP).

 

LOGO [g215366ex10_6pg1-8.jpg]

GM Global Headquarters at the Renaissance Center ~ Detroit, MI 48265-1000 ~
313-667-1137

Friday, July 29, 2011



--------------------------------------------------------------------------------

 

LOGO [g215366gmlogo.jpg]    Page 2 of 5    Attachment 1 (GRP)

 

Dealer must take full responsibility for including the proper processing option
on all orders. Should errors occur in the ordering of vehicles, resulting in
diversions or reinvoicing, the dealer may be charged an administrative fee by
GM.

All Orders must include the following:

 

  a. Valid GM FAN (Fleet Account Number)

 

  b. Option Codes: VN9 and rental customer code

 

  c. Order Type: FDR

 

  d. Delivery Type: 020 – Daily Rental

Dealer orders currently on hand or in the system that qualify for this program,
and have the appropriate processing options, can be amended if they have not
been released to production. This is the ordering dealer’s responsibility.

Units delivered to the rental customer’s drop ship sites must have the assigned
rental customer code on the window label and delivery receipts must be checked
to verify proper ownership of the vehicle. GM Customer Support should be
contacted immediately regarding units delivered to the wrong drop ship site to
determine the appropriate course of action. Units that were incorrectly
delivered must not be placed into rental service. GM reserves the right to deny
incentives on units in rental service that have been incorrectly delivered and
accepted, or titled.

 

5. COMPATIBLE INCENTIVES AND ALLOWANCE PROGRAMS:

Vehicles enrolled in the 2012 Model Daily Rental Purchase Program are not
eligible for any other fleet/retail program, including, but not limited to, the
Dealer Fleet Ordering Assistance Program (VQ), and any General Motors Dealer
Rent A Car program.

 

FLEET CUSTOMERS (GM FAN HOLDERS)

   YES/NO  

GENERAL

  

GM MOBILITY

     (MOB/MOC/R8L) N   

SALESPERSON / SALES MGR. INCENTIVES

     N   

CASH DIRECT MAILS/PRIVATE OFFERS/GENERAL

  

COUPONS/CERTIFICATES/NON-CASH VENDOR PROGRAMS

     N   

GM BUSINESS CARD

     (UDB) N   

CONSUMER CASH

     N   

DEALER CASH

     N   

BONUS CASH

     N   

OPTION PACKAGE DISCOUNTS

     N   

PRICING

  

PRICE PROTECTION/BONA FIDE SOLD ORDER

     (PPT W/VX7) N   

PRICE PROTECTION/ORDER DATE

     (PRP) Y   

ORDER/DELIVERY

  

FLEET ORDERING & ASSISTANCE

     (VQ1/VQ2/VQ3) N   

INTRANSIT INTEREST CREDIT

     (C4C) Y   

RENTAL

  

REPURCHASE

     (VN9) X   

FLAT-RATE REPURCHASE

     (YT1 THROUGH YT9) Y   

RISK

     (VX7) N   

GM DEALER RENT-A-CAR

     (FKR/FKL) N   

GOVERNMENT

  

PSA/PURA/BID ASSISTANCE/CE

     (R6D/PBP/PBS) N   

FLEET/COMMERCIAL

  

NATIONAL FLEET PURCHASE PROGRAM

     (FVX/FPP) N   

 

 

LOGO [g215366ex10_6pg1-8.jpg]

GM Global Headquarters at the Renaissance Center ~ Detroit, MI 48265-1000 ~
313-667-1137

Friday, July 29, 2011



--------------------------------------------------------------------------------

 

LOGO [g215366gmlogo.jpg]       Page 3 of 5    Attachment 1 (GRP)

 

RETAIL ALTERNATIVE

     (CNC/CNE/CSE/CSR/CWE) N   

SMALL FLEET APR ALTERNATIVE

     (XMC) N   

GM’S BUSINESS CUSTOMERS CHOICE

     N   

TRUCK STOCKING

     (TSI) N   

MOTOR HOME INCENTIVE

     (R7Y) N   

SCHOOL BUS/SHUTTLE BUS/AMBULANCE INCENTIVE

     (R6H) N   

RECREATIONAL VEHICLE INCENTIVE

     (R6J) N   

DEMO - LIGHT DUTY DEALER

     (DEM/DEE) N   

DEMO - LIGHT DUTY SVM

     (DES) N   

SIERRA FLEET PEG

     (R7F/FLS) N   

FLEET PREFERRED EQUIPMENT GROUPS

     N   

COMPETITIVE ASSISTANCE PROGRAMS

     (CAP) N   

 

6. METHOD OF PAYMENT:

When a vehicle accepted under the Daily Rental Guaranteed Residual Program is
sold at auction, the auction will direct the net sale proceeds to the daily
rental customer owning the vehicle, or to an assignee approved by GM. Net sale
proceeds are equal to the gross sales price less auction sales fees/expenses and
less the transportation expense. The daily rental customer will receive the net
sale proceeds within 2 business days after sale of the vehicle. The net sale
proceeds will be forwarded to the daily rental customer’s designated bank
account via EFT. On a monthly basis, GM will process a true-up payment for each
of the daily rental customer’s vehicles sold in the previous month. The true-up
payment, calculated per vehicle, will be equal to the guaranteed repurchase
price less mileage and damage charges allowed under the program guidelines and
less net sale proceeds already transmitted. (See contract Attachments 1C and 1D
for more details regarding mileage and damage charges.) GM will process the
true-up payment on the 5th work day of each month and EFT the funds to the daily
rental customer on the 7th work day. If the net sale proceeds of any vehicle
exceeds the guaranteed repurchase price less GM charges allowed under the
program guidelines, then the daily rental customer will refund the excess to GM
by either an offset against other GM true-up payments or by a direct payment
based on a manual invoice prepared by GM. The daily rental customer shall pay
the direct payment within five (5) business days of receiving the invoice.

The daily rental customer and GM want correct payments made to the daily rental
customer by the auctions upon the sale of such vehicles. GM will review the net
sales proceeds before they are released and will stop the release only to
correct for misdirected funds. If funds are misdirected by an auction, GM will
either make a correcting payment or collect from the appropriate daily rental
customer. The correction will be accomplished via invoicing and credit payment.
As a convenience to the daily rental companies, GM will report the net sales
proceeds on a daily, consolidated basis.

Buyback Provision - If a vehicle accepted under the Daily Rental Guaranteed
Residual Program is unsold through the 90th day after acceptance, GM will
transfer the vehicle from the Daily Rental Guaranteed Residual Program to the
Daily Rental Acquisition Program on the 91st day, unless GM receives
instructions from the daily rental customer to the contrary by the 89th day
pursuant to the Turn In Standards and Procedures (Attachment 1B, Section VII-H –
Other). Upon transfer to the Daily Rental Acquisition Program, GM will initiate
payment to the daily rental customer owning the vehicle for the full guaranteed
repurchase price (less GM charges allowed under the program) within the BARS
system. The daily rental customer will be paid in approximately 7 days. The
daily rental customer will assign the title of such vehicle, or cause such title
to be assigned, to GM on the 91st day after acceptance. GM will perform a weekly
scan of the inventory with a run cycle to occur over the weekend to avoid
mid-week program changes. If the number of vehicles in the Daily Rental
Acquisition Program for any daily rental customer exceed 3% of their total
accepted inventory (“Excess Amount”), then GM will instruct the auctions not to
transfer vehicle titles to GM for these vehicles until the daily rental customer
has received payment from GM for these vehicles so that the Excess Amount is
eliminated. Once the daily rental customer receives payment for these vehicles,
GM will instruct the auctions to transfer title to GM for these returned
vehicles. This metric (3%) will be calculated on a weekly basis concurrent with
the scan of inventory.

Late Auction Fees - If a vehicle accepted under the Daily Rental Guaranteed
Residual Program is unsold through the 25th day after acceptance, GM will begin
to accrue $3.00 per day per vehicle to the daily rental customer starting on the
26th day. On the 61st day after acceptance, the rate will increase to $4.50 per
day

 

LOGO [g215366ex10_6pg1-8.jpg]

GM Global Headquarters at the Renaissance Center ~ Detroit, MI 48265-1000 ~
313-667-1137

Friday, July 29, 2011



--------------------------------------------------------------------------------

 

LOGO [g215366gmlogo.jpg]       Page 4 of 5    Attachment 1 (GRP)

 

per vehicle until the vehicle is either sold or transferred to the Daily Rental
Acquisition Program. Amounts accrued will be paid monthly with the true-up
payment.

Hawaii Vehicles - Due to the extended transportation time for Hawaii vehicles,
Hawaii vehicles will be segregated in the GM system. The transfer of Hawaii
vehicles from the Daily Rental Guaranteed Residual Program to the Daily Rental
Acquisition Program will be implemented at 120 days vs. 90 for these vehicles
and Late Auction Fees will begin accruing at $3.00 per day for vehicles in
inventory over 56 days and at $4.50 per day for vehicles in inventory over 91
days.

For payment purposes, Monday through Friday are considered business days except
for GM recognized holidays and days GM is closed. General Motors does not staff
or a process payment during any period of time General Motors is closed. Payment
processing will not resume until General Motors officially returns to work.

 

7. POLICY FOR CORRECTING VEHICLE PROGRAM STATUS:

Units can be moved from the tiered depreciation program to a flat rate
depreciation program or vice versa if a request is submitted to GM Rental Sales
before the unit is grounded in RIMS or before December 31, 2013, whichever comes
first. Units may be moved upon verification and approval by General Motors.
Vehicles will be invoice adjusted in BARS to reflect a change in program
enrollment. BARS will electronically transmit an updated Enrollment Record to
RIMS within three (3) business days acknowledging the change thoughout all GM
systems. Some examples of acceptable situations are errors due to GM VOMS order
editing tables and customer/dealer order entry (Note: Examples listed are not
intended to be an inclusive list of acceptable reasons for change. Other reasons
may also be valid).

General Motors will make every effort to accommodate requests to rectify errors
in program status. General Motors cannot correct program status errors outside
of its control. It is the responsibility of the rental customer to identify such
problems and make request on a VIN detail basis prior to entering a grounding
record in RIMS. Changes will not be considered after the vehicle has a valid
grounding record.

Request for program change on 2012 model year vehicles must be made prior to
December 31, 2013 and 15 business days prior to a valid grounding record in
RIMS. No change will be considered on in-service vehicles outside of this
policy.

 

8. GENERAL PROGRAM GUIDELINES:

 

  A. General Motors defines a rental vehicle as:

 

  a. “The bona fide rental of a vehicle involving use and payment by a customer
on an hourly, daily, weekly, or monthly basis. Usage of any such vehicle(s) by a
customer for a period of four (4) consecutive months or longer shall be deemed
to constitute leasing, and not rental, and will make the vehicle ineligible for
incentives.”

 

  b. If a vehicle enrolled in the Daily Rental Purchase Program is found to be
on-rent (lease) to a customer in excess of the above guideline, or if the
customer consecutively rents multiple enrolled vehicles for an aggregate term of
four (4) or more months, all vehicles involved in such transactions will not be
considered rental and will be ineligible for incentives. General Motors may
audit the rental customer to ensure compliance with this guideline.

 

  B. All eligible units must be delivered to the rental customer through a
General Motors dealership or a qualified drop-ship location. Purchases or
deliveries made through any other entity or individual are ineligible for
payment.

 

  C. General Motors reserves the right to audit dealer records and disqualify
any sales allowance in the event such sales do not meet the program guidelines.
All moneys improperly paid will be charged back. Failure to comply with these
guidelines may result in the dealer being disqualified for future participation
in fleet programs and terminations of dealer sales and service agreement(s).

 

LOGO [g215366ex10_6pg1-8.jpg]

GM Global Headquarters at the Renaissance Center ~ Detroit, MI 48265-1000 ~
313-667-1137

Friday, July 29, 2011



--------------------------------------------------------------------------------

 

LOGO [g215366gmlogo.jpg]       Page 5 of 5    Attachment 1 (GRP)

 

  D. Optional equipment and, in special circumstances, certain standard
equipment can be added to and deleted from GM vehicles during the ordering and
manufacturing process by retail, fleet and rental customers. It is the rental
customer’s responsibility to ensure that actual vehicle content is properly
disclosed to a buyer or transferee when disposing of a vehicle. Rental customers
that use third party build specifications to promote the sale of their unit
should be especially careful to ensure the accuracy of that data.

 

  E. General Motors reserves the right to cancel, amend, revise, or revoke any
program at any time based on its sole business judgments. Final decisions in all
matters relative to the interpretation of any rule or phase of this activity
rest solely with General Motors.

ANY QUESTIONS REGARDING THIS PROGRAM SHOULD BE DIRECTED TO THE CUSTOMER SUPPORT

CENTER AT 1-800-FLEET OP.

 

LOGO [g215366ex10_6pg1-8.jpg]

GM Global Headquarters at the Renaissance Center ~ Detroit, MI 48265-1000 ~
313-667-1137

Friday, July 29, 2011



--------------------------------------------------------------------------------

LOGO [g215366ex10_6pg019.jpg]

Fleet & Commercial Operations

December 22, 2010

 

To: All Daily Rental Companies and Inspection Providers

 

Re: 2011 CY Rental Return Program Guidelines

Implementation Date: January 3, 2011

General Motors is pleased to announce the 2011 CY Rental Return Program
Guidelines. Please note the changes and additions from the 2010 Guidelines are
shown in bold print in the guideline document.

The 2011 Rental Return Program Guidelines feature an increase in the Damage
Deductible amount from $400 to $450. A summary of the changes and clarifications
are as follows:

NEW ITEMS AND CHANGES

 

  •  

Damage deductible amount changed from $400 to $450.

 

  •  

A clarification of MET charges for integral Keyless Remote and key on page 13.

 

  •  

MET Codes were removed for 13 inch tires and non-electronic ignition and trunk
keys.

 

  •  

The GM Holiday section and Vehicle Categories are updated for 2011.

 

  •  

There are numerous address changes for turn back yards that are shown in red
print to aid in identifying these changes located in Exhibit E. These changes
have all been previously communicated via bulletin.

 

  •  

Excessive hail damage inspection process has been added to Paintless Dent
Removal in Exhibit B.

 

  •  

The tire replacement chart will be sent as soon as it is available in early
2011.

Many of these revisions to the return program guidelines are a result of rental
customer input, competitive analysis and lessons learned from customer / GM site
visits during the 2010 calendar year. Through these continuous improvements, our
customers will experience superior value and fairness in the 2011 CY General
Motors Rental Return Program.

If there are any questions, please contact your lead representative in General
Motors Remarketing.

 

Tom Martin      Avis / Budget and Licensees / SGS   313-667-6434 Sandy Grinsell
    

Enterprise / Vanguard Car Rental / Hertz /

and Licensees

  313-667-6437 Audre Walls      Independent Rental accounts / CT Axis / Inviso  
313-667-6444

John Pruse

Manager, Rental Customer Support and Inspection Development

 

General Motors

Fleet & Commercial Operations

Used Vehicle Activities

  

Tower 100 – 19th floor

Mail Code 482-A19-B36

  

P.O. Box 100

Detroit, MI 48265-1000



--------------------------------------------------------------------------------

Attachment 1B

GENERAL MOTORS 2011 CALENDAR YEAR

DAILY RENTAL GUARANTEED RESIDUAL PROGRAM

TURN-IN STANDARDS and PROCEDURES

Effective for all vehicles inspected and accepted on or after January 3, 2011

 

          

Table of Contents

   Page   I.    General Condition Standards      2          A.    Vehicle Return
Requirements      2          B.    Title, Registration, Tax, VIN Plate      3   
      C.    Collision Damage      4          D.    Damage Allowance, Existing
Damage, Previous Repairs      5          E.    Vehicle Maintenance      5    II.
   Normal Wear and Tear      6          A.    Glossary      6          B.   
Sheet Metal and Paint      6          C.    Convertible Tops      7          D.
   Front and Rear Bumpers      7          E.    Tires      10          F.   
Wheels, Covers and Aluminum Wheels      11          G.    Vehicle Lighting     
12          H.    Interior Soft Trim and Carpets      12          I.    Carpet
Retainers / Sill Plates      12          J.    Vehicle Glass      12    III.   
Original Equipment, Aftermarket Equipment and Accessories      13    IV.   
Missing Equipment Program (MET)      14    V.    Vehicle Integrity      14   
VI.    Litigation Liability      15    VII.    General Turn-In Procedures     
15          A.    Forecast      15          B.    Delivery      16          C.
   Inspection      16          D.    Reviews      16          E.    Acceptance
     17          F.    Payments      17          G.    Rejects      18         
H.    Other      19    VIII.    Permanently Rejected Vehicles      20    IX.   
Miscellaneous Items      20          A.    General Return Facility Guideline   
  20          B.    Holidays      20          C.    Contact Information      20
   X.    Exhibits          A.    Vehicle Categories      21          B.    PDR
Process and Limitations      22          C.    MET Program Price List/ Misc. MET
Item      24          D.    Mid – Rail and Engine Cradle Damage Definitions     
27          E.    GM Authorized Return Locations      28          F.    GM
Approved 2010 Replacement Tire Tables      32          G.    MET Tire Program   
  33          H.    GM Windshield Glass Manufacturers      34          I.   
Title Shipping and Handling Procedure      35          J.    Aluminum Wheel
Repair      36   

 

2011 CY Turn In Standards and Procedures    1 Final: January 3, 2011   



--------------------------------------------------------------------------------

Attachment 1B

GENERAL MOTORS 2011 CALENDAR YEAR

DAILY RENTAL GUARANTEED RESIDUAL PROGRAM

TURN-IN STANDARDS and PROCEDURES

Effective for all vehicles inspected and accepted on or after January 3, 2011

 

The interpretation of these Guidelines is solely the discretion of General
Motors. LLC (or “GM”).

The Daily Rental Guaranteed Residual Program is available to the major rental
accounts (Avis Budget Group, Enterprise Holding and The Hertz Corporation),
including its eligible affiliates as agreed to in writing by GM, a “Major Daily
Rental Company”. Under the Daily Rental Guaranteed Residual Program, vehicles
will continue to be returned by a Major Daily Rental Company to an approved GM
turn-in site where they will be inspected and accepted by GM for inclusion in
the Daily Rental Guaranteed Residual Program.

Notwithstanding anything contained in this Attachment 1B and the 2011MY Daily
Rental Purchase Program, all vehicles turned-in by a Major Daily Rental Company
to GM under the Daily Rental Guaranteed Residual Program will continue to be
owned by such Major Daily Rental Company and such Major Daily Rental Company
shall continue to be the legal owner of such vehicles until the earlier to occur
of the sale of such vehicles to automotive dealers or the sale to GM through
transfer to the Daily Rental Acquisition Program. Prior to any such sale,
possession of such vehicle and its title is not intended to and does not
constitute transfer of legal title to or an ownership interest of any kind in
such vehicle.

 

I. GENERAL CONDITION STANDARDS

 

  A. Vehicle Return Requirements

 

  1. Vehicle must be returned washed and vacuumed. Vehicles with dirty interiors
including newspapers, cups and other trash will be charged a $35 Dirty Interior
MET Fee.

 

  a. The dirty interior charge will be used when the interior of the vehicle is
littered with trash. Excessive trash in the vehicle such as cups, bottles,
newspapers, food bags, roadmaps, etc that would hinder interior inspection would
be assessed the $35.00 dirty interior MET charge.

 

  b. One of the following items will be allowed at no charge, 1) gum wrapper 2)
Plastic bottle / bottle cap 3) straw or straw wrapper.

 

  c. General Motors’ expectation of a vehicle’s condition, when returned by the
rental company, is that it will be in the same condition as it is when provided
to a rental customer.

 

  d. This modification is on a pilot bases only, and will be reviewed
periodically for behavior that requires return to the original Dirty Interior
Guideline.

 

  2. Vehicles with an exterior that is too dirty to inspect will be gate
released to the rental account for washing. When the vehicle is returned and
inspected a $75.00 re-inspection fee will be charged.

 

  3.

Vehicles must have a minimum  1/4 tank of gasoline with the exception of Hawaii
vehicles, which cannot exceed a  1/4 tank of gasoline.

 

  4. Emission labels are required to be in place and legible on all vehicles
returned to General Motors. Vehicles without an emission label will be Currently
Ineligible and gate released to the rental account. A $75.00 re-inspection fee
will be charged when the vehicle is repaired and returned.

 

  5. Vehicles must have two (2) sets of keys, all owner manuals, floor mats, and
programmed keyless remotes/key fobs and all other remotes, included as original
equipment.

 

2011 CY Turn In Standards and Procedures    2 Final: January 3, 2011   



--------------------------------------------------------------------------------

Attachment 1B

GENERAL MOTORS 2011 CALENDAR YEAR

DAILY RENTAL GUARANTEED RESIDUAL PROGRAM

TURN-IN STANDARDS and PROCEDURES

Effective for all vehicles inspected and accepted on or after January 3, 2011

 

  6. General Motors Vehicles store the vehicle mileage in one of two locations,
either the vehicle’s Instrument Cluster or the Body Control Module, BCM.
Vehicles with the mileage stored in the BCM can be restored using the Tech 2
scan tool and a code supplied by GM Techline, refer to the appropriate GM Shop
Manual for complete instructions. Rental accounts with General Motors Warranty
In-shop facilities may be able to restore the mileage after a BCM replacement
with the proper training and tools. For vehicles with the mileage stored in the
Instrument Cluster, the mileage will be restored by the AC Delco Service Center
prior to returning the cluster to the customer. Vehicle mileage restoration MUST
be done at the time of the repair as the stored information must be recovered
and transferred to the new / replacement part. If any of the above repairs
cannot be properly completed by the rental account’s service department, the
vehicle must be taken to the appropriate GM dealer for repairs. Vehicles with 0
mileage or a mileage statement will no longer be accepted for return to General
Motors.

 

  7. A vehicle must comply with all aspects of the applicable program parameter
guidelines or it is not eligible for return.

 

  8. Each vehicle and all accessories shall be in sound mechanical and
electrical operating condition. Repair of these items must be made prior to
turn-in or the vehicle will be rejected.

 

  9. All warranty and campaign claims should be completed prior to returning the
vehicle to General Motors. Failure to complete warranty and/or campaign claims
may render the vehicle Currently Ineligible. A $75.00 re-inspection fee will be
charged when the vehicle is returned. Vehicles released for warranty, mechanical
or campaign repairs will not be required to repair existing body damage to bring
the vehicle to $0.

 

  10. Any vehicle equipped with supplemental inflatable restraints (S.I.R.)
including driver, passenger or side airbags that have been deployed, missing or
otherwise disconnected, must be replaced with the approved OEM replacement and
must meet GM standards prior to turn-in.

 

  B. Title, Registration, Tax, VIN Plate

 

  1. A vehicle submitted with a COV (Certificate of Origin for a Vehicle) or a
branded title, is not eligible for return under the Daily Rental Guaranteed
Residual Program.

 

  2. All vehicles must have a valid and current registration at the time of
acceptance. State and local taxes must be paid prior to turn-back. The Major
Daily Rental Company must comply with State regulations pertaining to proof of
payment for State and local taxes.

 

  3. Titles for all turn-in vehicles for the Daily Rental Companies must be
received by the SGS Title Center within three (3) business days of vehicle
turn-in to the address shown below. The vehicle turn-in date is considered the
first day. See Exhibit I for detailed title shipping instructions.

SGS Title Center

9805-C North Cross Center Court

Huntersville, NC 28078

Phone: 704-997-1082

FAX:   704-997-1090

 

  4. The vehicle’s Vehicle Identification Number Plate (VIN) must be readily and
completely readable and properly attached to the dash panel. Any obstruction
causing a portion of the plate to be covered is not acceptable.

 

  5. The plate must be flush and secure with the rivets intact and tight.

 

2011 CY Turn In Standards and Procedures    3 Final: January 3, 2011   



--------------------------------------------------------------------------------

Attachment 1B

GENERAL MOTORS 2011 CALENDAR YEAR

DAILY RENTAL GUARANTEED RESIDUAL PROGRAM

TURN-IN STANDARDS and PROCEDURES

Effective for all vehicles inspected and accepted on or after January 3, 2011

 

  6. The plate cannot be bent, cracked or torn and the rivets cannot be damaged
in any manner.

 

  7. Bent or loose VIN plates cannot be repaired or replaced. General Motors
cannot replace a VIN plate or the rivets used to attach it to the dash panel.

 

  8. VIN plates not meeting these criteria will render the vehicle Permanently
Ineligible for this Program.

 

  9. The Major Daily Rental Company must remove each vehicle at an auction or
turn-in site if the title for such vehicle is not received within 30 days of the
turn-in date. The vehicle will be Currently Ineligible and will be assessed a
re-inspection fee if / when it is returned.

 

  10. Titles for vehicles returned by a Major Daily Rental Company to GM under
the Daily Rental Guaranteed Residual Program shall be delivered to SGS on behalf
of such Major Daily Rental Company as owner, at the SGS Title Center in
preparation of, and in order to facilitate, such sale on behalf of such Major
Daily Rental Company.

 

  11. The Major Daily Rental Companies, as owners of the vehicles, will provide
Power of Attorney to the SGS Title Center and to auction companies designated by
GM to facilitate the assignment of Major Daily Rental Company-owned vehicle
titles to eligible automotive dealers or to GM.

 

  12. SGS and approved Auction Companies shall assign and/or transfer Title to
each such vehicle on behalf of the applicable Major Daily Rental Company only
upon the sale of such vehicle to an automotive dealer or the purchase of such
vehicle by GM following the transfer of such vehicle from the Daily Rental
Guaranteed Residual Program to the Daily Rental Acquisition Program.

 

  13. For vehicles sold to automotive dealers, the title will be assigned
directly from the Major Daily Rental Company to automotive dealers.

 

  C. Vehicle Damage and Disclosure Requirements

 

  1. The GM Disclosure Policy mandates that all prior damage and repairs must be
electronically disclosed prior to turn back, excluding warranty repairs
performed by the Daily Rental Company or a GM Dealer.

 

  2. The electronic disclosure must be checked in the appropriate box (Yes or
No), confirming or denying previous damage. Failure to disclose previous damage
at turn-in will be grounds for rejecting the vehicle.

 

  3. Collision damage must be disclosed and be supported by repair orders, if
requested by the inspection provider on behalf of General Motors.

 

  4. Repair orders must accurately reflect all work performed and include all
associated repair costs.

 

  5. The inspection provider, on General Motors behalf, will request a Repair
Order when:

 

  a. Previous repaired damage noted during the inspection does not agree with
the disclosure.

 

  b. The dollar amount disclosed appears too high or low based on the visual
inspection.

 

  c. The disclosed damage areas and the disclosed repair amount appear
significantly out of line.

 

  d. There should be no other arbitrary rule or guideline, such as any damage
over $XXX amount or with damage to X number of body panels used as a basis for
requesting R.O.’s.

 

2011 CY Turn In Standards and Procedures    4 Final: January 3, 2011   



--------------------------------------------------------------------------------

Attachment 1B

GENERAL MOTORS 2011 CALENDAR YEAR

DAILY RENTAL GUARANTEED RESIDUAL PROGRAM

TURN-IN STANDARDS and PROCEDURES

Effective for all vehicles inspected and accepted on or after January 3, 2011

 

  6. Requested repair orders must be received by the inspection provider within
two business days of the request for the rental account to maintain their
original turn in date. Requested repair orders not received by the inspection
provider within seven (7) business days will cause the vehicle to be deemed
Currently Ineligible and must be gate released and removed from the yard until
the repair order is available. A $75.00 re-inspection fee will be charged when
the vehicle is returned with the requested repair order.

 

  D. Damage Allowance, Existing Damage and Previous Repairs

 

  1. GM will absorb the cost of repairs on those vehicles returned with $450 or
less existing damage.

 

  2. GM will charge the Daily Rental Company for current damage in excess of the
$450 damage allowance plus a service fee. The service fee will be applied as
follows:

 

AMOUNT IN EXCESS OF $450

   SERVICE FEE   $0 TO $99.99     


$

EQUAL TO AMOUNT OVER


450

  


  

$100.00 TO $1,099.99    $ 100    $1,100.00 TO $1,599.99    $ 200   

 

  3. Vehicles with existing damage exceeding $2,000 are not currently eligible
for return.

 

  4. Prior repairs cannot exceed $2,250 for Category 1 vehicles, $2,750 for
Category 2 vehicles, $3,250 for Category 3 vehicles and $4,250 for Category 4
vehicles. These amounts exclude costs related to vehicle glass, tires, wheels,
wheel covers, Supplemental Inflatable Restraint (SIR) system components, “Loss
of use” and towing charges. Vehicles exceeding these maximums are not eligible
for turn-in. See Exhibit A - Vehicle Categories / Prior Repair Limits.

 

  5. Vehicles with “Poor Prior Repairs” of $700 or less, GM will accept the
vehicle and charge the estimated repair cost to the Daily Rental Company under
the MET program. Vehicles with “Poor Prior Repairs” exceeding $700 will be
considered “Currently ineligible” and released to the Daily Rental Company.

 

  6. If a vehicle is identified as “currently ineligible” as a result of a
mechanical, warranty / campaign, unacceptable glass or mis-matched tires, etc.
GM will allow the unit to be gate released, repaired for these reasons only, and
returned for acceptance consideration. If the returned vehicle has had partial
repairs on any chargeable damage identified when it was originally inspected,
the entire vehicle must be repaired to no more than $100 in chargeable current
damage. A $75 Re-inspection Fee will apply.

 

  7. Missing equipment will not be included as part of the chargeable damage
allowance, but will be charged per the Missing Equipment Program (MET, refer to
Section IV).

 

  E. Vehicle Maintenance

 

  1. Vehicles must be maintained as described in the Vehicle Owners Manual.
Failure to comply will result in permanent rejection of the vehicle. The
repair/replacement of an engine or transmission failure that is due to
non-compliance of vehicle maintenance will be chargeable to the Major Daily
Rental Company whether at acceptance/receipt or sale. An authorized
representative for General Motors will conduct inspections.

 

2011 CY Turn In Standards and Procedures    5 Final: January 3, 2011   



--------------------------------------------------------------------------------

Attachment 1B

GENERAL MOTORS 2011 CALENDAR YEAR

DAILY RENTAL GUARANTEED RESIDUAL PROGRAM

TURN-IN STANDARDS and PROCEDURES

Effective for all vehicles inspected and accepted on or after January 3, 2011

 

II. NORMAL WEAR AND TEAR

Listed below is the nomenclature commonly used to describe degree of damage in
inspection reporting.

 

  A. GLOSSARY OF TERMS – “General Description”

 

  1. Abrasion – A lightly scratched or worn area of the finish, either paint,
clear coat, or chrome, that does not penetrate to the base material of the part
or panel.

 

  2. Chip – Confined area where paint has been removed from the surface, usually
not larger than 1/8 inch, for purposes of these return guidelines.

 

  3. Dent – A depression of any size in the panel material whether metal,
composite, or other, with or without paint damage.

 

  4. Ding – A small dent an inch or less in diameter with or without paint
damage.

 

  5. Gouge – An area where the damage has penetrated the finish and removed a
portion of the base material of the part or panel.

 

  6. Scratch – A cut in the surface, of any material, that may or may not
penetrate the finish.

 

  7. Scuff – A worn or rough spot that is deep enough to disturb the base
material of the part or panel but does not remove any base material.

 

  B. SHEET METAL AND PAINT

The following are acceptable return conditions and applicable charges. For
Paintless Dent Removal (PDR) criteria see Exhibit B.

 

  1. Maximum of two dents per panel that are individually no larger than one
(1) inch in diameter, does not break the paint, and qualifies for Paintless Dent
Removal (PDR) are non-chargeable.

 

  2. Scratches in the clear coat that do not penetrate to the color coat, and do
not catch a finger nail, are non-chargeable.

 

  3. Chips to door, hood or deck lid edges that do not reach flat panel surfaces
are non-chargeable.

 

  4. An appearance fee and PDR may be used on the same panel.

 

  5. One dent that qualifies for PDR that contains one chip inside the dent. The
chip must be no larger than one-eighth (1/8) inch in diameter and cannot exhibit
any spider cracks around the chip. This damage would be charged $50 for the PDR
and $20 Appearance Charge for the chip, totaling $70.00.

 

  6. ALL PANELS EXCEPT HOOD

 

  a. One to three chips, individually no larger than one-eighth (1/8) inch in
diameter are no charge.

 

  b. Four to six chips per panel will be charged the $20 appearance charge.

 

  c. Over six chips per panel will require a minimum of a panel refinish.

 

2011 CY Turn In Standards and Procedures    6 Final: January 3, 2011   



--------------------------------------------------------------------------------

Attachment 1B

GENERAL MOTORS 2011 CALENDAR YEAR

DAILY RENTAL GUARANTEED RESIDUAL PROGRAM

TURN-IN STANDARDS and PROCEDURES

Effective for all vehicles inspected and accepted on or after January 3, 2011

 

  7. HOOD PANEL

 

  a. Maximum of six chips to the leading edge (first 5 inches) of the hood,
individually no larger than one-eighth (1/8) inch in diameter, and / or up to
three chips on the remainder of the hood at no charge.

 

  b. Up to 10 chips in the leading edge of the hood and / or up to six chips on
the remainder of the hood will be charged a $40 appearance charge.

 

  c. Over ten chips in the leading edge of the Hood and / or over six chips on
the remainder of the Hood will require a minimum of a hood panel refinish.

 

  d.

Scratches that individually do not exceed  1/4 inch in length may be used in any
combination with chips but not to exceed the quantities shown above.

HOOD PANEL CONDITIONS

 

HOOD – LEADING EDGE, FIRST 5”

  

HOOD – ALL BUT LEADING EDGE

   CHARGES Maximum of 6 chips / scratches    Maximum of 3 chips / scratches   
Non-Chargeable Maximum of 10 chips / scratches    Maximum of 6 chips / scratches
   $40.00 Appearance fee Greater than 10 chips / scratches    Greater than 6
chips / scratches    Hood Panel Refinish

See B. Sheet Metal and Paint above for additional details.

 

  8. Chips and scratches, that exceed the guidelines outlined above, will be
charged for Panel Refinish.

 

  9. Vehicles with damage confined to either the upper or lower half of a panel
may qualify for a partial panel repair. A partial panel repair can only be
considered when there is a clean break between the upper and lower portion of
the panel. A clean break is defined as a body side molding, cladding, etc. that
runs from one end of the panel to the other with no gaps at either end. Body
lines are not a clean break and partial panel repair does not apply.

 

  10. A partial Deck Lid / Lift gate repair has been added for an area below a
molding that goes from end to end on the Deck Lid or Lift gate. An example would
be the Chevrolet Impala with an area of approximately 2 inches below the Deck
Lid Molding. This is not a spot repair and cannot be used above the molding.

 

  11. The floor of a pick-up truck box is considered one panel and is covered by
the above guideline of two dents per panel no larger than (1) inch that does not
break the paint. One dent to each wheelhouse no larger than (1) inch, that does
not break the paint, is acceptable. Paintless Dent Removal cannot be used on the
floor or wheelhouse of a pick-up truck.

 

  C. CONVERTIBLE TOPS

The following are acceptable return conditions with regard to convertible tops:

 

  1. Stains that can be removed by normal reconditioning.

 

  2. Abrasions that are not visually offensive.

 

  3. Top structure must be operational and not damaged.

 

  D. FRONT AND REAR BUMPERS

Bumpers will be inspected from a standing position.

The following are acceptable return conditions with regard to front and rear
soft painted bumper fascia and textured bumpers:

 

2011 CY Turn In Standards and Procedures    7 Final: January 3, 2011   



--------------------------------------------------------------------------------

Attachment 1B

GENERAL MOTORS 2011 CALENDAR YEAR

DAILY RENTAL GUARANTEED RESIDUAL PROGRAM

TURN-IN STANDARDS and PROCEDURES

Effective for all vehicles inspected and accepted on or after January 3, 2011

 

  1. A maximum of two dents, no larger than one inch that do not break the paint
are no charge. Dents that encroach on the edges of the license plate pocket and
impressions of screw heads would continue to be chargeable damage.

 

  2.

Maximum of two scratches per bumper that are no longer than two (2) inches and
no wider than  1/4 inch or, one scratch no longer than four (4) inches and no
wider than  1/4 inch that penetrates the color coat, exposing the black bumper
material, but not penetrating the black bumper material requiring filler are
non-chargeable.

 

  3. Minor indentations in the rear bumper cover, directly below the trunk
opening, without paint damage are non-chargeable.

 

  4. An appearance charge of $20 will be assessed for minor chipping along the
edge of the rear bumper below the deck lid / lift gate that does not remove the
base material. This would be damage from dragging items from the trunk across
the top of the bumper.

 

  5.

On bumper covers with no other damage, one to three chips 1/8 inch or less per
bumper cover are no charge. Four to six chips 1/8 inch or less per bumper cover
charged for $20 appearance fee. Over six chips per bumper cover will require a
minimum of a partial bumper repair. Scratches that individually do not exceed
 1/4 inch in length may be used in any combination with chips but not to exceed
the quantities shown above.

LOGO [g215366ex10_6pg27.jpg]

 

2011 CY Turn In Standards and Procedures    8 Final: January 3, 2011   



--------------------------------------------------------------------------------

Attachment 1B

GENERAL MOTORS 2011 CALENDAR YEAR

DAILY RENTAL GUARANTEED RESIDUAL PROGRAM

TURN-IN STANDARDS and PROCEDURES

Effective for all vehicles inspected and accepted on or after January 3, 2011

 

BUMPER CONDITIONS

 

      CHARGES FRONT OR REAR BUMPER FASCIA   

A maximum of two dents, no larger than one inch that do not break the paint

   Non-Chargeable

Maximum of two scratches per bumper no longer than 2” and no wider than  1/4”
or, one scratch no longer than 4” and no wider than  1/4 inch

   Non-Chargeable

Minor indentations in the rear bumper cover, directly below the trunk opening,
without paint damage

   Non-Chargeable

An appearance charge will be assessed for minor chipping along the edge of the
rear bumper below the deck lid / lift gate that does not remove the base
material

   $20.00 Appearance Fee BUMPER COVERS WITH NO OTHER DAMAGE   

Maximum of 3 chips / scratches per bumper

   Non-Chargeable

Maximum of 6 chips / scratches per bumper

   $20.00 Appearance Fee

Greater than 6 chips / scratches per bumper

   Minimum Partial Bumper
Repair

See D. (Front and Rear Bumpers) above for additional details.

 

  6. The front and rear bumper fascia may be mis-aligned due to a low impact
collision. A charge of $50.00 has been added for the front and rear bumper to
re-attach any disconnected fasteners and align the bumper fascia when no other
damage is present. This repair cannot be used for a poor previously repaired
bumper, only minor misalignments without paint damage.

 

  7. Damage on the underside of the bumper, observed during the undercarriage
inspection, other than breakage, will not be chargeable. Cracked or broken
bumpers, regardless of location, will remain chargeable as a repair or
replacement.

 

  8. Partial bumper repairs may be charged using the following criteria for
either painted or textured bumpers:

 

  a. A partial bumper repair can be performed on a rolling third or 33% of the
bumper. The damage can be anywhere on the bumper as long as it is confined to an
area equal to a continuous third of the bumper’s length.

 

  b. Partial bumper repairs cannot be used for vehicles utilizing paints
commonly referred to as pearl or tri-color due to color matching concerns.

 

  c. The $20 appearance fee may be used on bumpers in conjunction with a partial
bumper repair if the damage is located on different areas of the bumper.
(Example) The partial bumper charge can be assessed for damage to the center of
the bumper and an appearance fee for minor chips on the left end of the bumper
eliminating the need to charge for a full refinish.

 

  9. Cracked or punctured bumper fascia’s will be charged a minimum partial
bumper repair fee of $125.00 for painted bumpers and $175.00 for textured
bumpers per the parameters below.

 

  a. Crack(s) in the bumper, not exceeding a total combined length of four
(4) inches in total, or a puncture not exceeding the diameter of a U.S. quarter.

 

  b. A maximum of two dents, individually not exceeding two (2) inches in
diameter and confined to 1/3 of the bumper area.

 

2011 CY Turn In Standards and Procedures    9 Final: January 3, 2011   



--------------------------------------------------------------------------------

Attachment 1B

GENERAL MOTORS 2011 CALENDAR YEAR

DAILY RENTAL GUARANTEED RESIDUAL PROGRAM

TURN-IN STANDARDS and PROCEDURES

Effective for all vehicles inspected and accepted on or after January 3, 2011

 

  10. Bumpers that are both painted and textured or two tone will be treated as
separate chargeable bumpers and charged the full repair amount for each panel if
the damage follows the above guidelines.

 

  11. License plate screw holes in the front bumper cover used to attach the
license plate to the bumper, without the proper bracket, will be charged a
minimum of a partial bumper repair at $125.00.

 

  12. Metal bumpers, either painted or chrome.

 

  a.

A maximum of two scratches or chips per bumper that are no longer than two
(2) inches and no wider than  1/4 inch or, one scratch no longer than four
(4) inches and no wider than  1/4 inch that penetrates the color coat, that
would not require filler are acceptable at no charge.

 

  b. A maximum of two (2) dents that are individually no larger than one
(1) inch in diameter and do not damage the paint or chrome will be charged
$100.00.

 

  c. Damage exceeding the above criteria will be charged for a bumper
replacement including damage that removes any chrome plating on a metal bumper.

 

  E. TIRES

The following are acceptable conditions regarding all tires including full size
spare tires which must meet the same inspection criteria as a road tire:

The space saver spare tire used on most General Motors vehicles does not fall
into the same criteria as the four road tires. The space saver spare must be in
the vehicle, inflated and undamaged. The minimum 5/32 inch tread depth
requirement does not apply. They also may not be the same make as the road
tires.

 

  1. All tires must have 5/32 inch or better original tread across all primary
tread grooves without any exposed belts. All tires must match by size, make and
type.

 

  2. Only GM original equipment tires or GM approved replacement tires are
acceptable. Refer to Exhibit F - GM Approved 2009 Replacement Tire Table.

 

  3. When the replacement tire shown in Exhibit F is not available the first
step should be to contact the tire manufacturer through their Customer
Assistance phone number. This information is located in the Tire Warranty Book
included with the vehicle’s warranty information. If the replacement tire cannot
be located a replacement exhibiting the same TPC code as the original tire may
be used, however, all tires must match by size, make and type.

 

  4. Tires without a TPC rating or when another manufacturer cannot supply the
same TPC rated tire, any other OE supplier shown on Exhibit F can be used as
long as the tire matches the original by size, load rating and speed rating. The
same rule as above will apply, all four tires must match by size, make and type.

 

  5. Tires with mushroom-type plugs, installed from the inside out, in the tread
only, are acceptable. All other plugs / patches are not acceptable. General
Motors reserves the right to charge the Daily Rental Company via the MET Tire
Program for any unacceptable plugged tire found and replaced prior to the sale
of the vehicle, with no right to review.

 

  6. Exhibit G - MET Tire Program, provides details for tire replacement under
the MET program. This program is available to Daily Rental Companies at their
discretion.

 

2011 CY Turn In Standards and Procedures    10 Final: January 3, 2011   



--------------------------------------------------------------------------------

Attachment 1B

GENERAL MOTORS 2011 CALENDAR YEAR

DAILY RENTAL GUARANTEED RESIDUAL PROGRAM

TURN-IN STANDARDS and PROCEDURES

Effective for all vehicles inspected and accepted on or after January 3, 2011

 

LOGO [g215366ex10_6pg30.jpg]

 

  F WHEELS, COVERS AND ALUMINUM WHEELS

Refer to Exhibit J for GM approved wheel repairs.

Wheel description and nomenclature

 

  1. Stamped Steel Wheel – A base wheel usually painted black which utilizes a
hub cap or wheel cover.

 

  2. Aluminum / Alloy Wheel – A wheel made of aluminum or aluminum alloy. These
wheels are typically coated with either, 1) clear coat 2) paint with or without
clear coat 3) polished and clear coated or 4) chrome plated.

 

The following are acceptable return conditions for aluminum / alloy wheels,
stamped steel wheels, and wheel covers with any appropriate charges. See Exhibit
J. for additional information:

 

  1. Description of non-chargeable conditions.

 

  a. The face of the wheel cover or wheel may have a maximum of two (2) light
scratches or scuffs to the surface not penetrating through to the base material
that are no longer than 1 1/2 inches and no wider then 1/4 inch.

 

  b. Light scratches or scuffs within one inch of the outside edge of the wheel
or wheel cover are acceptable, provided they do not, in total, exceed one-third
(1/3) the circumference of the wheel.

 

  2. A $50 MET Appearance Charge will be assessed for abrasions and scratches,
exceeding those outlined in number one above, that do not remove material or
distort the outer edge of the wheel.

 

  a. Damage must be limited to the outer one (1) inch of the edge of an Aluminum
or Alloy wheel that can be removed with light sanding.

 

  b. The damage cannot, in total, cover more than 25% of the wheel’s rim area.

 

  3. Scratches, scuffs or gouges that remove material or distort the outer edge
of the wheel can be repaired. The following prices apply to aluminum, alloy and
chrome plated steel wheels as shown in Exhibit J.

 

  a. All car and truck aluminum / alloy with clear coat or painted surface
$165.00,

 

2011 CY Turn In Standards and Procedures    11 Final: January 3, 2011   



--------------------------------------------------------------------------------

Attachment 1B

GENERAL MOTORS 2011 CALENDAR YEAR

DAILY RENTAL GUARANTEED RESIDUAL PROGRAM

TURN-IN STANDARDS and PROCEDURES

Effective for all vehicles inspected and accepted on or after January 3, 2011

 

  b. All car and truck chrome plated aluminum / alloy or steel $205.00.

 

  c. All car and truck brightly polished aluminum $235.00.

 

  4. Gouges of the base material in the center or spoke area of the aluminum /
alloy wheel are not repairable and must be charged for a replacement.

 

  G. VEHICLE LIGHTING

The following are acceptable return conditions with regard to vehicle lighting:

 

  1. All lights/lamps must be operational. (Front, Rear, Side and Interior)

 

  H. INTERIOR SOFT TRIM AND CARPETS

The following are acceptable return conditions with regard to interior soft trim
and carpets:

 

  1. All stains which can be removed by normal reconditioning are
non-chargeable.

 

  2. Maximum of one (1) burn that is not larger than one-quarter (1/4) inch in
diameter and not through the backing material is non-chargeable.

 

  3. For tears or cuts in leather, vinyl or cloth, on soft interior trim panels,
the following damage charges will apply.

 

  a. $100.00 for tears or cuts not longer than two inches in leather or vinyl.

 

  b. $70.00 for tears or cuts not longer than two inches in plain cloth, with no
pattern.

 

  c. For tears or cuts up to four inches the damage charge is $125.00 for
leather or vinyl and $90.00 for plain cloth, with no pattern.

 

  d. The above repairs cannot be utilized if the damage crosses a seam in the
material.

 

  e. Damage exceeding the above criteria will require a trim panel part
replacement.

 

  4. Carpet stains that require bleaching and dying of the carpet will be
charged $65 per section, ie. right front, left front, etc.

 

  5. Torn or punctured carpet may be repaired using the following pricing:

 

  a.

$50 charge for a puncture not exceeding  3/4 inch in diameter.

 

  b. $125 charge for a tear not exceeding two (2) inches in length.

 

  6. Damage exceeding the above defined conditions, in number 4 and 5 above,
will require carpet replacement.

 

  A. CARPET RETAINERS/ SILL PLATES

The following are acceptable return conditions with regard to carpet
retainers/sill plates:

 

  1. Carpet retainers and sill plates must be in place.

 

  2. Minor surface scuffs/scratches are acceptable.

 

  B. VEHICLE GLASS

 

  1. The following are acceptable return conditions with regard to rear windows,
side / door windows, and any stationary glass:

 

2011 CY Turn In Standards and Procedures    12 Final: January 3, 2011   



--------------------------------------------------------------------------------

Attachment 1B

GENERAL MOTORS 2011 CALENDAR YEAR

DAILY RENTAL GUARANTEED RESIDUAL PROGRAM

TURN-IN STANDARDS and PROCEDURES

Effective for all vehicles inspected and accepted on or after January 3, 2011

 

  a. Minor pinpoint chips or vertical scratches in the side / door glass will be
acceptable and noted in the non-chargeable portion of the AD006.

 

  b. Minor pinpoint chips to any stationary or rear glass are acceptable as a
non-chargeable condition.

 

  c. Any damage more severe than stated above will render the vehicle Currently
Ineligible and must be released to the rental account for repair.

Only windshields can be charged as a MET Program replacement. Door, side and
rear windows cannot be charged as current damage and must be considered
Currently Ineligible and released to the rental account for repair. A $75.00
Re-inspection Fee will be charged upon the vehicle’s return.

 

  2. Windshield

 

  a. Pinpoint chips are non-chargeable providing the glass is not sandblasted.
Sandblasted glass is defined as a series of pinpoint chips in a concentrated
area.

 

  b. Four (4) chips (without legs) from one-eighth (1/8) inch not to exceed
three sixteenth (3/16) inch are non-chargeable providing no more than two
(2) chips reside in the driver’s side wiper area.

 

  c. Chips (without legs) one-eighth (1/8) inch or less located within one
(1) inch inbound from the “Frit Band” (windshield outer perimeter darkened area)
are non-chargeable.

 

  d. General Motors will not accept glass that has been repaired. Only OEM glass
is acceptable (see Exhibit H: GM Windshield Glass Manufacturers.)

 

  e. Damaged windshields may be replaced under the terms of the MET program.

 

  3. General Motors reserves the right to charge the Major Daily Rental Company
$220 for each windshield replaced at auction prior to sale of vehicle where
previously written as “chipped no charge”, with no right to review.

 

III. ORIGINAL EQUIPMENT, AFTERMARKET EQUIPMENT AND ACCESSORIES

 

  A. Original Equipment - All original equipment and accessories noted on the
factory invoice must be on the vehicle. All missing parts (such as body side
moldings, wheel covers, trunk mat, spare tire, correct rear van seats, jack and
wheel wrench) are to be replaced prior to return and must be original GM
equipment. All OEM options and accessories must be installed on the vehicle
prior to being placed in daily rental service.

 

  B. After-Market Equipment - Any after-market parts or accessories i.e. GPS /
navigational systems, pick-up truck bed liners, running boards, etc. installed
by the rental account or their agent must have prior GM Remarketing approval
prior to installation. Drilling, electrical modifications, etc. without prior
approval will render the vehicle permanently ineligible. Pick-up truck bed
liners, running boards, etc. must be left on the vehicle at turn back.

 

2011 CY Turn In Standards and Procedures    13 Final: January 3, 2011   



--------------------------------------------------------------------------------

Attachment 1B

GENERAL MOTORS 2011 CALENDAR YEAR

DAILY RENTAL GUARANTEED RESIDUAL PROGRAM

TURN-IN STANDARDS and PROCEDURES

Effective for all vehicles inspected and accepted on or after January 3, 2011

 

IV. MISSING EQUIPMENT PROGRAM (MET)

 

  A. The Missing Equipment Program (MET) is designed to expedite turn-in by
allowing the Daily Rental Company to pay for select missing parts or accessories
as determined by GM Remarketing (refer to Exhibit C), as opposed to the Daily
Rental Company replacing the part or accessories. MET items will be deducted
from the repurchase payment to the Daily Rental Company. MET items will not be
included as part of the $450 chargeable damage allowance (Refer to Section I-D,
Damage Allowance).

 

  B. Vehicles turned in with one or all the mats missing, on vehicles so
equipped, will be assessed a MET charge for missing mats or for the set if none
are returned with the vehicle. All 2005 and subsequent model year vehicles will
be assessed the appropriate MET fee for any missing floor mats. Floor mats are
required per the “Minimum Equipment Requirements” for all model year vehicles.

 

  C. Keyless remote / key fobs must be operational. Key fobs that are not
functional will be charged $30.00 for re-programming. Missing key fobs will be
assessed the programming fee, which is included in the Met fee for the missing
key fob(s). Missing keys utilizing an integral Keyless Remote and key will be
charged the Keyless Remote MET charge as they are not serviced separately.

 

V. VEHICLE INTEGRITY

 

  A. Damage which compromises the integrity of the vehicle, repaired or not,
will be grounds for rejecting the vehicle as a permanent reject. Minor damage
that has not been repaired (i.e., small dents, scrapes, or scratches) which does
not compromise the structural integrity of the vehicle is acceptable on the
following components:

 

  1. Floor Panel / Trunk Floor

 

  2. Mid – Rail Assembly (See Exhibit D, Part 1)

 

  3. Outer Rocker Panels / Pinch Welds

 

  4. Frame Rails / Rail Extensions

 

  5. Sub-Frame Assemblies (Engine Cradles) (See Exhibit D, Part 2)

 

  B. Total time for Frame Set-up and Measure of 2.0 hours or less and 1.5 hours
or less for any cosmetic repairs is acceptable, on the following components,
provided there is no structural damage and the repairs meet GM standards:

 

  1. Frame Rail / Rail Extensions

 

  2. Apron / Upper Reinforcements

 

  3. Cowl Panel

 

  4. Hinge / Windshield “A” Pillar

 

  5. Center / “B” Pillar

 

  C. The cosmetic repair time shown above is just that, cosmetic. This may
include aligning the ends of the frame rails to align the bumper, etc. Pulling
or sectioning frame rails, doorframes, and pillars are not acceptable repairs
for rental vehicles being turned back to General Motors. A cosmetic repair to
frame rails does not include adding body filler / Bondo. This practice will
permanently reject the vehicle.

 

2011 CY Turn In Standards and Procedures    14 Final: January 3, 2011   



--------------------------------------------------------------------------------

Attachment 1B

GENERAL MOTORS 2011 CALENDAR YEAR

DAILY RENTAL GUARANTEED RESIDUAL PROGRAM

TURN-IN STANDARDS and PROCEDURES

Effective for all vehicles inspected and accepted on or after January 3, 2011

 

  D. Repaired damage or replacement of the following components is acceptable:

 

  1. Radiator Core Support

 

  2. Frame Rail Extensions

 

  3. Engine Sub-Frame

 

  4. Outer Rocker Panel

 

  5. Rear Body Panel

 

  6. Quarter Panel (Proper Sectioning is Acceptable)

 

  7. Roof (Repair only, no repair to the Roof Rails)

 

  E. Vehicles with misaligned door(s) exhibiting any of the following conditions
must be considered currently ineligible (CI) due to the difficulty in
determining the cause of the misalignment and or appropriate repair charges:

 

  1. The door “ramps up” on the lock striker when closing but may be aligned
when closed and latched.

 

  2. The door contacts any part of the door opening or door frame.

 

  3. Any contact with surrounding panels.

 

  4. When previous repairs involving the misaligned door are observed, the
misalignment must be considered a poor previous repair and released to the
rental account for correction.

 

VI. LITIGATION LIABILITY

Non-disclosure of damages or the use of non-GM OEM parts by the Major Daily
Rental Company may result, at GM’s discretion, in the Major Daily Rental Company
being named as a participant in any litigation brought against GM. If a Major
Daily Rental Company attempts to return vehicles with non-disclosed damage, or
purposely conceal prior repairs, it will result in GM refusing to accept
additional vehicles for turn-back.

 

VII. GENERAL TURN-IN PROCEDURES

 

  A. FORECAST

 

  1. At least 30 days prior to vehicle turn-in, the GM Remarketing Department is
to be notified, in writing (E-mail) by the Corporate Office of the Major Daily
Rental Company of the following:

 

  a. Turn-in location

 

  b. Quantity

Please E-mail this forecast to your Account Representative. E-mail address can
be found in Section IX-C.

 

  2.

Two weeks prior to turn-in, the Major Daily Rental Company is to advise the GM
approved turn-in location of tentative quantities and days for turn-in via
written confirmation. Subject to the turn-in limits set forth in the last
sentence under Subsection E. Acceptance below, GM reserves the option to limit
daily returns, provided the limits are consistent with the practical limitations
of the turn-in sites and their staffing. Failure to comply with this

 

2011 CY Turn In Standards and Procedures    15 Final: January 3, 2011   



--------------------------------------------------------------------------------

Attachment 1B

GENERAL MOTORS 2011 CALENDAR YEAR

DAILY RENTAL GUARANTEED RESIDUAL PROGRAM

TURN-IN STANDARDS and PROCEDURES

Effective for all vehicles inspected and accepted on or after January 3, 2011

 

  procedure may result in GM’s refusal to allow any vehicle to be returned, thus
delaying the actual acceptance date.

 

  B. DELIVERY

Vehicles returned for repurchase shall be delivered to a GM approved turn-in
location and parked in the designated return area at no expense to GM. A list of
GM approved locations is attached and is subject to change at GM’s discretion
(Exhibit D). Normal operating hours for delivery is 8am to 5pm, Monday through
Friday. The Major Daily Rental Company should allow sufficient time to prepare
the vehicle for turn-in, i.e. clean, vacuum, repaired/replaced items, etc.

 

  C. INSPECTION

 

  1. Vehicles will be inspected by an authorized representative of GM, using the
electronic Form AD006. The initial vehicle inspection will be provided to the
Major Daily Rental Company at General Motor’s expense. The Major Daily Rental
Company will be charged $75 for each inspection and/or verification required
after the initial inspection. Hawaii vehicles will be charged $115 for each
inspection required after the initial inspection.

 

  2. The $75 re-inspection fee will be charged when a vehicle has been
previously inspected and removed by the Major Daily Rental Company prior to
acceptance, or when the Daily Rental Company replaces MET items.

 

  D. REVIEWS

 

  1. The Met/Non-Met report will be printed twice daily - at mid-day and
end-of-business (5:00 PM). The end-of-day report will not contain the day’s
summary but rather summarize what was completed after the mid-day report.

 

  2. Vehicle worksheets are printed and available throughout the day.

 

  3. Reviews can be conducted throughout the day. However, reviews must be
completed prior to three (3:00) PM the day following printing of the worksheet.
This will permit prompt shipment of vehicles. If the review is not completed
prior to three (3:00) PM, the vehicle will be processed as per the original
inspection.

 

  4. Vehicles with current damage not exceeding $450 and MET charges
collectively not exceeding $100 will be processed as written, with no right to
review. Keyless entry key fob programming is not included in the $100 total and
is not considered a reviewable MET charge.

 

  5. After a vehicle has been reviewed by the rental account representative and
the site inspection provider representative, any agreed upon changes must be
signed and dated by both parties on the Yard Worksheet. The change(s) must be
clearly noted on the Yard Worksheet to aid in tracking the change(s). Without
this notation it is very difficult to accurately determine which line was
changed and to what extent, should a question arise in the future. Not clearly
noting the changes can also lead to errors when inputting the changes to update
the inspection.

 

  6.

Additionally, it is the responsibility of the inspection provider to enter all
agreed upon changes into their inspection system and processed to RIMS so the
charges are added or removed from the Condition Report prior to acceptance. Yard

 

2011 CY Turn In Standards and Procedures    16 Final: January 3, 2011   



--------------------------------------------------------------------------------

Attachment 1B

GENERAL MOTORS 2011 CALENDAR YEAR

DAILY RENTAL GUARANTEED RESIDUAL PROGRAM

TURN-IN STANDARDS and PROCEDURES

Effective for all vehicles inspected and accepted on or after January 3, 2011

 

  worksheets that were changed after the review process must be retained for a
minimum of 6 months. Failure to make agreed upon changes may result in a
chargeback to the inspection provider for the cost of the inspection.

 

  E. ACCEPTANCE

 

  1. A copy of the Form AD006 or an electronic file will serve as the acceptance
receipt for the Major Daily Rental Company. The date used to stop depreciation
will be identified on the acceptance line of Form AD006 or on the electronic
file.

 

  2. The Major Daily Rental Company will have three (3) business days from the
vehicle turn-in date to provide the vehicle title to the SGS Title Center:
9805-C NorthCross Center Court, Huntersville, NC 28078 in order to receive the
turn-in date as the depreciation stop date/acceptance date (should all other
conditions be satisfied). The day the vehicle is turned in is considered the
first business day. See Exhibit I for more details.

 

  3. Turn-In Limits - No more than 25% of the Major Daily Rental Company’s
annual GM purchases can be turned-in in a single month or 30 day period. No more
than 34% of the Major Daily Rental Company’s annual GM purchases can be returned
in the 4th quarter. In the event of a Major Daily Rental Company’s bankruptcy,
GM would allow the Major Daily Rental Company at its option, to turn-in vehicles
subject to the Daily Rental Guaranteed Residual Program evenly over any 3 month
timeframe.

 

  4. Transportation Liability - The Major Daily Rental Company is responsible
for turning the vehicle to the appropriate turn-back location for acceptance.
After acceptance, GM will be responsible for logistics and collection of any
subsequent damage. The acceptance process will remain unchanged and after
acceptance, GM will have sole responsibility for controlling the sale.

 

  F. PAYMENTS

 

  1. When a vehicle accepted under the Daily Rental Guaranteed Residual Program
is sold at auction, the auction will direct the net sale proceeds to the Major
Daily Rental Company owning the vehicle, or its assignees. Net sale proceeds are
defined as gross sales price less auction sales fees/expenses and transportation
expense. The Major Daily Rental Company will receive the net sale proceeds
within 2 business days after sale of the vehicle. The net sale proceeds will be
forwarded to the Major Daily Rental Company’s designated bank account via EFT.
On a monthly basis, GM will process a true-up payment for each of the Major
Daily Rental Company’s vehicles sold in the previous month. The true-up payment,
with respect to each vehicle, will be equal to the Guaranteed Repurchase price
less penalties less net sale proceeds already transmitted. GM will process the
true-up payment on the 5th work day of each month and EFT the funds to the Major
Daily Rental Company on the 7th work day. Should the net sale proceeds of any
vehicle exceed the Guaranteed Repurchase price less penalties, the Major Daily
Rental Company that owns the vehicle will refund the excess back to GM by either
an offset against other true-up payments being paid to the Major Daily Rental
Company or by payment from a manual invoice prepared by GM.

 

  2.

Each Major Daily Rental Company and GM are both interested in ensuring that the
correct payments are made to the Major Daily Rental Companies by the auctions
upon the sale of such vehicles. Accordingly, GM will review the net sales
proceeds before they are released but will not be permitted to stop the release,
except to correct for misdirected funds for which GM is responsible for making
corrective payments to or collections from

 

2011 CY Turn In Standards and Procedures    17 Final: January 3, 2011   



--------------------------------------------------------------------------------

Attachment 1B

GENERAL MOTORS 2011 CALENDAR YEAR

DAILY RENTAL GUARANTEED RESIDUAL PROGRAM

TURN-IN STANDARDS and PROCEDURES

Effective for all vehicles inspected and accepted on or after January 3, 2011

 

  the appropriate Major Daily Rental Company. In the event that funds are
misdirected by an auction, GM will assume responsibility for making any
correcting payments to or collections from the appropriate Major Daily Rental
Company. This will be accomplished via invoicing and credit payment. As a
convenience to the Major Daily Rental Companies, GM will provide reporting to
each Major Daily Rental Company on net sales proceeds on a daily, consolidated
basis.

 

  3.

Buyback Provision - In the event that a vehicle accepted under the Daily Rental
Guaranteed Residual Program is unsold through the 90th day after acceptance, GM
will transfer the vehicle from the Daily Rental Guaranteed Residual Program to
the Daily Rental Acquisition Program status on the 91st day, unless GM receives
instructions from the Major Daily Rental Company to the contrary by the 89th day
pursuant to Section VII-H - Other. Upon transfer to the Daily Rental Acquisition
Program, GM will initiate payment to the Major Daily Rental Company owning the
vehicle for the full guaranteed repurchase price (less penalties) within the
BARS system. The Major Daily Rental Company will be paid in approximately 7
days. The Major Daily Rental Company will assign the title of such vehicle, or
cause such title to be assigned, to GM on the 91st day after acceptance. GM will
perform a weekly scan of the inventory with a run cycle to occur over the
weekend to avoid mid-week program changes. Should the number of returned and
accepted vehicles that remain unsold for over 90 days after acceptance for any
Major Daily Rental Company exceed 3% of that Major Daily Rental Company’s total
accepted inventory (“Excess Amount”), the auctions will be instructed not to
transfer vehicle titles to GM for these vehicles until the Major Daily Rental
Company has received payment from GM with respect to these returned vehicles so
the Excess Amount is eliminated. Once the Major Daily Rental Company receives
payment for these vehicles, GM will instruct the auctions to transfer title to
GM for these returned vehicles. This metric (3%) will be calculated on a weekly
basis concurrent with the scan of inventory.

 

  4. Late Auction Fees - In the event that a vehicle accepted under the Daily
Rental Guaranteed Residual Program is unsold through the 25th day after
acceptance, GM will accrue $3.00/day owing such vehicle to the Major Daily
Rental Company starting on the 26th day. On the 61st day after acceptance, the
rate will increase to $4.50/day until the vehicle is either sold or transferred
to the Daily Rental Acquisition Program. Amounts accrued will be paid monthly
with the true-up payment.

 

  5. Hawaii Vehicles - Due to the extended transportation time for Hawaii
vehicles, Hawaii vehicles will be segregated in the GM system. The transfer of
Hawaii vehicles from the Daily Rental Guaranteed Residual Program to the Daily
Rental Acquisition Program will be implemented at 120 days vs. 90 for these
vehicles and Late Auction Fees will begin accruing at $3.00/day for vehicles in
inventory over 56 days and at $4.50/day for vehicles in inventory over 91 days.

 

  6. General Motors does not staff, nor process payments during the Christmas
holiday or any period of time General Motors is closed (e.g. two week mandatory
shutdown during July). Payment processing will not resume until General Motors
officially returns to work.

 

  G. REJECTS

 

  1. Rejected vehicles left at marshalling yards in excess of three (3) business
days upon removal notification may result in no additional vehicles being
approved for return.

 

2011 CY Turn In Standards and Procedures    18 Final: January 3, 2011   



--------------------------------------------------------------------------------

Attachment 1B

GENERAL MOTORS 2011 CALENDAR YEAR

DAILY RENTAL GUARANTEED RESIDUAL PROGRAM

TURN-IN STANDARDS and PROCEDURES

Effective for all vehicles inspected and accepted on or after January 3, 2011

 

  2. Vehicles at an auction waiting for title more than 30 days must be removed
by the Major Daily Rental Company. The vehicle will be classified as Currently
Ineligible and will be assessed a re-inspection fee if / when it is returned.
General Motors and all approved turn-in locations are not responsible for any
liability regarding rejected vehicles, not removed within three (3) business
days.

 

  3. Vehicles that are classified as a Permanent Reject will be assessed a $50
service charge. General Motors Remarketing will provide a quarterly invoice
which will include the turn back location, turn-in date, VIN, and the reject
reason.

 

  4. It is General Motors’ practice to ship vehicles once they pass the
inspection process, with or without acceptance. On rare occasions, a title may
not be sent to the Title Center in time and the vehicle exceeds the maximum
allowable in-service time. Depending on the timing, the auction that received
the vehicle, may recondition the vehicle and / or perform repairs in preparation
for sale. Should this occur due to the rental account not sending the title and
the vehicle becomes ineligible for repurchase by GM, the charges for these
services along with the shipping cost will be charged to the rental account, and
paid, prior to releasing the vehicle back to the account.

 

  H. OTHER

 

  1. Mechanical and body shop labor rates used to calculate chargeable damage
will be subject to change. The following are the current labor rates for metal
repairs, paint, and mechanical (part replacement):

 

  a. $37.80 Metal Repair

 

  b. $37.80 Paint

 

  c. $38.00 Part Replacement (mechanical)

 

  2.

Through the 89th day after a vehicle is turned-in by the Major Daily Rental
Company and accepted by GM, and the vehicle remains unsold, the Major Daily
Rental Company may request the return of such vehicle, and immediately upon such
request if permitted as set forth below, such vehicle will be released to or at
the direction of the Major Daily Rental Company, in accordance with the
guidelines set forth below.

 

  a. Rental Account request for vehicle return “prior” to acceptance

 

  i. Vehicle will be temporarily rejected by General Motors and the vehicle and
the title will be returned to the Major Daily Rental Company.

 

  ii. If the vehicle is returned, at a later date, a $75.00 re-inspection fee
will be charged.

 

  b. Rental Account request for vehicle return “after” acceptance

 

  i. Payment can be stopped - The vehicle and its title will be released to the
Major Daily Rental Company from its current location. A $250 administrative fee
will be charged to the Major Daily Rental Company in addition to all other
expenses incurred by GM on the vehicle, including but not limited to inspection
fees, shipping, marshalling yard, and auction expenses, on a cost basis.

 

  ii. Payment can not be stopped or funds have already been disbursed - The
vehicle will not be returned to the rental account.

 

2011 CY Turn In Standards and Procedures    19 Final: January 3, 2011   



--------------------------------------------------------------------------------

Attachment 1B

GENERAL MOTORS 2011 CALENDAR YEAR

DAILY RENTAL GUARANTEED RESIDUAL PROGRAM

TURN-IN STANDARDS and PROCEDURES

Effective for all vehicles inspected and accepted on or after January 3, 2011

 

VIII. PERMANENTLY REJECTED VEHICLES

 

  A. Should disqualifying damage be noted after vehicle acceptance, General
Motors will invoice the Major Daily Rental Company for the vehicle purchase
price, an administrative fee of $250, plus any additional costs incurred
following vehicle acceptance by GM (i.e., freight, cleanup, repairs), by a debit
to current funds, or if no funds are available, a check forwarded to:

General Motors Corporation

Fleet and Commercial Operations - Remarketing

Renaissance Center

Tower 100, 16th Floor

MC 482-A16-B36

Detroit, MI 48265-1000

 

  B. Vehicles removed from the program in accordance with the terms and
conditions of the Program become the responsibility of the Major Daily Rental
Company. The Major Daily Rental Company is responsible for arranging vehicle
pick-up at a location designated by General Motors.

 

IX. MISCELLANEOUS ITEMS

 

  A. GENERAL RETURN FACILITY GUIDELINE

Any abuse of personnel or property at a GM authorized return facility by a Major
Daily Rental Company representative will result in the immediate expulsion of
said person from the GM authorized return facility.

 

  B. HOLIDAYS

General Motors approved turn-in locations will be closed on the following dates:

2011 CY – May 30th, July 4th September 5th, November 24th & 25th and
December 26th, through December 30, 2011. General Motors reserves the right to
amend this list of dates at its discretion.

 

  C. CONTACT INFORMATION

All questions pertaining to the foregoing Turn-In Standards and Procedures
should be directed to the appropriate General Motors Remarketing Customer
Support Team Member:

 

GM RENTAL SUPPORT GROUP John Pruse, Manager      313-665-1410   
john.pruse@gm.com Sandy Grinsell, Enterprise / Vanguard / Licensees and Hertz /
Licensees      313-667-6437    sandy.grinsell@gm.com Tom Martin, Avis Budget /
Licensees, Inspection Providers, Technical Bulletins and Rental Return
Guidelines      313-667-6434    thomas.martin@gm.com Audre’ Walls, Independent
Rental Accounts, Inspection Providers and Special Projects      313-667-6444   
audre.walls@gm.com

 

2011 CY Turn In Standards and Procedures    20 Final: January 3, 2011   



--------------------------------------------------------------------------------

Attachment 1B

GENERAL MOTORS 2011 CALENDAR YEAR

DAILY RENTAL GUARANTEED RESIDUAL PROGRAM

TURN-IN STANDARDS and PROCEDURES

Effective for all vehicles inspected and accepted on or after January 3, 2011

 

EXHIBIT A

GENERAL MOTORS

VEHICLE CATEGORIES / PRIOR REPAIR LIMITS

 

CATEGORY #1

 

CATEGORY #2

 

CATEGORY #3

 

CATEGORY #4

$2,250   $2,750   $3,250   $4,250       CHEVROLET   CHEVROLET   CHEVROLET  
CHEVROLET Aveo   Equinox   Impala   Corvette Cobalt   Malibu   Camaro   Suburban
Cruze     TrailBlazer / EXT   Tahoe HHR   PONTIAC   Express Van     G6  
Colorado   BUICK   Vibe   Silverado   Lucerne     Avalanche       Traverse  
CADILLAC   GMC     CTS (All Models)   Terrain   BUICK   DTS     LaCrosse   SRX  
SATURN   Regal   STS   Aura   Enclave   Escalade (All)   Vue         PONTIAC  
GMC     G8   Yukon / XL                 GMC       Savana Van       Canyon      
Sierra       Acadia                   SATURN       Outlook             HUMMER  
    H3  

 

2011 CY Turn In Standards and Procedures    21 Final: January 3, 2011   



--------------------------------------------------------------------------------

Attachment 1B

GENERAL MOTORS 2011 CALENDAR YEAR

DAILY RENTAL GUARANTEED RESIDUAL PROGRAM

TURN-IN STANDARDS and PROCEDURES

Effective for all vehicles inspected and accepted on or after January 3, 2011

 

EXHIBIT B

PAINTLESS DENT REMOVAL (PDR)

PROCESS AND LIMITATIONS

 

A. PDR Categories

 

  1. Size of rounded dent, up to four (4) inches in diameter.

 

  2. Number of dings per panel, up to seven (7) per panel, at $50 per panel.

 

  3. Number of dings per panel, between eight (8) and twelve (12) per panel, at
$75 per panel.

 

  4. Number of dings per panel, between thirteen (13) and fifteen (15) per
panel, at $100 per panel.

 

  5. One single dent, up to six (6) inches in diameter or one large shallow dent
up to 18 inches in the hood, roof or deck lid, at $100.

 

B. PDR Process - The PDR process can be utilized in the repair of the following
areas:

 

  1. Dings and dents varying in size and shape.

 

  2. Minor creases, shallow palm prints and protrusions.

 

  3. Dents in body feature lines.

 

C. PDR Limitations

 

  1. General Motor’s inspection providers will utilize the Dent Wizard,
Paintless Dent Removal Guide to determine panel accessibility by vehicle.

 

  2. Creases that exceed six (6) inches will not be considered.

 

  3. Sharp creases, regardless of size, will not be considered.

 

  4. If the paint is broken, PDR is not to be considered, unless otherwise
specified by panel or area.

 

  5. No hole drilling will be acceptable in the PDR process.

 

  6. PDR may be used to repair existing, qualifying PDR repairable, damage to a
previously repaired panel that meets GM and industry repair standards. PDR is
not acceptable for use on a poor previously repaired panel.

 

  7. The Dent Wizard Glue Stick process can be used to repair dents where
previously not assessable. The charge for this process is the some as
traditional PDR. Please see the requirements for a Glue Stick repair to be
considered below.

 

  a. No paint damage may exist in or near the area to be repaired. This process
will pull damaged or loose paint away from the body.

 

  b. The vehicle must have original factory paint as consistency in base coat
and clear coat offer the best opportunity for a successful repair.

 

  c. A dime to a half dollar size dent either round or oval can be considered
for this type of repair.

 

  d.

Shallow or soft impacts with a depth of a  1/4 inch or less that is NOT creased
or sharp may be considered for a glue stick repair.

 

  e. Damage on a panel edge or body line cannot be considered for a glue stick
repair.

 

D. If the damage exceeds the PDR limitations of these guidelines, paint and
metal time will apply.

 

2011 CY Turn In Standards and Procedures    22 Final: January 3, 2011   



--------------------------------------------------------------------------------

Attachment 1B

GENERAL MOTORS 2011 CALENDAR YEAR

DAILY RENTAL GUARANTEED RESIDUAL PROGRAM

TURN-IN STANDARDS and PROCEDURES

Effective for all vehicles inspected and accepted on or after January 3, 2011

 

E. Hail damaged vehicles.

Most hail damaged vehicles are considered minor dents as there are only a few on
some panels. Others however have a large number of dents per panel and do not
qualify for normal Paintless Dent Removal (PDR) pricing.

Vehicles exhibiting major hail damage must be evaluated in conjunction with
Bulletin RS-08-17 issued March 4, 2009, “Vehicles with Excessive Existing
Damage”. The pricing for these hail damage repairs are much different than the
normal PDR pricing as is the repair process for this type of excessive damage.

Please use the following criteria when inspecting a vehicle with existing hail
damage:

 

  •  

Panels with 15 or fewer small hail dents, with no paint damage, may be written
with the normal PDR charge of $50 for 7 dents or less, $75 for 8 to 12 dents or
$100 for 13 to 15 dents per panel.

 

  •  

Vehicles with a single panel over 15 small hail dents must be charged a paint
and metal repair, with the appropriate repair time.

 

  •  

When more than one panel is hail damaged and the number of dents exceeds 15 per
panel, the vehicle must be designated as “Currently Ineligible” and gate
released to the rental account for repair of the damaged panels prior to return.

Vehicles released to the rental account must have the damage disclosure updated
to reflect the additional repairs and the vehicle must be repaired to less than
$100 of existing damage.

 

2011 CY Turn In Standards and Procedures    23 Final: January 3, 2011   



--------------------------------------------------------------------------------

Attachment 1B

GENERAL MOTORS 2011 CALENDAR YEAR

DAILY RENTAL GUARANTEED RESIDUAL PROGRAM

TURN-IN STANDARDS and PROCEDURES

Effective for all vehicles inspected and accepted on or after January 3, 2011

 

EXHIBIT C

MET PROGRAM PRICE LIST

MET PROGRAM PRICE LIST

 

MET Part Description

   PRICE  

Navigational CD / DVD

   $ 260   

14 Inch Tire

   $ 120   

15 Inch Tire

   $ 130   

16 Inch Tire P

   $ 160   

16 Inch Tire T

   $ 210   

17 Inch Tire All

   $ 240   

18 Inch Tire All

   $ 250   

19 Inch Performance Tire

   $ 516   

19 Inch ALL OTHER

   $ 159   

20 Inch Tire All

   $ 310   

22 Inch Tire All

   $ 268   

Alloy Wheel Appearance Fee

   $ 50   

Ash Tray

   $ 20   

Ash Tray – Multiple

   $ 40   

Ash Tray with Lid

   $ 23   

Cargo Cover – Malibu Maxx

   $ 250   

Cargo Cover – TrailBlazer / Envoy Rear Floor Storage

   $ 59   

Cargo Net – Trunk

   $ 17   

Cargo Package Shelf

   $ 180   

Cargo Shade

   $ 108   

CD DVD Storage Holder

   $ 15   

Cell Phone / Sun glass Holder

   $ 18   

Cigarette Lighter

   $ 8   

Cigarette Lighter – Multiple

   $ 16   

Console – Second Row Mini Van

   $ 235   

Cup Holder

   $ 15   

Cup Holder – Multiple

   $ 30   

Dirty Interior

   $ 35   

Dome Light Cover

   $ 5   

Dome Light Cover – Multiple

   $ 10   

DVD Remote

   $ 48   

DVD Wireless Headphone (1)

   $ 55   

DVD Wireless Headphone (2)

   $ 110   

Emergency Highway Package

   $ 144   

Floor Mat – Cargo Area – SUV and Van

   $ 50   

Floor Mat Set – Front – Passenger Car

   $ 34   

Floor Mat Set – Front – SUV

   $ 40   

Floor Mat Set – Front – Van

   $ 22   

Floor Mat Set – Rear – Passenger Car

   $ 24   

Floor Mat Set – Rear – SUV

   $ 45   

Floor Mat Set – Rear – Van

   $ 30   

 

2011 CY Turn In Standards and Procedures    24 Final: January 3, 2011   



--------------------------------------------------------------------------------

Attachment 1B

GENERAL MOTORS 2011 CALENDAR YEAR

DAILY RENTAL GUARANTEED RESIDUAL PROGRAM

TURN-IN STANDARDS and PROCEDURES

Effective for all vehicles inspected and accepted on or after January 3, 2011

 

Foot Pedal Pad

   $ 5   

Foot Pedal Pad – Multiple

   $ 10   

Hanger Hook

   $ 5   

Hawaii Outer Island Shipping Fee

   $ 75   

Hawaii Ship Back Surcharge

   $ 450   

Interior Emblem

   $ 8   

Interior Emblem – Multiple

   $ 16   

Key - Electronic Engine

   $ 35   

Keyless Remote (1) Includes programming

   $ 97   

Keyless Remote (2) Includes programming

   $ 187   

Keyless Remote Reprogram 1 or 2

   $ 30   

Manual – All Other

   $ 10   

Manual – Cadillac

   $ 25   

MET Verification

   $ 75   

Misc. MET #1

   $ 10   

Misc. MET #2

   $ 20   

Misc. MET #3

   $ 30   

Misc. MET #4

   $ 40   

Misc. MET #5

   $ 50   

Onstar Antenna (Glass Mounted)

   $ 32   

Organizer Package Cargo

   $ 120   

Radio Knob

   $ 5   

Repair Verification

   $ 75   

Seat Belt Molding

   $ 5   

Spare tire cover (Passenger car - trunk)

   $ 45   

Trunk Mat – Cadillac

   $ 34   

Air Compressor Kit

   $ 101    EXTERIOR   

Antenna Mast

   $ 8   

Body Side Mldg F Dr Car

   $ 78   

Body Side Mldg F Dr Trk

   $ 23   

Body Side Mldg F Fdr Car

   $ 28   

Body Side Mldg F Fdr Trk

   $ 59   

Body Side Mldg Qtr Pnl Car

   $ 34   

Body Side Mldg Qtr Pnl Trk

   $ 211   

Body Side Mldg R Dr Car

   $ 67   

Body Side Mldg R Dr Trk

   $ 54   

Convertible Boot – Center Cover

   $ 192   

Convertible Boot – Outer Cover

   $ 377   

Convertible Boot Bag

   $ 55   

Door Revel Mldg Car 1

   $ 60   

Door Revel Mldg Car 2

   $ 60   

Gm Logo Small All

   $ 4   

Hood Ornament

   $ 25   

Name Plate Rear Car

   $ 17   

Name Plate Rear Trk

   $ 29   

Plastic Lug Nut Cover

   $ 13   

Rocker Mldg Car 1

   $ 120   

 

2011 CY Turn In Standards and Procedures    25 Final: January 3, 2011   



--------------------------------------------------------------------------------

Attachment 1B

GENERAL MOTORS 2011 CALENDAR YEAR

DAILY RENTAL GUARANTEED RESIDUAL PROGRAM

TURN-IN STANDARDS and PROCEDURES

Effective for all vehicles inspected and accepted on or after January 3, 2011

 

Rocker Mldg Car 2

   $ 120   

Rocker Mldg Trk 1

   $ 131   

Rocker Mldg Trk 2

   $ 131   

Roof Seam Molding Lt Car

   $ 31   

Roof Seam Molding Rt Car

   $ 31   

Spare Tire Cover – Truck Only

   $ 72   

Spare Tire Hanger – Van

   $ 50   

Wheel 1 Cover Truck

   $ 39   

Wheel 1 Cover Car

   $ 55   

Wheel 1 Ctr Cap Car

   $ 26   

Wheel 1 Ctr Cap Trk

   $ 21   

Wheel 2 Cover Truck

   $ 39   

Wheel 2 Cover Car

   $ 55   

Wheel 2 Ctr Cap Car

   $ 26   

Wheel 2 Ctr Cap Trk

   $ 21   

Wheel 3 Cover Truck

   $ 39   

Wheel 3 Cover Car

   $ 55   

Wheel 3 Ctr Cap Car

   $ 26   

Wheel 3 Ctr Cap Trk

   $ 21   

Wheel 4 Cover Truck

   $ 39   

Wheel 4 Cover Car

   $ 55   

Wheel 4 Ctr Cap Car

   $ 26   

Wheel 4 Ctr Cap Trk

   $ 21   

Windshield Glass

   $ 220   

MISCELLANEOUS – MET ITEM

The MET program also includes the acceptance of vehicles with miscellaneous
missing or broken items to facilitate vehicle turn-ins. Examples of these items
are:

 

  •  

Missing/broken knobs and switches

 

  •  

Loose rear speaker wires

 

  •  

Missing windshield washer cap

 

  •  

Missing emblems

The MET codes for these items reflect a flat rate charge as follows:

 

MET #1

   $ 10   

MET #2

   $ 20   

MET #3

   $ 30   

MET #4

   $ 40   

MET #5

   $ 50   

Hawaii Outer Island Shipping Fee

   $ 75   

Hawaii Ship-Back Surcharge

   $ 450   

“Poor Prior Repairs” – Maximum

   $ 700   

 

2011 CY Turn In Standards and Procedures    26 Final: January 3, 2011   



--------------------------------------------------------------------------------

Attachment 1B

GENERAL MOTORS 2011 CALENDAR YEAR

DAILY RENTAL GUARANTEED RESIDUAL PROGRAM

TURN-IN STANDARDS and PROCEDURES

Effective for all vehicles inspected and accepted on or after January 3, 2011

 

EXHIBIT D

MID – RAIL ASSEMBLY

The Mid – Rails are structural components located directly below the occupant
compartment of a vehicle just inboard of the inner rocker panel. They are welded
to the Torque Box and the vehicle floor pan.

 

A. ACCEPTABLE DAMAGE

 

  1. Minor dents in the Torque Box Cover not caused by collision.

 

  2. Minor dents in the surface of the Mid-Rail that do not bulge, dent or in
anyway deform the sides of the rail.

 

  3. Stamped holes in the Mid - Rail that are enlarged or deformed but not torn.

 

  4. Scrapes and scratches confined to the surface of the Mid-Rail not exceeding
12”.

 

  5. Minor damage to the Mid - Rail caused by the assembly process’ use of Jigs
and Fixtures.

 

B. REPAIRS

 

  1. There are no acceptable or approved repairs.

 

C. CAUTIONS / CONCLUSION

 

  1. TIE DOWN HOLES

 

  a. Mid – Rails are not a component of vehicle tie down. Stamped holes in the
Mid – Rail cannot not be used for vehicle tie down. Tie down slots are typically
18mm X 35mm reinforced slots in the underbody. Four to six slots per vehicle are
engaged via common hardware to secure a vehicle to commercial transportation
equipment.

 

  2. JACKING AND LIFTING

 

  a. Significant damage to the Mid – Rail can occur from improper lifting.

 

  b. Reasonable care should be taken when jacking or lifting any vehicle. Proper
jack and hoist placement locations are shown in the vehicle’s Owners Manual and
Shop Manual.

ENGINE CRADLE

The engine cradle is generally the lowest part of the vehicle. Due to its
location on the vehicle, it is subject to abrasions, scarring, and minor denting
from road debris. These conditions are normal and not indicative of a product
failure or evidence of prior front-end damage.

Upon inspection, minor conditions such as the above are to be noted, as
non-chargeable as long as there is no disclosure of prior damage or repair to
the front of the vehicle, or evidence of misalignment. The Turn Back Guidelines
clearly allow the Rental Account to replace the engine cradle, as it is a bolt
on part. Sectioning or pulling this part is not allowed.

 

2011 CY Turn In Standards and Procedures    27 Final: January 3, 2011   



--------------------------------------------------------------------------------

Attachment 1B

GENERAL MOTORS 2011 CALENDAR YEAR

DAILY RENTAL GUARANTEED RESIDUAL PROGRAM

TURN-IN STANDARDS and PROCEDURES

Effective for all vehicles inspected and accepted on or after January 3, 2011

 

EXHIBIT E, 1 of 4

 

ATTENTION: Some of the return sites listed below are located at an auction.
Please note the address is where the vehicles are to be returned and not
necessarily the auction address.

GM REMARKETING VEHICLE TURN-IN LOCATIONS

The turn in locations listed below are at GM’s discretion, and are subject to
change.

Alabama

ADESA BIRMINGHAM AA, 804 Sollie Dr., Moody, AL 35004-0817, (205) 640-7761

Arizona

EL MIRAGE DIST. CENTER, 11925 West Thompson Ranch Road, El Mirage, AZ 85336,
623-875-2967

California

RICHMOND DIST. CENTER, 861 Wharf Street Richmond, CA 94804, (510) 232-9883

SAN BERNARDINO DIST. CENTER, 1698 Santa Fe Way, San Bernardino, CA 92410

909-381-9050

Colorado

UNION PACIFIC RAILROAD, 9900 I-76 Service Road, Henderson, CO 80640,
303-286-0345

Connecticut

SOUTHERN AA, 164 South Main St., East Windsor, CT 06088-0388, 860-292-7550

Florida

ORLANDO DIST. CENTER, 1600 Pine Avenue, Orlando, FL 32824, 407-438-5505

PALM CENTER DIST. CENTER, 15400 Corporate Road West, Jupiter, FL 33478,
561-625-9615

Georgia

ADESA Atlanta AA, 5055 Oakley Industrial Blvd., Fairburn, GA 30265, 770-357-2133

Hawaii

HONOLULU DIST CENTER, Pier 51 B Sand Island Road, Honolulu, HI 96819,
808-848-8146

MAUI DIST CENTER, Pier 1 - 105 Ala Luna Street, Kahului, HI 96732, 808-848-8146

 

2011 CY Turn In Standards and Procedures    28 Final: January 3, 2011   



--------------------------------------------------------------------------------

Attachment 1B

GENERAL MOTORS 2011 CALENDAR YEAR

DAILY RENTAL GUARANTEED RESIDUAL PROGRAM

TURN-IN STANDARDS and PROCEDURES

Effective for all vehicles inspected and accepted on or after January 3, 2011

 

EXHIBIT E, 2 of 4

 

Idaho

BRASHER’S IDAHO AA, 7355 Eisenman Rd., Boise, ID 83716, 208-395-3111

Illinois

IAA CHICAGO SOUTH MARSHALLING YARD, 16425 South Crawford Ave., Markham, IL
60428, 708-589-4653

ABC ST. LOUIS AA, 721 South 45th Street, Centreville, IL 62207, 636-332-1227
X227

Indiana

ADESA INDIANAPOLIS AA, 2950 East Main Street, Indianapolis, IN 46168,
317-838-5777

Louisiana

ADESA SHREVEPORT AA, 7666 Highway 80 W., Shreveport, LA 71109, 318-938-7903 x425

IAA BATON ROUGE AA, 29000 Frost Road, Livingston, LA 70754, 225-686-7121

Maryland

BALTIMORE / JESSUP, 8459 Dorsey Run Road, Jessup, MD 20794, 301-604-7316

Massachusetts

ADESA BOSTON / FRAMINGHAM AA, 63 Western Avenue, Framingham, MA 01701,
508-620-2959

Michigan

MELVINDALE MARSHALLING YARD, 1461 South Schaefer Road, Melvindale, MI 48122,
734-474-5328

Minnesota

ADESA MINNEAPOLIS AA, 17600 Territorial Road, Maple Grove, MN 55369,
763-416-0594

Missouri

ADESA KANSAS CITY, 1551 ADESA Drive, BELTON, MO 64081, 816-318-9912

FOR ST. LOUIS PLEASE SEE ILLINOIS

Nebraska

OMAHA MARSHALLING YARD, 5402 L Street, Omaha, NE 68117, 402-490-1679

 

2011 General Motors Return Guidelines    29 Final: January 3, 2011   



--------------------------------------------------------------------------------

Attachment 1B

GENERAL MOTORS 2011 CALENDAR YEAR

DAILY RENTAL GUARANTEED RESIDUAL PROGRAM

TURN-IN STANDARDS and PROCEDURES

Effective for all vehicles inspected and accepted on or after January 3, 2011

 

EXHIBIT E, 3 of 4

 

Nevada

BRASHER’S RENO AA, 6000 Echo Ave., Reno, NV 89506, 775-828-3427

UNION PACIFIC RAILROAD, 4740 East Tropical Parkway, Las Vegas, NV 89115,
702-632-2863

New Jersey

PORT NEWARK DIST. CENTER, Lot B Craneway Street, Port Newark, NJ 07114,
973-274-1737

New Mexico

BNSF RAILWAY, 102 Woodward, Suite B, Albuquerque, NM 87102, 505-247-2087

New York

STATE LINE AA, 830 Talmadge Hill Road, Waverly, NY 14892, 607-565-3533

North Carolina

GREENSBORO AA, INC., 3802 West Wendover Avenue, Greensboro, NC 27407,
336-856-2440

North Dakota

ADESA FARGO, 1650 East Main Ave., West Fargo, ND 58078, 701-282-8203 x139

Ohio

COLUMBUS FAIR AA, 2170 New World Dr., Columbus, OH 43207, 614-497-1710

Oklahoma

DEALERS AA OF OKLAHOMA CITY, 2900 West Reno Ave., Oklahoma City, OK 37107,
405-290-7192

Oregon

UNION PACIFIC RAILROAD, 9003 North Columbia, Portland, OR 503-283-1465

Pennsylvania

PITTSBURGH INDEPENDENT AA, 378 Hunker Waltz Mill Road, New Stanton, PA 15672

724-910-1842

South Carolina

CHARLESTON AA, 651 Precast Lane, Moncks, SC, 29641

843-761-0541 X139

 

2011 General Motors Return Guidelines    30 Final: January 3, 2011   



--------------------------------------------------------------------------------

Attachment 1B

GENERAL MOTORS 2011 CALENDAR YEAR

DAILY RENTAL GUARANTEED RESIDUAL PROGRAM

TURN-IN STANDARDS and PROCEDURES

Effective for all vehicles inspected and accepted on or after January 3, 2011

 

EXHIBIT E, 4 of 4

 

Tennessee

ADESA MEMPHIS AA, 5400 Getwell Rd., Memphis, TN 37210, 901-365-8978

ADESA NASHVILLE AA, 631 Burnett Road, Nashville, TN 37138, 615-240-3023

Texas

ADESA SAN ANTONIO AA, 200 S. Callaghan Road, San Antonio, TX 78227, 210-432-2253

ADESA HOUSTON, 4526 North Sam Houston Parkway, West, Houston, TX 77086,
281-444-4900

ADESA DALLAS AA, 3501 Lancaster-Hutchins Rd., Hutchins, TX 75141, 972-284-4778

Utah

BRASHER’S SALT LAKE AA, 780 South 5600 West, Salt Lake City, UT 84104-5300,
801-366-3836

Washington

TACOMA DIST. CENTER, 2810 Marshall Ave. Suite “B”, Tacoma, WA 98421,
253-719-1761

Wisconsin

GREATER MILWAUKEE AA, 8920 W. Brown Deer Road, Milwaukee, WI 53224, 262-835-9802

 

2011 General Motors Return Guidelines    31 Final: January 3, 2011   



--------------------------------------------------------------------------------

Attachment 1B

GENERAL MOTORS 2011 CALENDAR YEAR

DAILY RENTAL GUARANTEED RESIDUAL PROGRAM

TURN-IN STANDARDS and PROCEDURES

Effective for all vehicles inspected and accepted on or after January 3, 2011

 

EXHIBIT F

GM Approved 2011 MY Replacement

Tire Table

For Electronic Receipt,

See Replacement Tire Table.xls file

 

2011 General Motors Return Guidelines    32 Final: January 3, 2011   



--------------------------------------------------------------------------------

Attachment 1B

GENERAL MOTORS 2011 CALENDAR YEAR

DAILY RENTAL GUARANTEED RESIDUAL PROGRAM

TURN-IN STANDARDS and PROCEDURES

Effective for all vehicles inspected and accepted on or after January 3, 2011

 

EXHIBIT G

MET Tire Program Replacement Tires

 

MET Number

  

Tire Size

   MET Charge  

00000169

   14 Inch    $ 120.00   

00000170

   15 Inch    $ 130.00   

00000171

   16 InchP    $ 160.00   

00000208

   16 InchT    $ 210.00   

00000206

   17 Inch All    $ 240.00   

00000607

   18 Inch All    $ 250.00   

00000983

   19 Inch Performance    $ 516.00   

00000985

   19 Inch ALL OTHER    $ 159.00   

00000609

   20 Inch All    $ 310.00   

00000987

   22 Inch All    $ 268.00   

Legend:

P – Passenger Car

T – Trucks

The MET Tire Program is limited to two (2) tires per vehicle. Any flat,
mismatched or incorrect tires will not be considered for the MET tire program.

 

2011 General Motors Return Guidelines    33 Final: January 3, 2011   



--------------------------------------------------------------------------------

Attachment 1B

GENERAL MOTORS 2011 CALENDAR YEAR

DAILY RENTAL GUARANTEED RESIDUAL PROGRAM

TURN-IN STANDARDS and PROCEDURES

Effective for all vehicles inspected and accepted on or after January 3, 2011

 

EXHIBIT H

GM WINDSHIELD GLASS MANUFACTURERS

 

MANUFACTURER

  

BRAND

  

BRAND

  

BRAND

  

BRAND

  

BRAND

AGC    AP Tech    AP Technoglass    Asahi of America    Asahi    AP Carlex      
         Pilkington    LOF    United LN          PPG    PGW             Guardian
               Fuyao                Vitro    Crinamex    Autotemplex   
Vitroflex       Saint Gobian Sekurit    Sekurit            

 

2011 General Motors Return Guidelines    34 Final: January 3, 2011   



--------------------------------------------------------------------------------

Attachment 1B

GENERAL MOTORS 2011 CALENDAR YEAR

DAILY RENTAL GUARANTEED RESIDUAL PROGRAM

TURN-IN STANDARDS and PROCEDURES

Effective for all vehicles inspected and accepted on or after January 3, 2011

 

EXHIBIT I

TITLE SHIPPING and HANDLING PROCEDURE

This procedure will assure timely payment and processing of returned rental
vehicle(s) to General Motors. All titles must be received within three
(3) Business days of the vehicle’s return to retain the original return date.
All titles must be sent to the SGS Title Center to the address below:

SGS Title Center

9805-C North Cross Center Court

Huntersville, NC 28078

704-997-1082

Furthermore, all title shipments to the title center must contain a packing
list. The packing list must contain the following information:

Company name and address

Contact name and phone number

FAX number

Full Vehicle Identification Number (VIN), for each title in the package.

An example of a packing list is shown below. For packages containing more than
ten titles, e-Mail an Excel Spreadsheet with a list of the full VIN for all
titles to be sent to, Mike.Guthrie@sgs.com or susan.miller@sgs.com at the SGS
Title Center. The spreadsheet should contain the same contact information shown
above for a packing list. The Title Center will enter the VIN list into their
system and use it to verify the titles have been received and processed. The
sender will be notified of any missing or incorrect titles.

SAMPLE PACKING LIST

PACKING LIST

Friendly Rent A Car

123 USA Drive

Anywhere, USA 12312

 

John Doe    Phone    123-123-4567 FAX    123-123-7654

Full VIN for each title contained in the package.

 

2011 Return Guidelines    35 Final: January 3, 2011   



--------------------------------------------------------------------------------

Attachment 1B

GENERAL MOTORS 2011 CALENDAR YEAR

DAILY RENTAL GUARANTEED RESIDUAL PROGRAM

TURN-IN STANDARDS and PROCEDURES

Effective for all vehicles inspected and accepted on or after January 3, 2011

 

EXHIBIT J

Aluminum / Alloy Wheel Repair Guidelines

The photos below are examples of aluminum / alloy wheel damage and the
appropriate charges associated with each example.

LOGO [g215366ex10_6pg55.jpg]

 

2011 Return Guidelines    36 Final: January 3, 2011   



--------------------------------------------------------------------------------

Attachment 1B

GENERAL MOTORS 2011 CALENDAR YEAR

DAILY RENTAL GUARANTEED RESIDUAL PROGRAM

TURN-IN STANDARDS and PROCEDURES

Effective for all vehicles inspected and accepted on or after January 3, 2011

 

The following guidelines have been established to define the extent of
repairable damage to an aluminum / alloy wheel. The charge for wheels damaged as
described below including mounting and balancing will be as follows: All car and
truck aluminum / Alloy clear coat or paint $165.00, all car and truck polished
aluminum / Alloy $235.00, all car and truck chrome plated aluminum / Alloy or
steel $205.00.

 

  •  

The damaged area to be repaired cannot exceed 90 degrees of the wheel’s
circumference, see chart below.

 

  •  

Curb rash is defined as a scrape or gouge to the outboard rim flange. This is
the part of the wheel where a clip-on balance weight would attach.

LOGO [g215366ex10_6pg56a.jpg]

 

  •  

On a flanged wheel (one that will accept a clip-on balance weight), the damage
cannot be deeper than 7 mm or (9/32”) 0.280”, which is the approximate distance
to the surface where the lead or steel weight rests.

LOGO [g215366ex10_6pg56b.jpg]

 

  •  

On a flangeless wheel (one that will not accept a clip-on balance weight), the
damage cannot be deeper than 3 mm or (1/8”) 0.120”.

LOGO [g215366ex10_6pg56cnew.jpg]

 

2011 Return Guidelines    37 Final: January 3, 2011   



--------------------------------------------------------------------------------

Attachment 1B

GENERAL MOTORS 2011 CALENDAR YEAR

DAILY RENTAL GUARANTEED RESIDUAL PROGRAM

TURN-IN STANDARDS and PROCEDURES

Effective for all vehicles inspected and accepted on or after January 3, 2011

 

LOGO [g215366ex10_6pg57.jpg]

 

  •  

Damage to any other part of the wheel or damage to the rim flange exceeding the
above conditions is not repairable and would require replacement.

 

  •  

A wheel with a crack or dent of any type is not acceptable for repair.

ALLOWABLE WHEEL DAMAGE AREA IN INCHES

 

WHEEL SIZE

  

CIRCUMFERENCE

  

90 DEGREE DAMAGE AREA IN INCHES

14”

   44”    11”

15”

   47”    12”

16”

   50”    12”

17”

   54”    14”

18”

   57”    14”

19”

   60”    15”

20”

   63 ”    16”

22”

   69”    17”

Only GM Approved Wheel Refinisher: Transwheel Corp. 1-800-892-3733

 

2011 Return Guidelines    38 Final: January 3, 2011   



--------------------------------------------------------------------------------

Product

 

Nameplate

 

Model

 

Tire Size

 

Part Number

 

Cons. number

 

Service
Desc

 

Tread
Type

 

Side
wall

 

Tire Brand

 

Tire Trade Name

 

RPO

 

TPC no

 

Mass

 

Police

Y   Chevrolet   Corvette   P245/40ZR18   9597281   0X1302G   88Y   RF4   BW  
Goodyear   Eagle F1 GS-2 EMT   XBH   1215   12.7         P275/35ZR18   9594364  
0X1341R   87Y   RF4   BW   Goodyear   Eagle F1 SC EMT   XFA   1213   13.4      
  P275/35ZR18   9597868/8997   8X1541T   87Y   RF4   BW   Goodyear  
Eagle F1 SC G2   XFA   1401   12.6         P285/30ZR19   9597151   S149185P  
87Y   RF4   BW   Michelin   Pilot Sport 2ZP   XFG   1317   14.0        
P285/35ZR19   9597282   0X1312G   90Y   RF4   BW   Goodyear   Eagle F1 GS-2 EMT
  YPI   1216   15.6         P325/30ZR19   9594365   0X1353C   94Y   RF4   BW  
Goodyear   Eagle F1 SC EMT   YFJ   1214   15.3         P325/30ZR19  
9597869/8998   8X1561G   94Y   RF4   BW   Goodyear   Eagle F1 SC G2   YFJ   1402
  15.1         P335/25ZR20   9597152   S149186P   94Y   RF4   BW   Michelin  
Pilot Sport 2ZP   YPS   1318   15.8   W   Chevrolet   Impala   P225/55R17  
9596455   0X1253A   95T   AL2   BW   Goodyear   Eagle LS2   QVS   1190MS   11.3
        P225/60R16   9595364   PT144/4A   97V   AL3   BW   Pirelli  
P6 FourSeasons   &QPP   1286MS   12.1   Yes       P225/60R16   9596038   3X1540P
  97S   ALS   BW   Goodyear   Integrity   QPX   1298MS   10.9         P235/50R18
  9595621   2X1560G   97W   AL3   BW   Goodyear   Eagle RS-A   QDG   1242MS  
12.3         T125/70D16   9597907   G38611B   98M   CS   BW   Maxxis   MAXXIS  
ZFH   513   4.2   R   Chevrolet   Volt   P215/55R17   9598425   7X1423M   93H  
ALS   BW   Goodyear   Assurance Fuel Max   RBB   1406MS   8.3   P   Chevrolet  
Cruze   P215/55R17   9598425   7X1423M   93H   ALS   BW   Goodyear  
Assurance Fuel Max   RBB   1406MS   8.3         P215/60R16   9597847   EE992Q  
94S   ALS   BW   Firestone   FR710   QYW   1327MS   10.0         P225/45R18  
9597384   134388M   91W   AL3   BW   Michelin   Pilot HX MXM4   QOI   1313MS  
11.6         P225/50R17   9597849   200667   93H   AL3   BW   Continental  
ContiProContact   QYF   1329MS   10.3         T115/70R16   13264021   GDELA4C  
92M   SPR   BW   Maxxis   MAXXIS   P76   625   4.5   N   Cadillac   SRX  
235/55R20   9597406   41470   102W   HW4   BW   Continental   Cross Contact UHP
  QJO   1316   13.5         P235/55R20   9597405   134401AE   102H   AL3   BW  
Michelin   Latitude Tour HP   QRX   1315MS   15.3         P235/65R18   9597403  
134411U   104H   AL3   BW   Michelin   Latitude Tour HP   QMY   1314MS   15.1  
      T135/70R18   9598115   G32213F   104M   SPR   BW   Maxxis   MAXXIS   ZAA  
620   6.5   N   SAAB   9-4x   235/55R20   9597406   41470   102W   HW4   BW  
Continental   Cross Contact UHP   QJO   1316   13.5         P235/55R20   9597405
  134401AE   102H   AL3   BW   Michelin   Latitude Tour HP   QRX   1315MS   15.3
        P235/65R18   9597403   134411U   104H   AL3   BW   Michelin  
Latitude Tour HP   QMY   1314MS   15.1         T135/70R18   9598115   G32213F  
104M   SPR   BW   Maxxis   MAXXIS   ZAA   620   6.5   K   Cadillac   DTS  
LT235/60R17E   9595590   3X0050A   112S   ALS   WS   Goodyear   Radial LS   QSG
  2019MS   16.1         LT235/60R17E   9596048   3X0050A   112S   ALS   BW  
Goodyear   Radial LS   QSG   2019MS   16.1         P235/55R17   9598809  
134707E   98H   AL3   BW   Michelin   MXV4+   QCH   1160MS   11.3        
P235/60R17/EL   9593610   7X1280F   103S   ALS   WS   Goodyear   Eagle LS   QLD
  1171MS   13.6         P245/50R18   9595276   DV880Q   99H   AL3   BW  
Bridgestone   Turanza EL400   QJE   1247MS   13.6         T125/70R17   9598109  
42032   98M   SPR   BW   Continental   CST 17   NONE   614   4.9   H   Buick  
Lucerne   P235/55R17   9598809   134707E   98H   AL3   BW   Michelin   MXV4+  
QCH   1160MS   11.3         P245/50R18   9595276   DV880Q   99H   AL3   BW  
Bridgestone   Turanza EL400   QJE   1247MS   13.6         T125/70R16   9595277  
0205601C.   96M   SPR   BW   Hankook   S300   NONE   615   4.4        
T125/70R17   9598109   42032   98M   SPR   BW   Continental   CST 17   NONE  
614   4.9   E-8   Chevrolet   Camaro   245/40ZR21   92205121   PCT05   100Y  
HW4   BW   Pirelli   P Zero   SPO   1349   13.3         245/45ZR20   20987241  
12710A   103Y   HW4   BW   Pirelli   P Zero   QOO   1334   14.7        
275/35ZR21   92205122   PCU05   103Y   HW4   BW   Pirelli   P Zero   SPO   1348
  15.0         275/40ZR20   92197178   27408A   106Y   HW4   BW   Pirelli   P
Zero   QOO   1335   15.9         P245/50ZR19   92197180   4608L   104W   AL3  
BW   Pirelli   P Zero Nero   QZN   1333MS   15.3         P245/55R18   92197181  
134408L   102T   AL2   BW   Goodrich   Radial T/A Spec   QAM   1332MS   13.8    
    T155/70R18   92197182   G511A2A   112M   SPR   BW   Maxxis   MAXXIS   N65  
622   7.8   E-8   Chevrolet   Caprice PPV   P235/50R18   92246106   9X1751F  
99W   AL3   BW   Goodyear   Eagle RS-A   RSM   1412MS   12.7   Yes      
T155/80R17   92211981   G511A2A   111M   SPR   BW   Maxxis   MAXXIS   NONE   617
  7.8   D   Cadillac   CTS   245/45ZR19   9597900   59220   98Y   HW4   BW  
Continental   ContiSport 3   QIV   1368   12.5         275/40ZR19   9597902  
23025   101Y   HW4   BW   Continental   ContiSport 3   QIV   1369   14.0        
P235/50R18   9596641   133945N   97V   AL3   BW   Michelin   Pilot HX MXM4   QKE
  1321MS   12.5         P235/55R17   9596638   133939M   98H   AL3   BW  
Michelin   Pilot HX MXM4   QCH   1160MS   12.1         P245/45R19   9598231  
8X1432A   98V   AL3   BW   Goodyear   Eagle RS-A2   Q2B   1282MS   12.3        
P265/45R18   9597898   134571K   101V   AL3   BW   Michelin   Pilot HX MXM4  
QYO   1367MS   13.6         T135/70R18   9598115   G32213F   104M   SPR   BW  
Maxxis   MAXXIS   ZAA   620   6.5   D   Cadillac   CTS-V   255/40ZR19   9596643
  S49048M   96Y   HW4   BW   Michelin   Pilot Sport 2   Q42   1356   12.5      
  285/35ZR19   9596644   S49049K   99Y   HW4   BW   Michelin   Pilot Sport 2  
Q42   1357   13.4   D   Cadillac   STS   255/45R18   9596944   BF025900   99Y  
HW4   BW   Bridgestone   BS Potenza RE050A   QAF   1342   13.2        
P235/50R17   9594274   134976K   95S   ALS   BW   Michelin   Energy LX4   QKP  
1196MS   10.7         P235/50R17   9594276   F3152R   95V   AL3   BW   Michelin
  Pilot HX MXM4   QKS   1198MS   12.2         P235/50ZR18   9596668   F3182M  
97W   AL3   BW   Michelin   Pilot HX MXM4   Q12   1289MS   13.8        
P255/45R17   9595219   F3181H   98V   AL3   BW   Michelin   Pilot HX MXM4   Q11
  1230MS   12.0         P255/45ZR18   9596669   F3153N   99W   AL3   BW  
Michelin   Pilot HX MXM4   Q12   1290MS   14.0         T145/70R17   9594273  
9X5052G   106M   SPR   BW   Goodyear   Convenience Spare   JE5   611   6.9   8  
Chevrolet   Express-1500   P245/70R17   9597917   90075   108S   ALS   BW  
General   AMERITRAC   QPR   1352MS   13.6   8   Chevrolet   Express-2500  
LT225/75R16/E   9594172   U05107R   115S   ALS   BW   Uniroyal   Laredo HP   QHF
  2011MS   17.5         LT245/75R16/E   9594727   BS836T   120S   ALS   BW  
Bridgestone   V-Steel RIB R265   QLP   NONE   20.0  



--------------------------------------------------------------------------------

      LT245/75R16/E   9594923   DR353T   120S   ALS   BW   Bridgestone   V-Steel
RIB R265   QHH   2012MS   17.7 8   Chevrolet   Express-3500   LT215/85R/16  
20962331   201369   112S   HWY   BW   General   AMERITRAC   QEC   2016   17.4  
    LT225/75R16/E   9594172   U05107R   115S   ALS   BW   Uniroyal   Laredo HP  
QHF   2011MS   17.5       LT245/75R16/E   9594727   BS836T   120S   ALS   BW  
Bridgestone   V-Steel RIB R265   QLP   NONE   20.0       LT245/75R16/E   9594923
  DR353T   120S   ALS   BW   Bridgestone   V-Steel RIB R265   QHH   2012MS  
17.7 8   GMC   Savana-1500   P245/70R17   9597917   90075   108S   ALS   BW  
General   AMERITRAC   QPR   1352MS   13.6 8   GMC   Savana-2500   LT225/75R16/E
  9594172   U05107R   115S   ALS   BW   Uniroyal   Laredo HP   QHF   2011MS  
17.5       LT245/75R16/E   9594727   BS836T   120S   ALS   BW   Bridgestone  
V-Steel RIB R265   QLP   NONE   20.0       LT245/75R16/E   9594923   DR353T  
120S   ALS   BW   Bridgestone   V-Steel RIB R265   QHH   2012MS   17.7 8   GMC  
Savana-3500   LT215/85R/16   20962331   201369   112S   HWY   BW   General  
AMERITRAC   QEC   2016   17.4       LT225/75R16/E   9594172   U05107R   115S  
ALS   BW   Uniroyal   Laredo HP   QHF   2011MS   17.5       LT245/75R16/E  
9594727   BS836T   120S   ALS   BW   Bridgestone   V-Steel RIB R265   QLP   NONE
  20.0       LT245/75R16/E   9594923   DR353T   120S   ALS   BW   Bridgestone  
V-Steel RIB R265   QHH   2012MS   17.7 7L   Chevrolet   Captiva   P235/60R17  
9598377   EB576Q   100H   AL3   BW   Firestone   DESTINATION LE   QMU   1268MS  
13.4       T135/70R16   9596985   G31912E   100M   SPR   BW   Maxxis   MAXXIS  
TBD   609   5.0 7L   Chevrolet   Equinox   P225/65R17   9597966   134747G.  
100T   ALS   BW   Michelin   Latitude Tour   QYZ   1326MS   11.6      
P235/55R18   9597627   0707609A   99T   AL2   BW   Hankook   OPTIMO H725   QNT  
1324MS   13.4       P235/55R19   9598752   0707623A   101H   AL3   BW   Hankook
  OPTIMO H725   QDT   1325MS   13.4 7L   Chevrolet     P235/60R17   9598377  
EB576Q   100H   AL3   BW   Firestone   DESTINATION LE   QMU   1268MS   13.4    
  T145/70R17   9596651   G172A3C   106M   SPR   BW   Maxxis   Convenience Spare
  NONE   623   7.0 7L   GMC   Terrain   P225/65R17   9597966   134747G.   100T  
ALS   BW   Michelin   Latitude Tour   QYZ   1326MS   11.6       P235/55R18  
9597944   134960B.   99T   AL2   BW   Michelin   Latitude Tour   QNT   1380MS  
12.3       P235/55R19   9598752   0707623A   101H   AL3   BW   Hankook   OPTIMO
H725   QDT   1325MS   13.4 7L   Chevrolet     P235/60R17   9598377   EB576Q  
100H   AL3   BW   Firestone   DESTINATION LE   QMU   1268MS   13.4      
T145/70R17   9596651   G172A3C   106M   SPR   BW   Maxxis   Convenience Spare  
NONE   623   7.0 3Z   Chevrolet   Malibu   P215/55R17   9597699   ED072Q   93S  
AL2   BW   Firestone   FS FR710   QGG   1323MS   9.9       P225/50R17   9595515
  0305308O   93S   AL2   BW   Hankook   H725A   QAD   1292MS   10.8      
P225/50R18   9595888   3X1510J   94T   AL2   BW   Goodyear   Eagle LS2   QYH  
1257MS   11.6       P225/50R18   9596797   LA190Q   94W   HW4   BW   Bridgestone
  Potenza RE050A   QGQ   1291   12.7       T125/70D16   9597907   G38611B   98M
  CS   BW   Maxxis   MAXXIS   ZFH   513   4.2 2T   Chevrolet   Aveo   185/55R15
  96866766   HAN96866766   82V   ALS   BW   Hankook   H418   Q99   NONE   8.0  
    185/55R15   96887759   EC509Q   82V   AL3   BW   Firestone   Firehawk GTV  
?   1345MS   8.2       185/60R14   96873543   HAN96873543   82H   ALS   BW  
Hankook   H420   Q98   1068MS   7.4       185/60R14   96873543   KUM96873543  
82H   AL3   BW   Kumho   722   Q98   1068MS   7.4       T105/70D14   96534929  
KUM96534929A   84M   SPR   BW   Kumho   121   QQ6   NONE   2.8 17   Buick  
Enclave   P255/55R20   9598549   ED883Q   107H   AL3   BW   Bridgestone   Dueler
A/T   QQD   1372MS   16.9       P255/60R19   9596132   4X1431B   108H   AL3   BW
  Goodyear   Eagle RS-A   QCW   1263MS   15.5       P255/60R19   9598808  
134808L   108S   ALS   BW   Michelin   Latitude touring   QUP   1278MS   15.8  
    T145/70R17   9596651   G172A3C   106M   SPR   BW   Maxxis  
Convenience Spare   NONE   623   7.0 17   Chevrolet   Traverse   P245/70R17  
9597511   55367   108S   ALS   BW   General   Grabber HTS   QPR   1359MS   14.6
      P255/55R20   9598549   ED883Q   107H   AL3   BW   Bridgestone   Dueler A/T
  QQD   1372MS   16.9       P255/65R18   9595797   3X1491D   109S   ALS   BW  
Goodyear   Fortera HL   QLW   1259MS   16.4       T145/70R17   9596651   G172A3C
  106M   SPR   BW   Maxxis   Convenience Spare   NONE   623   7.0 17   GMC  
Acadia   P255/55R20   9598549   ED883Q   107H   AL3   BW   Bridgestone   Dueler
A/T   QQD   1372MS   16.9       P255/60R19   9596132   4X1431B   108H   AL3   BW
  Goodyear   Eagle RS-A   QCW   1263MS   15.5       P255/65R18   9595797  
3X1491D   109S   ALS   BW   Goodyear   Fortera HL   QLW   1259MS   16.4      
T145/70R17   9596651   G172A3C   106M   SPR   BW   Maxxis   Convenience Spare  
NONE   623   7.0 12   Chevrolet   Colorado   P215/70R16   9598232   293215   99S
  ALS   BW   General   Grabber HTS   QRD   1374MS   11.0       P235/50R18  
9595621   2X1560G   97W   AL3   BW   Goodyear   Eagle RS-A   QDG   1242MS   12.5
      P235/75R16   9596400   3X1441M   106S   ALS   BW   Goodyear   Wrangler S/T
  QNF   1272MS   14.5       P235/75R16   9597839   EC168G   106S   OOR   BW  
Firestone   DESTINATION AT   QSR   2346   15.5       P265/65R18   9595979  
DY284G   112S   OOR   BW   Bridgestone   Dueler A/T RH-S   QXN   2337   18.6    
  P265/70R17   9597149   DZ504G   113S   OOR   BW   Bridgestone   Dueler A/T  
QJP   2345   18.7       P265/70R17   9598782   9X1590A   113S   OOR   BW  
Goodyear   Wrangler AT/S   QJP   2323   17.7       T155/90D17   9597838  
G355A1A   112M   SPR   BW   Maxxis   Spare tire   ZCY   518   8.1 12   GMC  
Canyon   P215/70R16   9598232   293215   99S   ALS   BW   General   Grabber HTS
  QRD   1374MS   11.0       P235/50R18   9595621   2X1560G   97W   AL3   BW  
Goodyear   Eagle RS-A   QDG   1242MS   12.3       P235/75R16   9596400   3X1441M
  106S   ALS   BW   Goodyear   Wrangler S/T   QNF   1272MS   14.5      
P235/75R16   9597839   EC168G   106S   OOR   BW   Firestone   DESTINATION AT  
QSR   2346   15.5       P265/65R18   9595979   DY284G   112S   OOR   BW  
Bridgestone   Dueler A/T RH-S   QXN   2337   18.6       P265/70R17   9597149  
DZ504G   113S   OOR   BW   Bridgestone   Dueler A/T   QJP   2345   18.7      
P265/70R17   9598782   9X1590A   113S   OOR   BW   Goodyear   Wrangler AT/S  
QJP   2323   17.7       T155/90D17   9597838   G355A1A   112M   SPR   BW  
Maxxis   Spare tire   ZCY   518   8.1     Escalade   P265/65R18   9595443  
DX199G   112S   AL2   BW   Bridgestone   Dueler H/T   QXK   1239MS   18.2      
P265/65R18   9595446   LA171T   112H   AL3   BW   Bridgestone   Dueler H/L   QXO
  1240MS   18.5       P285/45R22   9595860   D0138Q   110H   AL3   BW  
Bridgestone   Dueler H/L Alenza   QST   1261MS   19.3     Escalade   P265/65R18
  9595443   DX199G   112S   AL2   BW   Bridgestone   Dueler H/T   QXK   1239MS  
18.2



--------------------------------------------------------------------------------

    ESV   P265/65R18   9595446   LA171T   112H   AL3   BW   Bridgestone   Dueler
H/L   QXO   1240MS   18.5         P285/45R22   9595860   D0138Q   110H   AL3  
BW   Bridgestone   Dueler H/L Alenza   QST   1261MS   19.3   1   Cadillac  
Escalade Ext   P265/65R18   9595443   DX199G   112S   AL2   BW   Bridgestone  
Dueler H/T   QXK   1239MS   18.2         P265/65R18   9595446   LA171T   112H  
AL3   BW   Bridgestone   Dueler H/L   QXO   1240MS   18.5         P285/45R22  
9595860   D0138Q   110H   AL3   BW   Bridgestone   Dueler H/L Alenza   QST  
1261MS   19.3   1   Chevrolet   Avalanche   P265/65R18   9595446   LA171T   112H
  AL3   BW   Bridgestone   Dueler H/L   QXO   1240MS   18.5         P265/65R18  
9595979   DY284G   112S   OOR   BW   Bridgestone   Dueler A/T RH-S   QXN   2337
  18.6         P265/70R17   9596719   5X1302A   113S   AL2   BW   Goodyear  
Wrangler HP   QGI   1319MS   19.9         P265/70R17   9598681   8X1420B   113S
  AL2   BW   Goodyear   Wrangler HP   QAN   1183MS   17.0         P265/70R17  
9598784   295302   113H   OOR   BW   General   AMERITRAC TR   QBL   2356   17.0
        P275/55R20   9598428   EC513Q   111S   AL2   BW   Bridgestone  
Dueler H/L Alenza   QSS   1245MS   18.9         P285/50R20   9597940   5X1430  
111H   AL3   BW   Goodyear   Eagle GT2   QHX   1341MS   18.5   1   Chevrolet  
Silverado   LT245/70R17C   9595505   DX998G   108Q   AT   BW   Firestone  
Transforce AT   QXR   2332   17.6         P245/70R17   9598675   201869   108T  
ALS   BW   General   Grabber HTS   QU1   1376MS   15.0         P245/70R17  
9598780   89775   108H   ALS   BW   General   AMERITRAC   QNM   1392   14.7    
    P265/65R18   9595443   DX199G   112S   AL2   BW   Bridgestone   Dueler H/T  
QXK   1239MS   18.2         P265/65R18   9595979   DY284G   112S   OOR   BW  
Bridgestone   Dueler A/T RH-S   QXN   2337   18.6         P265/65R18   9595980  
DY284G   112S   OOR   WOL   Bridgestone   Dueler A/T RH-S   QXQ   2337   18.6  
      P265/65R18   9597230   EB546G   112S   ALS   BW   Firestone  
FS Destination LE   QMG   1302MS   18.6         P265/65R18   9597231   EB546G  
112S   ALS   WOL   Firestone   FS Destination LE   QMH   1302MS   18.6        
P265/70R17   9594729   1X1051D   113S   ALS   BW   Goodyear   Wrangler S/T   ZVL
  1210MS   17.6         P265/70R17   9598782   9X1590A   113S   OOR   BW  
Goodyear   Wrangler AT/S   QJP   2323   17.7         P265/70R17   9598783  
9X1590A   113S   OOR   WOL   Goodyear   Wrangler AT/S   QJM   2323   17.7      
  P265/70R17   9598784   295302   113H   OOR   BW   General   AMERITRAC TR   QBL
  2356   17.0         P275/55R20   9597132   3X1421A   111S   AL2   BW  
Goodyear   Eagle LS2   QSS   1245MS   18.4         P285/50R20   9597940   5X1430
  111H   AL3   BW   Goodyear   Eagle GT2   QHX   1341MS   18.5   1   Chevrolet  
Silverado HD   LT235/80R17E   9597936   134883B   117R   ALS   BW   Michelin  
LTX MS2   QQO   2025MS   19.6         LT235/80R17E   9597938   134884B   117R  
AT   BW   Michelin   LTX AT2   QZT   2352   19.8         LT245/75R17/E   9597924
  ED301T   121R   ALS   BW   Firestone   Transforce HT   QHQ   2022MS   19.1    
    LT265/65R20/E   9597930   7X0020J   117R   AT   BW   Goodyear   Wrangler
SR-A   QFC   2355   23.5         LT265/70R17/E   9595449   DX488G   121Q   AT  
BW   Bridgestone   Duravis M700   QXT   2334   22.0         LT265/70R17/E  
9595675   3X0083A   121S   AT   BW   Goodyear   Wrangler SR-A   ZXU   2336  
22.2         LT265/70R18/E   9597932   7X0011B   124Q   ALS   BW   Goodyear  
Wrangler SR-A   QWF   2042MS   22.4         LT265/70R18/E   9597934   134633Y  
124R   AT   BW   Michelin   LTX AT2   QGM   2351   23.4   1   Chevrolet  
Suburban   LT245/75R16/E   9594923   DR353T   120S   ALS   BW   Bridgestone  
V-Steel RIB R265   QIZ   2012MS   17.7         LT245/75R16/E   9597592   DZ796T
  120R   OOR   BW   Bridgestone   Duravis M773   QIW   2310   18.5        
LT265/70R17/E   9595449   DX488G   121Q   AT   BW   Bridgestone   Duravis M700  
QXT   2334   22.0         LT265/70R17/E   9595675   3X0083A   121S   AT   BW  
Goodyear   Wrangler SR-A   QXU   2336   22.2         P265/65R18   9595446  
LA171T   112H   AL3   BW   Bridgestone   Dueler H/L   QXO   1240MS   18.5      
  P265/65R18   9595979   DY284G   112S   OOR   BW   Bridgestone  
Dueler A/T RH-S   QXN   2337   18.6         P265/70R17   9596719   5X1302A  
113S   AL2   BW   Goodyear   Wrangler HP   QGI   1319MS   19.9        
P265/70R17   9598681   8X1420B   113S   AL2   BW   Goodyear   Wrangler HP   QAN
  1183MS   17.0         P265/70R17   9598782   9X1590A   113S   OOR   BW  
Goodyear   Wrangler AT/S   QJP   2323   17.7         P265/70R17   9598784  
295302   113H   OOR   BW   General   AMERITRAC TR   QBL   2356   17.0        
P275/55R20   9598428   EC513Q   111S   AL2   BW   Bridgestone  
Dueler H/L Alenza   QSS   1245MS   18.9         P285/50R20   9597940   5X1430  
111H   AL3   BW   Goodyear   Eagle GT2   QHX   1341MS   18.5   1   Chevrolet  
Tahoe   P265/60R17   9596127   4X1501C   108H   AL3   BW   Goodyear   Eagle RS-A
  QVT   1275MS   16.1   Yes       P265/65R18   9595443   DX199G   112S   AL2  
BW   Bridgestone   Dueler H/T   QXK   1239MS   18.2         P265/65R18   9595446
  LA171T   112H   AL3   BW   Bridgestone   Dueler H/L   QXO   1240MS   18.5    
    P265/65R18   9595979   DY284G   112S   OOR   BW   Bridgestone  
Dueler A/T RH-S   QXN   2337   18.6         P265/70R17   9598782   9X1590A  
113S   OOR   BW   Goodyear   Wrangler AT/S   QJP   2323   17.7        
P265/70R17   9596719   5X1302A   113S   AL2   BW   Goodyear   Wrangler HP   QGI
  1319MS   19.9         P265/70R17   9598681   8X1420B   113S   AL2   BW  
Goodyear   Wrangler HP   QAN   1183MS   17.0         P265/70R17   9598784  
295302   113H   OOR   BW   General   AMERITRAC TR   QBL   2356   17.0        
P275/55R20   9598428   EC513Q   111S   AL2   BW   Bridgestone  
Dueler H/L Alenza   QSS   1245MS   18.9         P285/50R20   9597940   5X1430  
111H   AL3   BW   Goodyear   Eagle GT2   QHX   1341MS   18.5   1   GMC   Sierra
  LT245/70R17C   9595505   DX998G   108Q   AT   BW   Firestone   Transforce AT  
QXR   2332   17.6         P245/70R17   9598675   201869   108T   ALS   BW  
General   Grabber HTS   QU1   1376MS   15.0         P245/70R17   9598780   89775
  108H   ALS   BW   General   AMERITRAC   QNM   1392   14.7         P265/65R18  
9595443   DX199G   112S   AL2   BW   Bridgestone   Dueler H/T   QXK   1239MS  
18.2         P265/65R18   9595979   DY284G   112S   OOR   BW   Bridgestone  
Dueler A/T RH-S   QXN   2337   18.6         P265/65R18   9595980   DY284G   112S
  OOR   WOL   Bridgestone   Dueler A/T RH-S   QXQ   2337   18.6        
P265/65R18   9597230   EB546G   112S   ALS   BW   Firestone   FS Destination LE
  QMG   1302MS   18.6         P265/65R18   9597231   EB546G   112S   ALS   WOL  
Firestone   FS Destination LE   QMH   1302MS   18.6         P265/70R17   9594729
  1X1051D   113S   ALS   BW   Goodyear   Wrangler S/T   ZVL   1210MS   17.6    
    P265/70R17   9598782   9X1590A   113S   OOR   BW   Goodyear   Wrangler AT/S
  QJP   2323   17.7         P265/70R17   9598783   9X1590A   113S   OOR   WOL  
Goodyear   Wrangler AT/S   QJM   2323   17.7         P265/70R17   9598784  
295302   113H   OOR   BW   General   AMERITRAC TR   QBL   2356   17.0  



--------------------------------------------------------------------------------

      P275/55R20   9597132   3X1421A   111S   AL2   BW   Goodyear   Eagle LS2  
QSS   1245MS   18.4       P285/50R20   9597940   5X1430   111H   AL3   BW  
Goodyear   Eagle GT2   QHX   1341MS   18.5 1   GMC   Sierra HD   LT235/80R17E  
9597936   134883B   117R   ALS   BW   Michelin   LTX MS2   QQO   2025MS   19.6  
    LT235/80R17E   9597938   134884B   117R   AT   BW   Michelin   LTX AT2   QZT
  2352   19.8       LT245/75R17/E   9597924   ED301T   121R   ALS   BW  
Firestone   Transforce HT   QHQ   2022MS   19.1       LT265/65R20   9597930  
7X0020J   117R   AT   BW   Goodyear   Wrangler SR-A   QFC   2355   23.5      
LT265/70R17/E   9595449   DX488G   121Q   AT   BW   Bridgestone   Duravis M700  
QXT   2334   22.0       LT265/70R17/E   9595675   3X0083A   121S   AT   BW  
Goodyear   Wrangler SR-A   QXU   2336   22.2       LT265/70R18/E   9597932  
7X0011B   124Q   ALS   BW   Goodyear   Wrangler SR-A   QWF   2042MS   22.4      
LT265/70R18/E   9597934   134633Y   124R   AT   BW   Michelin   LTX AT2   QGM  
2351   23.4 1   GMC   Yukon   P265/65R18   9595443   DX199G   112S   AL2   BW  
Bridgestone   Dueler H/T   QXK   1239MS   18.2       P265/70R17   9596719  
5X1302A   113S   AL2   BW   Goodyear   Wrangler HP   QGI   1319MS   19.9      
P265/70R17   9598681   8X1420B   113S   AL2   BW   Goodyear   Wrangler HP   QAN
  1183MS   17.0       P265/70R17   9598782   9X1590A   113S   OOR   BW  
Goodyear   Wrangler AT/S   QJP   2323   17.7       P265/70R17   9598784   295302
  113H   OOR   BW   General   AMERITRAC TR   QBL   2356   17.0       P275/55R20
  9598428   EC513Q   111S   AL2   BW   Bridgestone   Dueler H/L Alenza   QSS  
1245MS   18.9       P285/50R20   9597940   5X1430   111H   AL3   BW   Goodyear  
Eagle GT2   QHX   1341MS   18.5 1   GMC   Yukon - XL   LT245/75R16/E   9594923  
DR353T   120S   ALS   BW   Bridgestone   V-Steel RIB R265   QIZ   2012MS   17.7
1   GMC     LT245/75R16/E   9597592   DZ796T   120R   OOR   BW   Bridgestone  
Duravis M773   QIW   2310   18.5       LT265/70R17/E   9595449   DX488G   121Q  
AT   BW   Bridgestone   Duravis M700   QXT   2334   22.0       LT265/70R17/E  
9595675   3X0083A   121S   AT   BW   Goodyear   Wrangler SR-A   ZXU   2336  
22.2       P265/70R17   9596719   5X1302A   113S   AL2   BW   Goodyear  
Wrangler HP   QGI   1319MS   19.9       P265/70R17   9598681   8X1420B   113S  
AL2   BW   Goodyear   Wrangler HP   QAN   1183MS   17.0       P265/70R17  
9598782   9X1590A   113S   OOR   BW   Goodyear   Wrangler AT/S   QJP   2323  
17.7       P265/70R17   9598784   295302   113H   OOR   BW   General   AMERITRAC
TR   QBL   2356   17.0       P275/55R20   9598428   EC513Q   111S   AL2   BW  
Bridgestone   Dueler H/L Alenza   QSS   1245MS   18.9       P285/50R20   9597940
  5X1430   111H   AL3   BW   Goodyear   Eagle GT2   QHX   1341MS   18.5 1   GMC
  Yukon - XL   P265/65R18   9595443   DX199G   112S   AL2   BW   Bridgestone  
Dueler H/T   QXK   1239MS   18.2     Denali   P275/55R20   9598428   EC513Q  
111S   AL2   BW   Bridgestone   Dueler H/L Alenza   QSS   1245MS   18.9      
P285/50R20   9597940   5X1430   111H   AL3   BW   Goodyear   Eagle GT2   QHX  
1341MS   18.5 1   GMC   Yukon Denali   P265/65R18   9595443   DX199G   112S  
AL2   BW   Bridgestone   Dueler H/T   QXK   1239MS   18.2       P275/55R20  
9598428   EC513Q   111S   AL2   BW   Bridgestone   Dueler H/L Alenza   QSS  
1245MS   18.9       P285/45R22   9595860   D0138Q   110H   AL3   BW  
Bridgestone   Dueler H/L Alenza   QST   1261MS   19.3       P285/50R20   9597940
  5X1430   111H   AL3   BW   Goodyear   Eagle GT2   QHX   1341MS   18.5 1  
GMT900   SPARE   LT235/80R17E   9597936   134883B   117R   ALS   BW   Michelin  
LTX MS2   QQO   2025MS   19.6       LT235/80R17E   9597938   134884B   117R   AT
  BW   Michelin   LTX AT2   QZT   2352   19.8       LT245/75R17/E   9597924  
ED301T   121R   ALS   BW   Firestone   Transforce HT   QHQ   2022MS   19.1      
LT265/70R17/E   9595449   DX488G   121Q   AT   BW   Bridgestone   Duravis M700  
QXT   2334   22.0       LT265/70R17/E   9595675   3X0083A   121S   AT   BW  
Goodyear   Wrangler SR-A   ZXU   2336   22.2       LT265/70R18/E   9597934  
134633Y   124R   AT   BW   Michelin   LTX AT2   QGM   2351   23.4      
LT265/75R16/E   9595243   EA921T   123Q   OOR   BW   Bridgestone   Duravis M773
  ZER   2331   21.7       P245/70R17   9598780   89775   108H   ALS   BW  
General   AMERITRAC   QNM   1392   14.7       P265/70R17   9594729   1X1051D  
113S   ALS   BW   Goodyear   Wrangler S/T   ZVL   1210MS   17.6       P265/70R17
  9596719   5X1302A   113S   AL2   BW   Goodyear   Wrangler HP   QGI   1319MS  
19.9       P265/70R17   9598256   88750.   113H   OOR   BW   General  
AMERITRAC TR   ZBL   2356   17.0 0G   Buick   LaCrosse   P235/50R18   9596641  
133945N   97V   AL3   BW   Michelin   Pilot HX MXM4   QKE   1321MS   12.5      
P245/40R19   92206523   7X1411D   94W   AL3   BW   Goodyear   Eagle RS-A   RP2  
1366MS   11.4       P245/50R17   9597556   134580K   98H   AL3   BW   Michelin  
Primacy MXM4   QFV   1353MS   11.6       T125/70R17   13235024   GEPS12D   98M  
SPR   BW   Maxxis   MAXXIS   Q77   619   5.4 0G   Buick   Regal   P235/50R18  
9596641   133945N   97V   AL3   BW   Michelin   Pilot HX MXM4   QKE   1321MS  
12.5       P245/40R19   92206523   7X1411D   94W   AL3   BW   Goodyear   Eagle
RS-A   RP2   1366MS   11.4       T125/70R17   13235024   GEPS12D   98M   SPR  
BW   Maxxis   MAXXIS   Q77   619   5.4       T125/80R16   13219382   GEPS22B  
97M   CS   BW   Maxxis   MAXXIS   P76   618   5.4



--------------------------------------------------------------------------------

LOGO [g215366dsp58.jpg]    Attachment 1C

VN9 Tier Program for the 2012 Model Year

GUIDELINES, RATES AND PARAMETERS

      Tier 1    Tier 2    Tier 3    Tier 4                         Sonic   
Impala    Corvette    Suburban             Cruze    Express    Canyon   
Yukon XL             Regal    Savana    Colorado    Tahoe             Malibu   
Camaro    LaCrosse    Yukon             Verano    Camaro Cnvrt       Escalade   
            Silverado       Acadia                Sierra       Enclave         
      Equinox       Traverse                Terrain       CTS                  
   SRX         

Month Of Vehicle Acceptance:

   Purchase Percentages    Free
Miles      Excess
Mileage
Penalty      Damage
Allowance      Tier 1
%    Tier 2
%    Tier 3
%    Tier 4
%         

July 2011

   87.5    87.5    88.5    91.5      20,000       $ 0.25       $ 450   

Aug

   87.5    87.5    88.5    91.5      20,000       $ 0.25       $ 450   

Sep

   87.5    87.5    88.5    91.5      20,000       $ 0.25       $ 450   

Oct

   87.5    87.5    88.5    91.5      22,500       $ 0.25       $ 450   

Nov

   86.5    87.5    87.5    90.5      22,500       $ 0.25       $ 450   

Dec

   85.5    87.5    87.5    90.5      22,500       $ 0.25       $ 450   

Jan 2012

   85    87    87.5    90.5      25,000       $ 0.25       $ 450   

Feb

   84.5    86.5    87.5    90      25,000       $ 0.25       $ 450   

Mar

   84    86    87.5    89.5      25,000       $ 0.25       $ 450   

Apr

   83.5    85.5    87    89      27,500       $ 0.25       $ 450   

May

   82.5    84.5    86.5    88.5      27,500       $ 0.25       $ 450   

June

   82    84    86    88      29,250       $ 0.25       $ 450   

July

   81    83    85    87.5      29,250       $ 0.30       $ 450   

Aug

   80    81    84    86.5      29,250       $ 0.30       $ 450   

Sep

   79    80    83    84      29,250       $ 0.30       $ 450   

Oct

   77    77    81    83      29,250       $ 0.30       $ 450   

Nov

   76    77    78    82      29,250       $ 0.30       $ 450   

Dec

   75    77    77    81      29,250       $ 0.30       $ 450   

Jan 2013

   74    76    76    80      31,000       $ 0.30       $ 450   

Feb

   73    75    76    80      31,000       $ 0.30       $ 450   

Mar

   72    74    75    79      31,000       $ 0.30       $ 450   

Apr

   71    73    74    78      33,000       $ 0.30       $ 450   

May

   70    72    73    77      33,000       $ 0.30       $ 450   

June

   69    71    72    76      33,000       $ 0.30       $ 450   

July

   67    69    70    74      35,000       $ 0.40       $ 450   

Aug

   66    68    69    73      35,000       $ 0.40       $ 450   

Sep

   65    67    68    72      35,000       $ 0.40       $ 450   

Oct

   65    67    67    71      37,500       $ 0.40       $ 450   

Nov

   63    66    67    70      37,500       $ 0.40       $ 450   

Dec

   63    65    67    70      37,500       $ 0.40       $ 450   

Jan 2014

   63    65    66    69      40,000       $ 0.40       $ 450   

Feb

   61    64    65    68      40,000       $ 0.40       $ 450   

Mar

   59    62    64    65      40,000       $ 0.40       $ 450   

Apr

   57    61    63    64      42,500       $ 0.40       $ 450   

May

   55    58    60    63      42,500       $ 0.40       $ 450   

June

   53    55    57    60      42,500       $ 0.40       $ 450   

July

   49    51    55    57      42,500       $ 0.40       $ 450   

ADDITIONAL PARAMETERS

REQUIRED OPTIONS:

VN9 + CUSTOMER CODE

REQUIRED HOLD PERIOD:

MINIMUM HOLD:   0 MONTHS (0 DAYS) MAXIMUM HOLD:   24 MONTHS (730 DAYS)

All 2012 MY VN9 units must be accepted before 7/31/2014

DAMAGE ALLOWANCE:

$450 DEDUCTIBLE

Refer to 2011 CY Turn-In Standards and

Procedures (Attachment 1B) for more information

MILEAGE ALLOWANCE:

Refer to chart for free miles and penalties

No Maximum Mileage Limitations

Effective date of mileage change is the first day of the month

IN SERVICE DATE = EXPIRATION IN TRANSIT (as shown on invoice) + 5 DAYS

DEPRECIATION CALCULATIONS:

1. Capitalized cost shall be calculated at dealer cost of base vehicle and
optional equipment, plus freight, less Hawaii excise tax and tire weight tax, if
applicable.

2. Depreciation from the capitalized cost will be based on specific purchase
percentages of dealer invoice, scaled by vehicle assignment into one of four
tier groups. The return purchase amount shall be calculated as a percent of the
capitalized cost including freight.

3. The return purchase percentage varies daily and is determined by the day the
vehicle is returned and accepted by General Motors in accordance with GM 2011 CY
Turn-In Standards and Procedures (Attachment 1B).

4. The daily purchase rate equals the change in the monthly rate divided by the
number of calendar days for that month.

5. Out-of-service date shall be the date the vehicle is returned to an approved
GM turn-in site provided the rental company meets all program parameters and
completes the sign-off procedures.

 



--------------------------------------------------------------------------------

LOGO [g215366dsp61a.jpg]    Attachment 1D

 

YT2 Flat Rate Program for the 2012 Model Year

GUIDELINES, RATES AND PARAMETERS

 

Vehicle Segment

  

Depreciation

  

Depreciation

  

ADDITIONAL PARAMETERS

Brand   

$/Month

1st Cycle

  

$/Month

2nd Cycle

   REQUIRED OPTIONS:

[REDACTED]



--------------------------------------------------------------------------------

LOGO [g215366dsp61a.jpg]    Attachment 1E

 

YT6 Flat Rate Program for the 2012 Model Year

GUIDELINES, RATES AND PARAMETERS

 

Vehicle Segment

  

Depreciation

  

Depreciation

       

ADDITIONAL PARAMETERS

Brand   

$/Month

1st Cycle

  

$/Month

2nd Cycle

  

Invoice

Credit

  

REQUIRED OPTIONS:

VN9 + YT6 + BQ2

[REDACTED]



--------------------------------------------------------------------------------

 

LOGO [g215366gmlogo.jpg]    1 of 1    Attachment 1R

GENERAL MOTORS

2012 MY DAILY RENTAL [REDACTED] PROGRAM

 

1. PROGRAM NAME AND NUMBER:

2012 Model Year Daily Rental [REDACTED] Program for Daily Rental Customers

 

2. PROGRAM DESCRIPTION/RULES:

Vehicles eligible for the [REDACTED] program must have an average of [REDACTED]
miles prior to [REDACTED]. Eligible GM models are detailed in Attachment 3. It
is the rental customer’s responsibility to maintain on file verification of
vehicle mileage at the time the vehicle is [REDACTED]. GM reserves the right to
audit the rental company to insure compliance with this guideline. Excluded from
the mileage average would be [REDACTED] as identified in a total application
verification file submitted by the rental account, which will include [REDACTED]
under the program guidelines, in conjunction with the electronic data file
required for RIMS processing.

Rental customers must submit [REDACTED]% of the total agreed to contractual
volume (excluding [REDACTED]), before GM will [REDACTED]. All submissions must
be identified by VIN through electronic media transmission to GM – (C3 De-Enroll
File Format.) Once processed, these units will be [REDACTED].

Rental customers may [REDACTED]. However, vehicles [REDACTED]. They may be
included in the [REDACTED] program subject to the other terms and conditions of
this Program.

[REDACTED] and will not count toward the [REDACTED] submission. No exceptions
will be made, including but not limited for reasons of frame, fire or flood
damage, for the 2012 model year [REDACTED] program.

Vehicles previously turned-in and accepted by a GM-Sponsored Auction location
[REDACTED].

Vehicles selected for [REDACTED] by the rental customer, which are not deemed
[REDACTED] must have been used exclusively in daily rental business, and must
comply with the terms and conditions outlined in GM’s National Daily Rental
Purchase Program (Attachment 1) for the appropriate 2012 model year.

 

3. OTHER PROGRAM GUIDELINES:

Rental customer agrees to retain any documents or records relevant to vehicles
purchased under this program [REDACTED] under this program for two years after
the close of this program. Rental customer agrees to permit any designated
representative of GM to examine, audit and take copies of any accounts and
records the rental customer is to maintain under this program. The rental
customer agrees to make such accounts readily available at its facilities during
regular business hours. GM agrees to furnish the rental customer with a list of
any reproduced records.

GM reserves the right to cancel, amend, revise or revoke any program at any time
based on its sole business judgment, except for [REDACTED]. Final decisions in
all matters relative to the interpretation of any rule or phase of this activity
rest solely with General Motors.

 

LOGO [g215366ex10_6pg9new.jpg]

GM Global Headquarters at the Renaissance Center ~ Detroit, MI 48265-1000 ~
313-665-1137

Friday, July 29, 2011



--------------------------------------------------------------------------------

Attachment 1T

LOGO [g215366dsp61a.jpg]

 

  

Release and Settlement Date

for True Up and Interest

  

Month/YR

  

Payment Register Transmission Date

  

Bank Account Settlement Date

JAN 11

   Thu 1/6/11    Tue 1/11/11

FEB 11

   Thu 2/3/11    Wed 2/9/11

MAR 11

   Thu 3/3/11    Wed 3/9/11

APR 11

   Tue 4/5/11    Mon 4/11/11

MAY 11

   Thu 5/5/11    Tue 5/10/11

JUN 11

   Fri 6/3/11    Thu 6/9/11

JUL 11

   Tue 7/12/11    Mon 7/18/11

AUG 11

   Thu 8/4/11    Tue 8/9/11

SEP 11

   Tue 9/6/11    Mon 9/12/11

OCT 11

   Thu 10/6/11    Wed 10/12/11

NOV 11

   Thu 11/3/11    Wed 11/9/11

DEC 11

   Tue 12/6/11    Fri 12/9/11

July payments for June activity will not occur until after the GM shutdown per
program guideline documents

LOGO [g215366ex10_6pg9new.jpg]



--------------------------------------------------------------------------------

 

LOGO [g215366gmlogo.jpg]           Page 1 of 3    Attachment 2

 

GENERAL MOTORS

2012 MY RISK VX7 - NATIONAL FLEET RISK PURCHASE PROGRAM GUIDELINES

 

1. PROGRAM NAME AND NUMBER:

2012 Model Year National Fleet Risk Purchase Program for Daily Rental Customers

Program Code: VX7

Program No. 02-12VX70- 01

 

2. PROGRAM DESCRIPTION:

This program makes available to General Motor’s dealers and qualified daily
rental customers, allowances on select 2012 model year General Motors vehicles
sold and delivered to qualified daily rental customers.

The following are not eligible for this program:

 

  •  

Preferred Equipment Group (P.E.G.)/Option package discounts

 

  •  

Recreational vehicles

 

  •  

Vehicles delivered from dealer inventory

A qualified daily rental fleet customer must have a General Motors Fleet Account
Number (GM FAN) to be eligible for any GM fleet incentive.

 

3. PROGRAM START DATE/PROGRAM END DATE/IN SERVICE PERIOD:

 

Program Start Date:    Opening of 2012 model year ordering system
Program End Date:    When Dealers are notified that 2012 model year fleet orders
are no longer being accepted by General Motors In-service Period:    Minimum
seven (7) months. If, however, a vehicle has been damaged beyond    repair,
i.e., fire, frame, stolen, embezzled or water damage, etc., and documentation is
available to support the condition, this provision will be waived.

IMPORTANT - Acceptance of an order on any vehicle line does not constitute a
commitment to build or to build within a specific time frame.

All vehicles including non-returned vehicles supplied by GM under this agreement
are subject to the export control laws and regulations of the United Sates
(U.S.) and the daily rental customers and dealers shall comply with such laws
and regulations.

 

4. Eligible Models/Required Options FOR Order and Delivery:

Eligible Models:

All new and unused 2012 GM models with the required minimum factory installed
equipment levels specified and processing options ordered for qualified daily
rental customers for use as daily rental vehicles and delivered by GM dealers
are eligible for the VX7 program. Eligible vehicles are required to comply with
minimum factory installed equipment levels specified in the Minimum Equipment
Guidelines ( Attachment 2A - “MEG”).

General Motors upfitted vehicles, with the exception of recreational vehicles,
are eligible as long as:

 

  a. the vehicle was purchased directly from GM or from another dealer in the
United States

 

  b. title to the vehicle was retained by the franchised dealer through the
point of sale

 

  c. delivery to the ultimate fleet customer can be proven

Required Options for Order and Delivery:

Vehicles purchased under the 2012 Model Year National Fleet Risk Purchase
Program must be ordered with VX7 and appropriate customer code as stated in the
contractual agreement and will not be eligible for retail sale incentives. VX7
program incentive amounts are not available to dealers and only available to
daily rental fleet customers with an active GM contract. Units ordered with
option VX7 receive order date price protection (PRP).

All Orders must include the following:

 

  a. Valid GM FAN (Fleet Account Number)

 

  b. Option Codes: VX7 and rental customer code

 

  c. Order Type: FDR .

 

  d. Delivery Type: 020 – Daily Rental

 

LOGO [g215366dsp63b.jpg]

GM Global Headquarters at the Renaissance Center ~ Detroit, MI 48265-1000 ~
313-667-1137

Friday, July 29, 2011



--------------------------------------------------------------------------------

 

LOGO [g215366gmlogo.jpg]           Page 2 of 3    Attachment 2

 

Dealer orders currently on hand or in the system that qualify for this program,
and have the appropriate processing options, can be amended if they have not
been released to production. This is the ordering dealer’s responsibility.

Units delivered to rental customer’s drop ship sites must have the rental
customer’s code on the window label and delivery receipts must be checked to
verify proper ownership of the vehicle. GM Customer Support should be contacted
immediately regarding units delivered to the wrong drop ship site to determine
the appropriate course of action. Units that were incorrectly delivered must not
be placed into rental service. GM reserves the right to deny incentives on units
in rental service that have been incorrectly delivered and accepted, or titled.

 

5. COMPATIBLE INCENTIVES & ALLOWANCE PROGRAMS:

Vehicles delivered to fleet customers with the above delivery type may be
eligible for the following other incentive programs. Because not all the
programs listed below may be combined with each other, consult the guidelines of
each program to determine applicability. Programs not listed below would not be
compatible unless the specific guidelines indicate otherwise.

 

FLEET CUSTOMERS (GM FAN HOLDERS)

   YES/NO   GENERAL    GM MOBILITY      (MOB/MOC/R8L) N    SALESPERSON / SALES
MGR. INCENTIVES      N    CASH DIRECT MAILS/PRIVATE OFFERS/GENERAL   
COUPONS/CERTIFICATES/NON-CASH VENDOR PROGRAMS      N    GM BUSINESS CARD     
(UDB) N    CONSUMER CASH      N    DEALER CASH      N    BONUS CASH      N   
OPTION PACKAGE DISCOUNTS      N    PRICING    PRICE PROTECTION/BONA FIDE SOLD
ORDER      (PPT W/VX7) N    PRICE PROTECTION/ORDER DATE      (PRP) Y   
ORDER/DELIVERY    FLEET ORDERING & ASSISTANCE      (VQ1/VQ2/VQ3) Y    INTRANSIT
INTEREST CREDIT      (C4C) Y    RENTAL    REPURCHASE      (VN9) N    FLAT-RATE
REPURCHASE      (YT1 THROUGH YT9) N    RISK      (VX7) X    GM DEALER RENT-A-CAR
     (FKR/FKL) N    GOVERNMENT    PSA/PURA/BID ASSISTANCE/CE     
(R6D/PBP/PBS) N    FLEET/COMMERCIAL    NATIONAL FLEET PURCHASE PROGRAM     
(FVX/FPP) N    RETAIL ALTERNATIVE      (CNC/CNE/CSE/CSR/CWE) N    SMALL FLEET
APR ALTERNATIVE      (XMC) N    GM’S BUSINESS CUSTOMERS CHOICE      N    TRUCK
STOCKING      (TSI) N    MOTOR HOME INCENTIVE      (R7Y) N    SCHOOL BUS/SHUTTLE
BUS/AMBULANCE INCENTIVE      (R6H) N    RECREATIONAL VEHICLE INCENTIVE     
(R6J) N    DEMO - LIGHT DUTY DEALER      (DEM/DEE) N    DEMO - LIGHT DUTY SVM   
  (DES) N    SIERRA FLEET PEG      (R7F/FLS) N   

 

LOGO [g215366dsp64b.jpg]

GM Global Headquarters at the Renaissance Center ~ Detroit, MI 48265-1000 ~
313-667-1137

Friday, July 29, 2011



--------------------------------------------------------------------------------

 

LOGO [g215366gmlogo.jpg]           Page 3 of 3    Attachment 2

 

FLEET PREFERRED EQUIPMENT GROUPS      N    COMPETITIVE ASSISTANCE PROGRAMS     
(CAP) N   

 

6. GENERAL PROGRAM GUIDELINES:

 

  A. General Motors defines a rental vehicle as:

 

  a. “The bona fide rental of a vehicle involving use and payment by a customer
on an hourly, daily, weekly, or monthly basis. Usage of any such vehicle(s) by a
customer for a period of four (4) consecutive months or longer shall be deemed
to constitute leasing, and not rental, and will make the vehicle ineligible for
purchase or other incentives.”

 

  b. If a vehicle enrolled in the Daily Rental Purchase Program is found to be
on-rent (lease) to a customer in excess of the above guideline, or if the
customer consecutively rents multiple enrolled vehicles for an aggregate term of
four (4) or more months, all vehicles involved in such transactions will not be
considered rental and will be ineligible for purchase or incentives. General
Motors may audit the rental customer to ensure compliance with this guideline.

 

  B. All eligible units must be delivered to the rental customer through a
General Motors dealership or a qualified drop-ship location. Purchases or
deliveries made through any other entity or individual are ineligible for
payment.

 

  C. General Motors reserves the right to audit dealer records and disqualify
any sales allowance in the event such sales do not meet the program guidelines.
All moneys improperly paid will be charged back. Failure to comply with these
guidelines may result in the dealer being disqualified for future participation
in fleet programs and terminations of dealer sales and service agreement(s).

 

  D. Optional equipment and, in special circumstances, certain standard
equipment can be added to and deleted from GM vehicles during the ordering and
manufacturing process by retail, fleet and rental customers. It is the rental
customer’s responsibility to ensure that actual vehicle content is properly
disclosed to a buyer or transferee when disposing of a vehicle. Rental customers
that use third party build specifications to promote the sale of their unit
should be especially careful to ensure the accuracy of that data.

 

  E. General Motors reserves the right to cancel, amend, revise or revoke any
program at any time based on its sole business judgment. Final decisions in all
matters relative to interpretation of any rule or phase of this activity rest
solely with General Motors.

ANY QUESTIONS REGARDING THIS PROGRAM SHOULD BE DIRECTED TO THE CUSTOMER

SUPPORT CENTER AT 1-800-FLEET OP.

 

LOGO [g215366dsp64b.jpg]

GM Global Headquarters at the Renaissance Center ~ Detroit, MI 48265-1000 ~
313-667-1137

Friday, July 29, 2011



--------------------------------------------------------------------------------

LOGO [g215366gmlogo.jpg]      Attachment 2A (VX7 and Reclass)     

 

National Fleet Risk Incentives for the 2012 Model Year        [REDACTED]   
Minimum Equipment, Optional Equipment and Base Rates by Model Code       
Dollars   

AVIS BUDGET GROUP

        2012 MY Minimum Equipment and Incentives     Memo:        

UMD

 

DIVISION

 

MODEL
DESCRIPTION

  Volume
Requirements
by Trim     VX7 Base
Incentive     VX7 Uplevel
Incentive     2012 MY Bonus     Total Incentive     VN9/YT2
[REDACTED]
$/unit     YT6
[REDACTED]
$/unit                     $/Unit           $/Unit     $/Unit              

4GL69

  Buick   Regal CXL     [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

4GK69

  Buick   Regal CXL Turbo     [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

4R14526

  Buick   Enclave CX FWD     [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

4R14526

  Buick   Enclave CXL-1 FWD     [REDACTED ]      [REDACTED ]      [REDACTED ]   
  [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

4R14526

  Buick   Enclave CXL-2 FWD     [REDACTED ]      [REDACTED ]      [REDACTED ]   
  [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

4V14526

  Buick   Enclave CX AWD     [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

4V14526

  Buick   Enclave 1SL AWD     [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

4V14526

  Buick   Enclave CXL-2 AWD     [REDACTED ]      [REDACTED ]      [REDACTED ]   
  [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

4GB69

  Buick   LaCrosse CX 4-Cyl     [REDACTED ]      [REDACTED ]      [REDACTED ]   
  [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

4GM69

  Buick   LaCrosse CXL FWD     [REDACTED ]      [REDACTED ]      [REDACTED ]   
  [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

4GG69

  Buick   LaCrosse CXL AWD     [REDACTED ]      [REDACTED ]      [REDACTED ]   
  [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

4GT69

  Buick   LaCrosse CXS     [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

6DM69

  Cadillac   CTS 3.0L 1SB     [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

6DM69

  Cadillac   CTS 3.0L 1SD     [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

6DM69

  Cadillac   CTS 3.0L 1SF     [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

6DG69

  Cadillac   CTS 3.0L 1SB AWD     [REDACTED ]      [REDACTED ]      [REDACTED ] 
    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

6DG69

  Cadillac   CTS 3.0L 1SD AWD     [REDACTED ]      [REDACTED ]      [REDACTED ] 
    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

6DG69

  Cadillac   CTS 3.0L 1SF AWD     [REDACTED ]      [REDACTED ]      [REDACTED ] 
    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

6DP69

  Cadillac   CTS 3.6L 1SF     [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

6DP69

  Cadillac   CTS 3.6L 1SH     [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

6DH69

  Cadillac   CTS 3.6L AWD 1SF     [REDACTED ]      [REDACTED ]      [REDACTED ] 
    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

6DH69

  Cadillac   CTS 3.6L AWD 1SH     [REDACTED ]      [REDACTED ]      [REDACTED ] 
    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

6DN69

  Cadillac   CTS-V     [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

6DM35

  Cadillac   CTS WAGON 3.0L RWD 1SB     [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

6DM35

  Cadillac   CTS WAGON 3.0L RWD 1SD     [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

6DM35

  Cadillac   CTS WAGON 3.0L RWD 1SF     [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

6DG35

  Cadillac   CTS WAGON 3.0L AWD 1SB     [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

6DG35

  Cadillac   CTS WAGON 3.0L AWD 1SD     [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

6DG35

  Cadillac   CTS WAGON 3.0L AWD 1SF     [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

6DP35

  Cadillac   CTS WAGON 3.6L RWD 1SF     [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

6DP35

  Cadillac   CTS WAGON 3.6L RWD 1SH     [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

6DH35

  Cadillac   CTS WAGON 3.6L AWD 1SF     [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

6DH35

  Cadillac   CTS WAGON 3.6L AWD 1SH     [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

6DP35

  Cadillac   CTS 3.6L 1SB Coupe     [REDACTED ]      [REDACTED ]      [REDACTED
]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

6DP35

  Cadillac   CTS 3.6L 1SF Coupe     [REDACTED ]      [REDACTED ]      [REDACTED
]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

6DP35

  Cadillac   CTS 3.6L 1SH Coupe     [REDACTED ]      [REDACTED ]      [REDACTED
]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

6DH35

  Cadillac   CTS 3.6L 1SB AWD Coupe     [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

6DH35

  Cadillac   CTS 3.6L 1SF AWD Coupe     [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

6DH35

  Cadillac   CTS 3.6L 1SH AWD Coupe     [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

6DN35

  Cadillac   CTS-V Coupe     [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

6NG26

  Cadillac   SRX 1SA FWD BASE     [REDACTED ]      [REDACTED ]      [REDACTED ] 
    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

6NG26

  Cadillac   SRX 1SB FWD LUXURY     [REDACTED ]      [REDACTED ]      [REDACTED
]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

6NG26

  Cadillac   SRX 1SD FWD PERFORMANCE     [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

6NG26

  Cadillac   SRX 1SE FWD PREMIUM     [REDACTED ]      [REDACTED ]      [REDACTED
]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

6NL26

  Cadillac   SRX 1SB AWD LUXURY     [REDACTED ]      [REDACTED ]      [REDACTED
]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

6NL26

  Cadillac   SRX 1SD AWD PERFORMANCE     [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

6NL26

  Cadillac   SRX 1SE AWD PREMIUM     [REDACTED ]      [REDACTED ]      [REDACTED
]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

6NL26

  Cadillac   SRX 1SD AWD PERFORMANCE TURBO     [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

6NL26

  Cadillac   SRX 1SE AWD PREMIUM TURBO     [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

6K10706

  Cadillac   Escalade AWD     [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

6K10706

  Cadillac   Escalade AWD Luxury     [REDACTED ]      [REDACTED ]      [REDACTED
]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

6K10706

  Cadillac   Escalade AWD Premium     [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

6K10706

  Cadillac   Escalade AWD Platinum     [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

6K10706

  Cadillac   Escalade AWD Platinum Hybrid     [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

6K10706

  Cadillac   Escalade AWD Hybrid     [REDACTED ]      [REDACTED ]      [REDACTED
]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

6C10706

  Cadillac   Escalade 2WD     [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

6C10706

  Cadillac   Escalade 2WD Luxury     [REDACTED ]      [REDACTED ]      [REDACTED
]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

6C10706

  Cadillac   Escalade 2WD Premium     [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

6C10706

  Cadillac   Escalade 2WD Platinum     [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

6C10706

  Cadillac   Escalade 2WD Platinum Hybrid     [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

6C10706

  Cadillac   Escalade 2WD Hybrid     [REDACTED ]      [REDACTED ]      [REDACTED
]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

6K10906

  Cadillac   Escalade ESV AWD     [REDACTED ]      [REDACTED ]      [REDACTED ] 
    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

6K10906

  Cadillac   Escalade ESV AWD Luxury     [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

6K10906

  Cadillac   Escalade ESV AWD Premium     [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

6K10906

  Cadillac   Escalade ESV AWD Platinum     [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

6C10906

  Cadillac   Escalade ESV 2WD     [REDACTED ]      [REDACTED ]      [REDACTED ] 
    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

6C10906

  Cadillac   Escalade ESV 2WD Luxury     [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

6C10906

  Cadillac   Escalade ESV 2WD Premium     [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

6C10906

  Cadillac   Escalade ESV 2WD Platinum     [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 



--------------------------------------------------------------------------------

LOGO [g215366gmlogo.jpg]      Attachment 2A (VX7 and Reclass)     

 

AVIS BUDGET GROUP

        2012 MY Minimum Equipment and Incentives     Memo:        

UMD

 

DIVISION

 

MODEL
DESCRIPTION

  Volume
Requirements
by Trim     VX7 Base
Incentive     VX7 Uplevel
Incentive     2012 MY Bonus     Total Incentive     VN9/YT2
[REDACTED]
$/unit     YT6
[REDACTED]
$/unit                     $/Unit           $/Unit     $/Unit              

6K10936

  Cadillac   Escalade EXT     [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

6K10936

  Cadillac   Escalade EXT Luxury     [REDACTED ]      [REDACTED ]      [REDACTED
]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

6K10936

  Cadillac   Escalade EXT Premium     [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

1JU69

  Chevrolet   Sonic 4DR LS *     [REDACTED ]      [REDACTED ]      [REDACTED ] 
    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

1JV69

  Chevrolet   Sonic 4DR LT *     [REDACTED ]      [REDACTED ]      [REDACTED ] 
    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

1JW69

  Chevrolet   Sonic 4DR LTZ *     [REDACTED ]      [REDACTED ]      [REDACTED ] 
    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

1JU48

  Chevrolet   Sonic 5DR LS *     [REDACTED ]      [REDACTED ]      [REDACTED ] 
    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

1JV48

  Chevrolet   Sonic 5DR LT *     [REDACTED ]      [REDACTED ]      [REDACTED ] 
    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

1JW48

  Chevrolet   Sonic 5DR LTZ*     [REDACTED ]      [REDACTED ]      [REDACTED ] 
    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

1PL69

  Chevrolet   Cruze 2LS     [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

1PB69

  Chevrolet   Cruze ECO     [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

1PX69

  Chevrolet   Cruze 1FL     [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

1PX69

  Chevrolet   Cruze 1LT     [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

1PX69

  Chevrolet   Cruze 2LT     [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

1PW69

  Chevrolet   Cruze LTZ     [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

1ZG69

  Chevrolet   Malibu 386 LS     [REDACTED ]      [REDACTED ]      [REDACTED ]   
  [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

1ZG69

  Chevrolet   Malibu 386 1FL     [REDACTED ]      [REDACTED ]      [REDACTED ] 
    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

1ZH69

  Chevrolet   Malibu 386 1LT     [REDACTED ]      [REDACTED ]      [REDACTED ] 
    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

1ZJ69

  Chevrolet   Malibu 386 2LT     [REDACTED ]      [REDACTED ]      [REDACTED ] 
    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

1ZK69

  Chevrolet   Malibu 386 LTZ     [REDACTED ]      [REDACTED ]      [REDACTED ] 
    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

1EE37

  Chevrolet   Camaro LS     [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

1EF37

  Chevrolet   Camaro 1LT     [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

1EH37

  Chevrolet   Camaro 2LT     [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

1ES37

  Chevrolet   Camaro 1SS     [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

1ET37

  Chevrolet   Camaro 2SS     [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

1EF67

  Chevrolet   CAMARO 1LT Covertible     [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

1EH67

  Chevrolet   CAMARO 2LT Covertible     [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

1ES67

  Chevrolet   CAMARO 1SS Covertible     [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

1ET67

  Chevrolet   CAMARO 2SS Covertible     [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

1WB19

  Chevrolet   Impala LS     [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

1WT19

  Chevrolet   Impala 1LT     [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

1WF19

  Chevrolet   Impala 1FL     [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

1WG19

  Chevrolet   Impala 2FL     [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

1WU19

  Chevrolet   Impala LTZ     [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

1YG07

  Chevrolet   Corvette Coupe     [REDACTED ]      [REDACTED ]      [REDACTED ] 
    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

1YG07

  Chevrolet   Corvette Coupe Grand Sport     [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

1YY67

  Chevrolet   Corvette Convertible     [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

1YG67

  Chevrolet   Corvette Convertible Grand Sport     [REDACTED ]      [REDACTED ] 
    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ] 

1YY87

  Chevrolet   Corvette Z06     [REDACTED ]      [REDACTED ]      [REDACTED ]   
  [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

1YY87

  Chevrolet   Corvette Super Sport ZR1     [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

1RC68

  Chevrolet   Volt     [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

all

  Chevy Trk.   Colorado - all     [REDACTED ]      [REDACTED ]      [REDACTED ] 
    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

CR14526

  Chevy Trk.   Traverse FWD LS     [REDACTED ]      [REDACTED ]      [REDACTED
]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

CR14526

  Chevy Trk.   Traverse FWD 1LT     [REDACTED ]      [REDACTED ]      [REDACTED
]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

CR14526

  Chevy Trk.   Traverse FWD 2LT     [REDACTED ]      [REDACTED ]      [REDACTED
]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

CR14526

  Chevy Trk.   Traverse FWD LTZ     [REDACTED ]      [REDACTED ]      [REDACTED
]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

CV14526

  Chevy Trk.   Traverse AWD LS     [REDACTED ]      [REDACTED ]      [REDACTED
]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

CV14526

  Chevy Trk.   Traverse AWD 1LT     [REDACTED ]      [REDACTED ]      [REDACTED
]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

CV14526

  Chevy Trk.   Traverse AWD 2LT     [REDACTED ]      [REDACTED ]      [REDACTED
]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

CV14526

  Chevy Trk.   Traverse AWD LTZ     [REDACTED ]      [REDACTED ]      [REDACTED
]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

1LF26

  Chevy Trk.   Equinox FWD LS     [REDACTED ]      [REDACTED ]      [REDACTED ] 
    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

1LG26

  Chevy Trk.   Equinox AWD LS     [REDACTED ]      [REDACTED ]      [REDACTED ] 
    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

1LH26

  Chevy Trk.   Equinox FWD LT     [REDACTED ]      [REDACTED ]      [REDACTED ] 
    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

1LH26

  Chevy Trk.   Equinox FWD 2LT     [REDACTED ]      [REDACTED ]      [REDACTED
]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

1LK26

  Chevy Trk.   Equinox AWD LT     [REDACTED ]      [REDACTED ]      [REDACTED ] 
    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

1LK26

  Chevy Trk.   Equinox AWD 2LT     [REDACTED ]      [REDACTED ]      [REDACTED
]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

1LJ26

  Chevy Trk.   Equinox FWD LTZ     [REDACTED ]      [REDACTED ]      [REDACTED
]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

1LM26

  Chevy Trk.   Equinox AWD LTZ     [REDACTED ]      [REDACTED ]      [REDACTED
]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

var

  Chevy Trk.   Silverado - all     [REDACTED ]      [REDACTED ]      [REDACTED
]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

CC10706

  Chevy Trk.   Tahoe 4-Door 2WD 1LS     [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

CC10706

  Chevy Trk.   Tahoe 4-Door 2WD LTZ     [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

CC10706

  Chevy Trk.   Tahoe 4-Door 2WD 1LT     [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

CC10706

  Chevy Trk.   Tahoe 4-Door 2WD Hybrid     [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

CK10706

  Chevy Trk.   Tahoe 4-Door 4WD 1LS     [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

CK10706

  Chevy Trk.   Tahoe 4-Door 4WD 1LT     [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

CK10706

  Chevy Trk.   Tahoe 4-Door 4WD LTZ     [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

CK10706

  Chevy Trk.   Tahoe 4-Door 4WD Hybrid     [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 



--------------------------------------------------------------------------------

LOGO [g215366gmlogo.jpg]      Attachment 2A (VX7 and Reclass)     

 

AVIS BUDGET GROUP

        2012 MY Minimum Equipment and Incentives     Memo:        

UMD

 

DIVISION

 

MODEL
DESCRIPTION

  Volume
Requirements
by Trim     VX7 Base
Incentive     VX7 Uplevel
Incentive     2012 MY Bonus     Total Incentive     VN9/YT2
[REDACTED]
$/unit     YT6
[REDACTED]
$/unit                     $/Unit           $/Unit     $/Unit              

CC10906

  Chevy Trk.   Suburban 2WD (1500 Series) 1LS     [REDACTED ]      [REDACTED ] 
    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ] 

CC10906

  Chevy Trk.   Suburban 2WD (1500 Series) 1LT     [REDACTED ]      [REDACTED ] 
    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ] 

CC10906

  Chevy Trk.   Suburban 2WD (1500 Series) LTZ     [REDACTED ]      [REDACTED ] 
    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ] 

CC20906

  Chevy Trk.   Suburban 2WD (2500 Series) 1LS     [REDACTED ]      [REDACTED ] 
    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ] 

CC20906

  Chevy Trk.   Suburban 2WD (2500 Series) 1LT     [REDACTED ]      [REDACTED ] 
    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ] 

CK10906

  Chevy Trk.   Suburban 4WD (1500 Series) 1LS     [REDACTED ]      [REDACTED ] 
    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ] 

CK10906

  Chevy Trk.   Suburban 4WD (1500 Series) 1LT     [REDACTED ]      [REDACTED ] 
    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ] 

CK10906

  Chevy Trk.   Suburban 4WD (1500 Series) LTZ     [REDACTED ]      [REDACTED ] 
    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ] 

CK20906

  Chevy Trk.   Suburban 4WD (2500 Series) 1LS     [REDACTED ]      [REDACTED ] 
    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ] 

CK20906

  Chevy Trk.   Suburban 4WD (2500 Series) 1LT     [REDACTED ]      [REDACTED ] 
    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ] 

var

  Chevy Trk.   Avalanche - all     [REDACTED ]      [REDACTED ]      [REDACTED
]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

var

  Chevy Trk.   Express - all     [REDACTED ]      [REDACTED ]      [REDACTED ] 
    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

var

  GMC   Canyon - all     [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

TR14526

  GMC   Acadia SLE1 FWD     [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

TR14526

  GMC   Acadia SLT1 FWD     [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

TR14526

  GMC   Acadia SLT2 FWD     [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

TR14526

  GMC   Acadia SLE2 FWD     [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

TR14526

  GMC   Acadia Denali FWD     [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

TV14526

  GMC   Acadia SLE1 AWD     [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

TV14526

  GMC   Acadia SLT1 AWD     [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

TV14526

  GMC   Acadia SLT2 AWD     [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

TV14526

  GMC   Acadia SLE2 AWD     [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

TV14526

  GMC   Acadia Denali AWD     [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

TLF26

  GMC   Terrain SLE1 FWD     [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

TLH26

  GMC   Terrain SLE2 FWD     [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

TLH26

  GMC   Terrain SLT1 FWD     [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

TLJ26

  GMC   Terrain SLT2 FWD     [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

TLG26

  GMC   Terrain SLE1 AWD     [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

TLK26

  GMC   Terrain SLE2 AWD     [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

TLK26

  GMC   Terrain SLT1 AWD     [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

TLM26

  GMC   Terrain SLT2 AWD     [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

var

  GMC   Sierra - all     [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

TC10706

  GMC   Yukon 4-Door 2WD SLE-1     [REDACTED ]      [REDACTED ]      [REDACTED
]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

TC10706

  GMC   Yukon 4-Door 2WD SLT-1     [REDACTED ]      [REDACTED ]      [REDACTED
]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

TC10706

  GMC   Yukon 4-Door 2WD (Denali)     [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

TC10706

  GMC   Yukon 4-Door 2WD Hybrid     [REDACTED ]      [REDACTED ]      [REDACTED
]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

TC10706

  GMC   Yukon 4-Door 2WD Denali Hybrid     [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

TK10706

  GMC   Yukon 4-Door 4WD SLE-1     [REDACTED ]      [REDACTED ]      [REDACTED
]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

TK10706

  GMC   Yukon 4-Door 4WD SLT-1     [REDACTED ]      [REDACTED ]      [REDACTED
]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

TK10706

  GMC   Yukon 4-Door AWD (Denali)     [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

TK10706

  GMC   Yukon 4-Door 4WD Hybrid     [REDACTED ]      [REDACTED ]      [REDACTED
]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

TK10706

  GMC   Yukon 4-Door 4WD Denali Hybrid     [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

TC10906

  GMC   Yukon XL 2WD (1500 Series) SLE-1     [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

TC10906

  GMC   Yukon XL 2WD (1500 Series) SLT-1     [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

TC10906

  GMC   Yukon XL 2WD (1500 Series) Denali     [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

TC20906

  GMC   Yukon XL 2WD (2500 Series) SLE-1     [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

TC20906

  GMC   Yukon XL 2WD (2500 Series) SLT-1     [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

TK10906

  GMC   Yukon XL 4WD (1500 Series) SLE-1     [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

TK10906

  GMC   Yukon XL 4WD (1500 Series) SLT-1     [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

TK10906

  GMC   Yukon XL AWD (1500 Series) Denali     [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

TK20906

  GMC   Yukon XL 4WD (2500 Series) SLE-1     [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

TK20906

  GMC   Yukon XL 4WD (2500 Series) SLT-1     [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

var

  GMC   Savana - all     [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

TBD

  Chevrolet   Captiva LS     [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

TBD

  Chevrolet   Captiva 2LS     [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

TBD

  Chevrolet   Captiva 2LT     [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

TBD

  Chevrolet   Captiva LTZ     [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 



--------------------------------------------------------------------------------

LOGO [g215366ex10_6pg80a.jpg]   Attachment 3

 

2012 Model Year Daily Rental Program

Volume Commitments and Incentives by Program

 

Vehicle
Line Mix

  VN9 Volume by Program   2012 MY Volume Summary   Incentives by Program

LOGO [g215366ex10_6pg80c.jpg]

  VN9
Tier
-Units-   YT2
Flat
-Units-   YT6
Flat
-Units-   All
Repurchase
-Units-   VX7
RISK
-Units-   Total
-Units-   VN9/YT2/YT6
Matrix
$/Unit   VN9/YT2
MY Bonus
$/Unit   YT6
MY Bonus
$/Unit   VX7
Matrix $/
Unit   VX7
MY Bonus
$/Unit

Sonic

  [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]  
[REDACTED]   [REDACTED]   [REDACTED]   LOGO [g215366ex10_6pg80bnew.jpg]     LOGO
[g215366ex10_6pg80bnew.jpg]  

Cruze

  [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]  
[REDACTED]   [REDACTED]   [REDACTED]    

Verano

  [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]  
[REDACTED]   [REDACTED]   [REDACTED]    

Malibu

  [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]  
[REDACTED]   [REDACTED]   [REDACTED]    

Impala

  [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]  
[REDACTED]   [REDACTED]   [REDACTED]    

Regal

  [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]  
[REDACTED]   [REDACTED]   [REDACTED]    

LaCrosse

  [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]  
[REDACTED]   [REDACTED]   [REDACTED]    

Volt

  [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]  
[REDACTED]   [REDACTED]   [REDACTED]    

CTS

  [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]  
[REDACTED]   [REDACTED]   [REDACTED]    

SRX

  [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]  
[REDACTED]   [REDACTED]   [REDACTED]    

Escalade

  [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]  
[REDACTED]   [REDACTED]   [REDACTED]    

Tahoe

  [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]  
[REDACTED]   [REDACTED]   [REDACTED]    

Yukon

  [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]  
[REDACTED]   [REDACTED]   [REDACTED]    

Suburban

  [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]  
[REDACTED]   [REDACTED]   [REDACTED]    

Yukon XL

  [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]  
[REDACTED]   [REDACTED]   [REDACTED]    

Silverado

  [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]  
[REDACTED]   [REDACTED]   [REDACTED]    

Sierra

  [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]  
[REDACTED]   [REDACTED]   [REDACTED]    

Avalanche

  [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]  
[REDACTED]   [REDACTED]   [REDACTED]    

Canyon

  [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]  
[REDACTED]   [REDACTED]   [REDACTED]    

Colorado

  [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]  
[REDACTED]   [REDACTED]   [REDACTED]    

Camaro

  [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]  
[REDACTED]   [REDACTED]   [REDACTED]    

Camaro Convertible

  [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]  
[REDACTED]   [REDACTED]   [REDACTED]    

Corvette

  [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]  
[REDACTED]   [REDACTED]   [REDACTED]    

Traverse

  [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]  
[REDACTED]   [REDACTED]   [REDACTED]    

Acadia

  [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]  
[REDACTED]   [REDACTED]   [REDACTED]    

Enclave

  [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]  
[REDACTED]   [REDACTED]   [REDACTED]    

Equinox

  [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]  
[REDACTED]   [REDACTED]   [REDACTED]    

Terrain

  [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]  
[REDACTED]   [REDACTED]   [REDACTED]    

Captiva

  [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]  
[REDACTED]   [REDACTED]   [REDACTED]    

Express

  [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]  
[REDACTED]   [REDACTED]   [REDACTED]    

Savanna

  [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]  
[REDACTED]   [REDACTED]   [REDACTED]    

Totals

  [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]  
       

Program %

  [REDACTED]   [REDACTED]   [REDACTED]                

 

GENERAL MOTORS LLC     AVIS BUDGET CAR RENTAL LLC   By:  

 

      By:  

 

  Name:   Brian J. Small       Name:   Michael Schmidt   Title:   General
Manager, Fleet & Commercial       Title:   Senior Vice President    
Operations/NAIPC         Fleet Services



--------------------------------------------------------------------------------

LOGO [g215366gmlogo.jpg]   Attachment 3

 

       

VN9/YT2/YT6 Volume Amendments

QUARTERLY UPDATES

       

Vehicle
Line Mix

 

Initial

Contract

 

OCT

2011

 

JAN

2012

 

APR

2012

 

JUL

2012

 

OCT

2012

 

JAN

2013

 

APR

2013

 

FINAL

RECON

 

Revised

Contract

 

TOTAL

ADJ

Sonic

  [REDACTED]                   [REDACTED]   [REDACTED]

Cruze

  [REDACTED]                   [REDACTED]   [REDACTED]

Verano

  [REDACTED]                   [REDACTED]   [REDACTED]

Malibu

  [REDACTED]                   [REDACTED]   [REDACTED]

Impala

  [REDACTED]                   [REDACTED]   [REDACTED]

Regal

  [REDACTED]                   [REDACTED]   [REDACTED]

LaCrosse

  [REDACTED]                   [REDACTED]   [REDACTED]

Volt

  [REDACTED]                   [REDACTED]   [REDACTED]

CTS

  [REDACTED]                   [REDACTED]   [REDACTED]

SRX

  [REDACTED]                   [REDACTED]   [REDACTED]

Escalade

  [REDACTED]                   [REDACTED]   [REDACTED]

Tahoe

  [REDACTED]                   [REDACTED]   [REDACTED]

Yukon

  [REDACTED]                   [REDACTED]   [REDACTED]

Suburban

  [REDACTED]                   [REDACTED]   [REDACTED]

Yukon XL

  [REDACTED]                   [REDACTED]   [REDACTED]

Silverado

  [REDACTED]                   [REDACTED]   [REDACTED]

Sierra

  [REDACTED]                   [REDACTED]   [REDACTED]

Avalanche

  [REDACTED]                   [REDACTED]   [REDACTED]

Canyon

  [REDACTED]                   [REDACTED]   [REDACTED]

Colorado

  [REDACTED]                   [REDACTED]   [REDACTED]

Camaro

  [REDACTED]                   [REDACTED]   [REDACTED]

Camaro Convertible

  [REDACTED]                   [REDACTED]   [REDACTED]

Corvette

  [REDACTED]                   [REDACTED]   [REDACTED]

Traverse

  [REDACTED]                   [REDACTED]   [REDACTED]

Acadia

  [REDACTED]                   [REDACTED]   [REDACTED]

Enclave

  [REDACTED]                   [REDACTED]   [REDACTED]

Equinox

  [REDACTED]                   [REDACTED]   [REDACTED]

Terrain

  [REDACTED]                   [REDACTED]   [REDACTED]

Captiva

  [REDACTED]                   [REDACTED]   [REDACTED]

Express

  [REDACTED]                   [REDACTED]   [REDACTED]

Savanna

  [REDACTED]                   [REDACTED]   [REDACTED]  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Repurchase Totals

  [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]  
[REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

                    [REDACTED]   [REDACTED]



 

       

VX7 Volume Amendments

QUARTERLY UPDATES

       

Vehicle
Line Mix

 

Initial

Contract

 

OCT

2011

 

JAN

2012

 

APR

2012

 

JUL

2012

 

OCT

2012

 

JAN

2013

 

APR

2013

 

FINAL

RECON

 

Revised

Contract

 

TOTAL

ADJ

Sonic   [REDACTED]                   [REDACTED]   [REDACTED] Cruze   [REDACTED]
                  [REDACTED]   [REDACTED] Verano   [REDACTED]                  
[REDACTED]   [REDACTED] Malibu   [REDACTED]                   [REDACTED]  
[REDACTED] Impala   [REDACTED]                   [REDACTED]   [REDACTED] Regal  
[REDACTED]                   [REDACTED]   [REDACTED] LaCrosse   [REDACTED]      
            [REDACTED]   [REDACTED] Volt   [REDACTED]                  
[REDACTED]   [REDACTED] CTS   [REDACTED]                   [REDACTED]  
[REDACTED] SRX   [REDACTED]                   [REDACTED]   [REDACTED] Escalade  
[REDACTED]                   [REDACTED]   [REDACTED] Tahoe   [REDACTED]        
          [REDACTED]   [REDACTED] Yukon   [REDACTED]                  
[REDACTED]   [REDACTED] Suburban   [REDACTED]                   [REDACTED]  
[REDACTED] Yukon XL   [REDACTED]                   [REDACTED]   [REDACTED]
Silverado   [REDACTED]                   [REDACTED]   [REDACTED] Sierra  
[REDACTED]                   [REDACTED]   [REDACTED] Avalanche   [REDACTED]    
              [REDACTED]   [REDACTED] Canyon   [REDACTED]                  
[REDACTED]   [REDACTED] Colorado   [REDACTED]                   [REDACTED]  
[REDACTED] Camaro   [REDACTED]                   [REDACTED]   [REDACTED] Camaro
Convertible   [REDACTED]                   [REDACTED]   [REDACTED] Corvette  
[REDACTED]                   [REDACTED]   [REDACTED] Traverse   [REDACTED]      
            [REDACTED]   [REDACTED] Acadia   [REDACTED]                  
[REDACTED]   [REDACTED] Enclave   [REDACTED]                   [REDACTED]  
[REDACTED] Equinox   [REDACTED]                   [REDACTED]   [REDACTED]
Terrain   [REDACTED]                   [REDACTED]   [REDACTED] Captiva  
[REDACTED]                   [REDACTED]   [REDACTED] Express   [REDACTED]      
            [REDACTED]   [REDACTED] Savanna   [REDACTED]                  
[REDACTED]   [REDACTED]  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Risk Totals   [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]  
[REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]   [REDACTED]  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

LOGO [g215366gmlogo.jpg]      Attachment 3A     

 

2012 Model Year Daily Rental Program

Production by Month

LOGO [g215366dsp73b.jpg]

 

12MY Volume   Production Months       May     Jun     Jul     Aug     Sep    
Oct     Nov     Dec  

Sonic

    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

Cruze

    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

Cruze

    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

Verano

    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

Regal

    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

Malibu

    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

Malibu

    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

Impala

    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

Camaro

    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

Camaro

    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

Camaro Convert

    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

LaCrosse

    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

CTS

    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

Equinox

    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

Terrrain

    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

Terrrain

    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

Traverse

    [REDACTED ]      [REDACTED ]      [REDACTED ]      —          [REDACTED ]   
  [REDACTED ]      [REDACTED ]      [REDACTED ] 

Traverse

    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

Acadia

    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

Enclave

    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

SRX

    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

Escalade

    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

Suburban

    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

Tahoe

    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

Yukon XL

    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

Yukon

    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

Silverado

    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

Canyon/Colorado

    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

Corvette

    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

Volt

    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

Express

    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

Captiva

    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Grand Total

    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 



LOGO [g215366dsp73b.jpg]

 

12MY Volume   12MY
11CY
Total     12MY
12CY
Total     12MY
Total     Program                   Long Term
VN9     Short Term
VN9 & YT2     Flat Rate
VN9 & YT6     Risk VX7     Total  

Sonic

    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

Cruze

    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

Cruze

    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

Verano

    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

Regal

    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

Malibu

    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

Malibu

    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

Impala

    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

Camaro

    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

Camaro

    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

Camaro Convert

    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

LaCrosse

    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

CTS

    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

Equinox

    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

Terrrain

    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

Terrrain

    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

Traverse

    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

Traverse

    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

Acadia

    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

Enclave

    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

SRX

    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

Escalade

    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

Suburban

    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

Tahoe

    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

Yukon XL

    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

Yukon

    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

Silverado

    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

Canyon/Colorado

    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

Corvette

    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

Volt

    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

Express

    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ] 

Captiva

    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Grand Total

    [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 



--------------------------------------------------------------------------------

LOGO [g215366gmlogo.jpg]    1 of 2      Attachment 4   

 

2012 MODEL YEAR GM RENTAL INCENTIVE

PAYMENT TERMS AND CALENDAR

 

1. GM will pay the pro rata portion of the matrix money on the fourth Thursday
of the month following vehicle delivery and receipt of an electronic media
transmission to GM’s Remarketing Information System (RIMS) by the second Friday
of the month. An electronic media transmission received after the second Friday
of the month will be paid by the fourth Thursday of the following month. If the
fourth Thursday is a banking holiday, funds will be received the next banking
day. Application for this incentive must be made no later than December 31,
2012. A complete schedule of due dates and payment dates is detailed in
Attachment 4, Page 2.

 

2. The agreed to volume and mix requirements in Attachment 3 are subject to
adjustments with General Motors prior approval. Should GM agree to an
adjustment, changes will be reflected on a quarterly basis and a revision to
Attachment 3 will be updated and signed by both parties. Actual approved volumes
and contractual stated volumes can vary based on the timing of contractual
updates. Any payments received prior to attaining the indicated volume will be
returnable to GM at the close of the model year should the volume not be
attained. Any pro rata monthly payment processed in error on volume not approved
by GM can be charged back through open account the following month at GM
discretion.

 

3. It is understood that payments of the per unit amount due to the Rental
Company are based upon achieving the agreed to volume and mix requirements in
Attachment 3. In the event that agreed number of vehicles at the agreed mix is
not fulfilled, all payments made by GM will be reimbursed to GM on demand. Such
reimbursement shall be GM’s sole remedy for the Rental Company’s failure to
purchase or lease the agreed number of vehicles. The Rental Company shall be
jointly and severely liable for such reimbursement.

 

LOGO [g215366ex10_6pg9new.jpg]

GM Global Headquarters at the Renaissance Center ~ Detroit, MI 48265-1000 ~
313-667-1137

August 1, 2011



--------------------------------------------------------------------------------

LOGO [g215366gmlogo.jpg]    Page 2 of 2      Attachment 4   

 

2012 MODEL YEAR GM RENTAL INCENTIVE

PAYMENT TERMS AND CALENDAR

ATTACHMENT 4 - MATRIX SUBMISSION AND PAYMENT DATES FOR THE 2012 MY

LOGO [g215366ex10_6pg84c.jpg]

 

LOGO [g215366ex10_6pg9new.jpg]

GM Global Headquarters at the Renaissance Center ~ Detroit, MI 48265-1000 ~
313-667-1137

August 1, 2011



--------------------------------------------------------------------------------

LOGO [g215366gmlogo.jpg]    1 of 1      Attachment 5   

 

2012 MODEL YEAR GM RENTAL ADVERTISING & PROMOTION GUIDELINES

 

1. In all mediums, the phrase “X Rental Company features GM vehicles” must be
stated in copy size type, and not in disclaimer size type. In print this
translates to no smaller than 10 pt. type, and for TV the copy should be larger
than the network standard for legal disclaimers of 22 scan lines.

 

2. Please note that the phrase must use the word “vehicles” and not “cars.”

 

3. In TV, the phrase must be on the screen long enough for an average person to
notice and read it. For reference purposes, the network standard for the length
of time a legal disclaimer must be on the screen is three seconds for the first
line and one second for the following lines. Obviously, we would want to be on
longer than this if possible.

 

4. A full shot of the vehicle must be displayed, particularly in TV ads. We
prefer to have our vehicles identifiable by sight as well as in print.

 

5. All vehicles must be identified by manufacturer and nameplate, i.e. Chevrolet
Aveo, in print next to the vehicle, as well as in any accompanying copy.

 

6. In TV spots, the same identification must be in print or given verbally.

 

7. All vehicles used in rental car spots must be stock vehicles, with no
alterations.

 

8. Any person in a moving vehicle must be shown with their seatbelt on. This
point is non-negotiable.

 

LOGO [g215366ex10_6pg9new.jpg]

GM Global Headquarters at the Renaissance Center ~ Detroit, MI 48265-1000 ~
313-667-1137

August 1, 2011



--------------------------------------------------------------------------------

LOGO [g215366gmlogo.jpg]    Page 1 of 1      Attachment 6   

 

LOGO [g215366ex10_6pg87.jpg]

EQUIPMENT & SERVICE NOTIFICATION

Equipment & Service Notification

All new vehicles, except Cadillac, that include OnStar, and are ordered using a
daily rental order-type, will be eligible for six months of OnStar Service
commencing with the reported new vehicles delivery date. All Cadillac models
will continue to be eligible for one year of service. For daily rental
applications, an OnStar blue button press may be handled by a recorded message
or a live advisor. Specific processes for managing services like remote door
unlocks, stolen vehicle assistance and assuring rental privacy are either
already in place with the rental company or will be established upon request.
OnStar equipped vehicles may have stolen Vehicle Slowdown capability that
enables OnStar to slow down a stolen vehicle remotely to assist authorities in
its recovery. OnStar equipped vehicles may also have “Remote Ignition Block”
capability that enables OnStar to inhibit the ability to start the vehicle.

The daily rental company agrees to include the following or other approved
language in the rental contract to describe OnStar services that may be
available:

“If my rental vehicle has active OnStar equipment, I authorize the provision of
OnStar services, acknowledge the OnStar system limitations, and agree to the
release of vehicle information as required by law. Further details are available
at OnStar.com or by contacting OnStar.”

 

LOGO [g215366ex10_6pg9new.jpg]

GM Global Headquarters at the Renaissance Center ~ Detroit, MI 48265-1000 ~
313-667-1137

August 1, 2011



--------------------------------------------------------------------------------

 

LOGO [g215366gmlogo.jpg]       1 of 1    Attachment 7

 

LONG TERM SUPPLY AGREEMENT

MODEL YEARS [REDACTED]

 

1. GM shall extend the terms and conditions of GM’s 2012 Model Year Daily Rental
Purchase Program (refer Attachments 1 and 1C) for model year [REDACTED]. GM is
entitled to place “new” models (as defined by GM) on any of the four (4) 2012 MY
purchase percentage tiers or create a new tier. Additionally, GM is entitled to
shift vehicles only to higher percentage tiers, (e.g. shift from tier 1 to tier
2, thus lowering ABG’s vehicle depreciation cost).

 

2. GM reserves the right to revise depreciation rates on any Daily Rental
Purchase Program in the [REDACTED] model year.

 

3. GM shall commit to ABG the availability of daily rental vehicles under any or
all of the following purchase programs: VX7, VN9, and YT2 for model years
[REDACTED]. GM and ABG agree that all volumes purchased under the VX7 program
will be combined with VN9 and YT2 volumes toward the overall volume commitment,
and for model year volume bonus payments.

 

4. GM agrees that ABG may purchase or lease from GM dealers of its choice a
minimum of [REDACTED] vehicles each year in the [REDACTED] Model Years.

 

5. GM and ABG shall mutually agree to the following:.

 

  a. Vehicle mix and production timing for model years [REDACTED]

 

  b. Volume and mix of vehicles within purchase programs (VN9, YT2 and VX7)

 

6. As long as GM can meet ABG’s Fleet Purchase requirements, ABG agrees that in
all Avis brand advertising and promotional materials, which ABG undertakes for
[REDACTED] model years, Avis will feature only General Motors products where any
vehicle is featured or promoted as defined and outlined in Section 13 of the
Agreement. ABG agrees to allow such space in Avis advertising and include such
tag lines as is in accordance with the custom of the trade and industry. GM
shall pay ABG with a base sum of $[REDACTED] in each of the model years
[REDACTED] for the advertising and promotion. If ABG reduces purchase volume
below [REDACTED] units in model years [REDACTED], the base sum will be paid on a
per unit basis [REDACTED] for the lower volumes purchased. Final incentives will
be negotiated for each model year. These sums are in addition to any incentives
due under the terms and conditions of GM’s Model Year Daily Rental Fleet
Programs, if any are available.

 

LOGO [g215366ex10_6pg9new.jpg]

GM Global Headquarters at the Renaissance Center ~ Detroit, MI 48265-1000 ~
313-665-1137

Friday, July 29, 2011